

 
Exhibit 10.4
AVIS BUDGET CAR RENTAL, LLC
 
and
 
AVIS BUDGET FINANCE, INC.,
 
as Issuers,
 
The GUARANTORS from time to time parties hereto
 
 
and
 
 
THE BANK OF NOVA SCOTIA TRUST COMPANY OF NEW YORK
 
 
as Trustee
 
 
______
 
INDENTURE
DATED as of APRIL 19, 2006
 
______
 
FLOATING RATE SENIOR NOTES DUE 2014
 
7.625% SENIOR NOTES DUE 2014
 
7.75% SENIOR NOTES DUE 2016


 

--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
Page
 
ARTICLE I
DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

Section 101.
 
Definitions
 
1
 
Section 102.
 
Other Definitions
 
37
 
Section 103.
 
Rules of Construction
 
38
 
Section 104.
 
Incorporation by Reference of TIA
 
39
 
Section 105.
 
Conflict with TIA
 
39
 
Section 106.
 
Compliance Certificates and Opinions
 
40
 
Section 107.
 
Form of Documents Delivered to Trustee
 
40
 
Section 108.
 
Acts of Noteholders; Record Dates
 
41
 
Section 109.
 
Notices, etc., to Trustee and Company
 
43
 
Section 110.
 
Notices to Holders; Waiver
 
44
 
Section 111.
 
Effect of Headings and Table of Contents
 
44
 
Section 112.
 
Successors and Assigns
 
44
 
Section 113.
 
Separability Clause
 
44
 
Section 114.
 
Benefits of Indenture
 
45
 
Section 115.
 
GOVERNING LAW
 
45
 
Section 116.
 
Legal Holidays
 
45
 
Section 117.
 
No Personal Liability of Directors, Officers, Employees, Incorporators, Equity
Holders, Members and Stockholders
 
45
 
Section 118.
 
Exhibits and Schedules
 
45
 
Section 119.
 
Counterparts
 
45
 



 
ARTICLE II
NOTE FORMS

Section 201.
 
Forms Generally
 
46
 
Section 202.
 
Form of Trustee’s Certificate of Authentication
 
48
 
Section 203.
 
Restrictive and Global Note Legends
 
49
 





ARTICLE III
THE NOTES

Section 301.
 
Title and Terms
 
51
 
Section 302.
 
Denominations
 
53
 
Section 303.
 
Execution, Authentication and Delivery and Dating
 
53
 
Section 304.
 
Temporary Notes
 
54
 
Section 305.
 
Registrar and Paying Agent
 
54
 


 
i

--------------------------------------------------------------------------------



 
Section 306.
 
Mutilated, Destroyed, Lost and Stolen Notes
 
55
 
Section 307.
 
Payment of Interest Rights Preserved
 
56
 
Section 308.
 
Persons Deemed Owners
 
57
 
Section 309.
 
Cancellation
 
57
 
Section 310.
 
Computation of Interest
 
57
 
Section 311.
 
CUSIP Numbers, Etc
 
58
 
Section 312.
 
Book-Entry Provisions for Global Notes
 
58
 
Section 313.
 
Special Transfer Provisions
 
60
 
Section 314.
 
Payment of Additional Interest
 
62
 



 
ARTICLE IV
COVENANTS

Section 401.
 
Payment of Principal, Premium and Interest
 
63
 
Section 402.
 
Maintenance of Office or Agency
 
63
 
Section 403.
 
Money for Payments to Be Held in Trust
 
63
 
Section 404.
 
[Reserved]
 
64
 
Section 405.
 
Reports
 
65
 
Section 406.
 
Statement as to Default
 
66
 
Section 407.
 
Limitation on Indebtedness
 
66
 
Section 408.
 
[Reserved]
 
69
 
Section 409.
 
Limitation on Restricted Payments
 
69
 
Section 410.
 
Limitation on Restrictions on Distributions from Restricted Subsidiaries
 
73
 
Section 411.
 
Limitation on Sales of Assets and Subsidiary Stock
 
75
 
Section 412.
 
Limitation on Transactions with Affiliates
 
78
 
Section 413.
 
Limitation on Liens
 
79
 
Section 414.
 
Future Subsidiary Guarantors
 
79
 
Section 415.
 
Purchase of Notes Upon a Change in Control
 
80
 





ARTICLE V
SUCCESSORS

Section 501.
 
When the Company May Merge, Etc
 
81
 
Section 502.
 
Successor Company Substituted
 
82
 



ARTICLE VI
REMEDIES

Section 601.
 
Events of Default
 
82
 
Section 602.
 
Acceleration of Maturity; Rescission and Annulment
 
85
 
Section 603.
 
Other Remedies; Collection Suit by Trustee
 
85
 
Section 604.
 
Trustee May File Proofs of Claim
 
85
 
Section 605.
 
Trustee May Enforce Claims Without Possession of Notes
 
86
 


 
ii

--------------------------------------------------------------------------------



 
Section 606.
 
Application of Money Collected
 
86
 
Section 607.
 
Limitation on Suits
 
86
 
Section 608.
 
Unconditional Right of Holders to Receive Principal and Interest
 
87
 
Section 609.
 
Restoration of Rights and Remedies
 
87
 
Section 610.
 
Rights and Remedies Cumulative
 
87
 
Section 611.
 
Delay or Omission Not Waiver
 
87
 
Section 612.
 
Control by Holders
 
88
 
Section 613.
 
Waiver of Past Defaults
 
88
 
Section 614.
 
Undertaking for Costs
 
89
 
Section 615.
 
Waiver of Stay, Extension or Usury Laws
 
89
 





ARTICLE VII
THE TRUSTEE

Section 701.
 
Certain Duties and Responsibilities
 
89
 
Section 702.
 
Notice of Defaults
 
90
 
Section 703.
 
Certain Rights of Trustee
 
90
 
Section 704.
 
Not Responsible for Recitals or Issuance of Notes
 
91
 
Section 705.
 
May Hold Notes
 
92
 
Section 706.
 
Money Held in Trust
 
92
 
Section 707.
 
Compensation and Reimbursement
 
92
 
Section 708.
 
Conflicting Interests
 
92
 
Section 709.
 
Corporate Trustee Required; Eligibility
   
93
Section 710.
 
Resignation and Removal; Appointment of Successor
   
93
Section 711.
 
Acceptance of Appointment by Successor
   
94
Section 712.
 
Merger, Conversion, Consolidation or Succession to Business
   
94
Section 713.
 
Preferential Collection of Claims Against the Company
   
95
Section 714.
 
Appointment of Authenticating Agent
   
95



ARTICLE VIII
HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND THE COMPANY

Section 801.
 
The Company to Furnish Trustee Names and Addresses of Holders
   
95
Section 802.
 
Preservation of Information; Communications to Holders
   
96
Section 803.
 
Reports by Trustee
   
96



ARTICLE IX
AMENDMENT, SUPPLEMENT OR WAIVER

Section 901.
 
Without Consent of Holders
   
96
Section 902.
 
With Consent of Holders
   
97
Section 903.
 
Execution of Amendments, Supplements or Waivers
   
98


 
iii

--------------------------------------------------------------------------------


 
Section 904.
 
Revocation and Effect of Consents
   
99
Section 905.
 
Conformity with TIA
   
99
Section 906.
 
Notation on or Exchange of Notes
   
99
           





ARTICLE X
REDEMPTION of NOTES

Section 1001.
 
Right of Redemption
   
100
Section 1002.
 
Applicability of Article
   
102
Section 1003.
 
Election to Redeem; Notice to Trustee
   
102
Section 1004.
 
Selection by Trustee of Notes to Be Redeemed
   
102
Section 1005. 
 
Notice of Redemption
   
103
Section 1006.
 
Deposit of Redemption Price
   
104
Section 1007. 
 
Notes Payable on Redemption Date
   
104
Section 1008. 
 
Notes Redeemed in Part
   
104



ARTICLE XI
SATISFACTION AND DISCHARGE

Section 1101.
 
Satisfaction and Discharge of Indenture
   
105
Section 1102.
 
Application of Trust Money
   
106



ARTICLE XII
DEFEASANCE OR COVENANT DEFEASANCE

Section 1201. 
 
The Company’s Option to Effect Defeasance or Covenant Defeasance
   
106
Section 1202. 
 
Defeasance and Discharge
   
106
Section 1203. 
 
Covenant Defeasance 
   
107
Section 1204.
 
Conditions to Defeasance or Covenant Defeasance
   
107
Section 1205.
 
Deposited Money and U.S. Government Obligations to Be Held in Trust; Other
Miscellaneous Provisions
   
109
Section 1206.
 
Reinstatement
   
109
Section 1207.
 
Repayment to the Company
   
110



ARTICLE XIII
GUARANTEES

Section 1301.
 
Guarantees Generally
   
110
Section 1302. 
 
Continuing Guarantees
   
112
Section 1303. 
 
Release of Guarantees 
   
112
Section 1304.
 
[Reserved]
   
113
Section 1305.
 
Waiver of Subrogation
   
113

 
iv

--------------------------------------------------------------------------------




Section 1306.
 
Notation Not Required
   
113
Section 1307.
 
Successors and Assigns of Guarantors
   
113
Section 1308.
 
Execution and Delivery of Guarantees
   
113
Section 1309.
 
Notices
   
114





 
Exhibit A
Form of Initial Floating Rate Note
Exhibit B
Form of Initial 7.625% Note
Exhibit C
Form of Initial 7.75% Note
Exhibit D
Form of Exchange Floating Rate Note
Exhibit E
Form of Exchange 7.625% Note
Exhibit F
Form of Exchange 7.75% Note
Exhibit G
Form of Certificate of Beneficial Ownership
Exhibit H
Form of Regulation S Certificate
Exhibit I
Form of Supplemental Indenture in Respect of Subsidiary Guarantees
Exhibit J
Form of Certificate from Acquiring Institutional Accredited Investors
Exhibit K
List of Agreements Named in Section 412(b)(iv)



 
v

--------------------------------------------------------------------------------


 
 


Certain Sections of this Indenture relating to Sections 310 through 318
inclusive of the Trust Indenture Act of 1939:
 
 

 
Trust Indenture Act Section
 
Indenture Section
   
§ 310(a)(1)
 
709
   
(a)(2)
 
709
   
(a)(3)
 
Not Applicable
   
(a)(4)
 
Not Applicable
   
(b)
 
708
   
§ 311(a)
 
713
   
(b)
 
713
   
§ 312(a)
 
801,
802
   
(b)
 
802
   
(c)
 
802
   
§ 313(a)
 
803
   
(b)
 
803
   
(c)
 
803
   
(d)
 
803
   
§ 314(a)
 
405
   
(a)(4)
 
106,
406
   
(b)
 
Not Applicable
   
(c)(1)
 
106
   
(c)(2)
 
106
   
(c)(3)
 
Not Applicable
   
(d)
 
Not Applicable
   
(e)
 
106
   
§ 315(a)
 
701
   
(b)
 
702,
803
   
(c)
 
701
   
(d)
 
701
   
(d)(1)
 
701
   
(d)(2)
 
701
   
(d)(3)
 
612,
701
   
(e)
 
614
   
§ 316(a)
 
612,
613
   
(a)(1)(A)
 
602,
612
   
(a)(1)(B)
 
613
   
(a)(2)
 
Not Applicable
   
(b)
 
608
 

 
 
i

--------------------------------------------------------------------------------


 

Trust Indenture Act Section
 
Indenture Section
 

(c)
 
108
   
§ 317(a)(1)
 
603
   
(a)(2)
 
604
   
(b)
 
403
   
§ 318(a)
 
 
105
 

 
 
 
_____________________________
 
This cross-reference table shall not for any purpose be deemed to be part of
this Indenture.



ii

--------------------------------------------------------------------------------


 
 


INDENTURE, dated as of April 19, 2006 (as amended, supplemented or otherwise
modified from time to time, this “Indenture”), among Avis Budget Car Rental,
LLC, a limited liability company organized under the laws of the state of
Delaware (the “Company”), and Avis Budget Finance, Inc., a corporation organized
under the laws of the State of Delaware (together with the Company, “the
Issuers”), the guarantors from time to time parties hereto (the “Guarantors”)
and The Bank of Nova Scotia Trust Company of New York, as trustee (the
“Trustee”).
 
RECITALS OF THE ISSUERS
 
The Issuers have duly authorized the execution and delivery of this Indenture to
provide for the issuance of the Notes.
 
All things necessary to make the Original Notes, when executed and delivered by
the Issuers and authenticated and delivered by the Trustee hereunder and duly
issued by the Issuers, the valid several obligations of the Issuers, and to make
this Indenture a valid agreement of the Issuers in accordance with the terms of
the Original Notes and this Indenture, have been done.
 
NOW, THEREFORE, THIS INDENTURE WITNESSETH:
 
For and in consideration of the premises and the purchase of the Notes by the
Holders thereof, it is mutually agreed, for the benefit of all Holders of the
Notes, as follows:
 
ARTICLE I  

 
DEFINITIONS AND OTHER PROVISIONS
OF GENERAL APPLICATION
 
Section 101.  Definitions.
 
“7.625% Notes” means the Issuers’ 7.625% Senior Notes due 2014.
 
“7.75% Notes” means the Issuers’ 7.75% Senior Notes due 2016.
 
“Acquired Indebtedness” means Indebtedness of a Person (i) existing at the time
such Person becomes a Subsidiary or (ii) assumed in connection with the
acquisition of assets from such Person, in each case other than Indebtedness
Incurred in connection with, or in contemplation of, such Person becoming a
Subsidiary or such acquisition. Acquired Indebtedness shall be deemed to be
Incurred on the date of the related acquisition of assets from any Person or the
date the acquired Person becomes a Subsidiary.
 
“Additional Assets” means (i) any property or assets that replace the property
or assets that are the subject of an Asset Disposition; (ii) any property or
assets (other than Indebtedness and Capital Stock) used or to be used by the
Company or a Restricted Subsidiary or otherwise useful in a Related Business
(including any capital expenditures on any property or assets already so used);
(iii) the Capital Stock of a Person that is engaged in a Related Business and
becomes a Restricted Subsidiary as a result of the acquisition of such Capital
Stock by the
 
1

--------------------------------------------------------------------------------


 
Company or another Restricted Subsidiary; or (iv) Capital Stock of any Person
that at such time is a Restricted Subsidiary acquired from a third party.
 
“Additional Notes” means any notes issued under this Indenture in addition to
the Original Notes (other than any Notes issued pursuant to Section 304, 305,
306, 312(c), 312(d) or 1008).
 
“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
 
“Asset Disposition” means any sale, lease (other than an operating lease entered
into in the ordinary course of business), transfer or other disposition of
shares of Capital Stock of a Restricted Subsidiary (other than directors’
qualifying shares, or (in the case of a Foreign Subsidiary) to the extent
required by applicable law), property or other assets (each referred to for the
purposes of this definition as a “disposition”) by the Company or any of its
Restricted Subsidiaries (including any disposition by means of a merger,
consolidation or similar transaction), other than (i) a disposition to the
Company or a Restricted Subsidiary, (ii) a sale or other disposition in the
ordinary course of business, (iii) the sale or discount (with or without
recourse, and on customary or commercially reasonable terms) of accounts
receivable or notes receivable arising in the ordinary course of business, or
the conversion or exchange of accounts receivable for notes receivable, (iv) any
Restricted Payment Transaction, (v) a disposition that is governed by Article V,
(vi) any Financing Disposition, (vii) any “fee in lieu” or other disposition of
assets to any governmental authority or agency that continue in use by the
Company or any Restricted Subsidiary, so long as the Company or any Restricted
Subsidiary may obtain title to such assets upon reasonable notice by paying a
nominal fee, (viii) any exchange of property pursuant to or intended to qualify
under Section 1031 (or any successor section) of the Code, or any exchange of
equipment to be leased, rented or otherwise used in a Related Business, (ix) any
financing transaction with respect to property built or acquired by the Company
or any Restricted Subsidiary after the Issue Date, including without limitation
any sale/leaseback transaction or asset securitization, (x) any disposition
arising from foreclosure, condemnation or similar action with respect to any
property or other assets, or exercise of termination rights under any lease,
license, concession or other agreement, (xi) any disposition of Capital Stock,
Indebtedness or other securities of an Unrestricted Subsidiary, (xii) a
disposition of Capital Stock of a Restricted Subsidiary pursuant to an agreement
or other obligation with or to a Person (other than the Company or a Restricted
Subsidiary) from whom such Restricted Subsidiary was acquired, or from whom such
Restricted Subsidiary acquired its business and assets (having been newly formed
in connection with such acquisition), entered into in connection with such
acquisition, (xiii) a disposition of not more than 5% of the outstanding Capital
Stock of a Foreign Subsidiary that has been approved by the Board of Directors,
(xiv) any disposition or series of related dispositions for aggregate
consideration not to exceed $50.0 million, (xv) the creation of a Permitted Lien
and dispositions in connection with Permitted Liens, (xvi) dispositions of
Investments or receivables, in each case in connection with the compromise,
settlement or collection thereof in the ordinary course of business in
bankruptcy or similar proceedings,
 
2

--------------------------------------------------------------------------------


(xvii) the unwinding of any Hedging Obligation, or (xviii) the licensing of any
intellectual property.
 
“Average Book Value” means, for any period, the amount equal to (x) the sum of
the respective book values of Rental Vehicles of the Company and its Restricted
Subsidiaries as of the end of each of the most recent thirteen fiscal months of
the Company that have ended at or prior to the end of such period, divided by
(y) 13.
 
“Average Interest Rate” means, for any period, the amount equal to (x) the total
interest expense of the Company and its Restricted Subsidiaries for such period
(excluding any interest expense on any Indebtedness of any Special Purpose
Subsidiary that is a Restricted Subsidiary directly or indirectly Incurred to
finance or refinance the acquisition of, or secured by, Rental Vehicles and/or
related rights and/or assets), divided by (y) the Average Principal Amount of
Indebtedness of the Company and its Restricted Subsidiaries for such period
(excluding any Indebtedness of any Special Purpose Subsidiary that is a
Restricted Subsidiary directly or indirectly Incurred to finance or refinance
the acquisition of, or secured by, Rental Vehicles and/or related rights and/or
assets).
 
“Average Principal Amount” means, for any period, the amount equal to (x) the
sum of the respective aggregate outstanding principal amounts of the applicable
Indebtedness as of the end of each of the most recent thirteen fiscal months of
the Company that have ended at or prior to the end of such period, divided by
(y) 13.
 
“Authenticating Agent” means any Person authorized by the Trustee pursuant to
Section 714 to act on behalf of the Trustee to authenticate Notes of one or more
series.
 
“Bank Indebtedness” means any and all amounts, whether outstanding on the Issue
Date or thereafter incurred, payable under or in respect of any Credit Facility,
including without limitation principal, premium (if any), interest (including
interest accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to the Company or any Restricted Subsidiary whether or
not a claim for post-filing interest is allowed in such proceedings), fees,
charges, expenses, reimbursement obligations, guarantees, other monetary
obligations of any nature and all other amounts payable thereunder or in respect
thereof.
 
“Board of Directors” means, for any Person, the board of directors or other
governing body of such Person or, if such Person is owned or managed by a single
entity, the board of directors or other governing body of such entity, or, in
either case, any committee thereof duly authorized to act on behalf of such
board or governing body. Unless otherwise provided, “Board of Directors” means
the Board of Directors of the Company.
 
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banking institutions are authorized or required by law to close in
New York City (or any other city in which a Paying Agent maintains its office).
 
“Capital Stock” of any Person means any and all shares of, rights to purchase,
warrants or options for, or other equivalents of or interests in (however
designated) equity of
 
3

--------------------------------------------------------------------------------


such Person, including any Preferred Stock, but excluding any debt securities
convertible into such equity.
 
“Capitalized Lease Obligation” means an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes in accordance with GAAP. The Stated Maturity of any Capitalized Lease
Obligation shall be the date of the last payment of rent or any other amount due
under the related lease.
 
“Cash Equivalents” means any of the following: (a) securities issued or fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof, (b) marketable general obligations issued by any state
of the United States of America or any political subdivision of any such state
or any public instrumentality thereof having a credit rating of “A” or better at
the time of acquisition from either S&P or Moody’s, (c) time deposits,
certificates of deposit or bankers’ acceptances of (i) any lender under a Senior
Credit Facility or any affiliate thereof or (ii) any commercial bank having
capital and surplus in excess of $500,000,000 and the commercial paper of the
holding company of which is rated at least A-2 or the equivalent thereof by S&P
or at least P-2 or the equivalent thereof by Moody’s (or if at such time neither
is issuing ratings, then a comparable rating of another nationally recognized
rating agency), (d) money market instruments, commercial paper or other
short-term obligations rated at least A-2 or the equivalent thereof by S&P or at
least P-2 or the equivalent thereof by Moody’s (or if at such time neither is
issuing ratings, then a comparable rating of another nationally recognized
rating agency), (e) investments in money market funds subject to the risk
limiting conditions of Rule 2a-7 or any successor rule of the SEC under the
Investment Company Act of 1940, as amended and (f) investments similar to any of
the foregoing denominated in foreign currencies approved by the Board of
Directors.
 
“Cendant” means Cendant Corporation, a Delaware corporation, and any successor
in interest thereto.
 
“Cendant Subsidiary” means a Subsidiary of Cendant Corporation.
 
“Change of Control” means:
 
(i)  any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than one or more Permitted Holders or a Parent, becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of more than 50% of the total voting power of the Voting
Stock of the Company, provided that (x) so long as the Company is a Subsidiary
of any Parent, no “person” shall be deemed to be or become a “beneficial owner”
of more than 50% of the total voting power of the Voting Stock of the Company
unless such “person” shall be or become a “beneficial owner” of more than 50% of
the total voting power of the Voting Stock of such Parent and (y) any Voting
Stock of which any Permitted Holder is the “beneficial owner” shall not in any
case be included in any Voting Stock of which any such “person” is the
“beneficial owner”;
 
(ii)  the Company or the Parent merges or consolidates with or into, or sells or
transfers (in one or a series of related transactions) all or substantially all
of the assets of
 
4

--------------------------------------------------------------------------------


the Company and its Restricted Subsidiaries, taken as a whole, to, another
Person (other than one or more Permitted Holders) and any “person” (as defined
in clause (i) above), other than one or more Permitted Holders or any Parent, is
or becomes the “beneficial owner” (as so defined), directly or indirectly, of
more than 50% of the total voting power of the Voting Stock of the surviving
Person in such merger or consolidation, or the transferee Person in such sale or
transfer of assets, as the case may be, provided that (x) so long as such
surviving or transferee Person is a Subsidiary of a parent Person, no “person”
shall be deemed to be or become a “beneficial owner” of more than 50% of the
total voting power of the Voting Stock of such surviving or transferee Person
unless such “person” shall be or become a “beneficial owner” of more than 50% of
the total voting power of the Voting Stock of such parent Person and (y) any
Voting Stock of which any Permitted Holder is the “beneficial owner” shall not
in any case be included in any Voting Stock of which any such “person” is the
beneficial owner; or
 
(iii)  during any period of two consecutive years (during which period the
Company has been a party to this Indenture), individuals who at the beginning of
such period were members of the Board of Directors of the Company (together with
any new members thereof whose election by such Board of Directors or whose
nomination for election by holders of Capital Stock of the Company was approved
by one or more Permitted Holders or by a vote of a majority of the members of
such Board of Directors then still in office who were either members thereof at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of such
Board of Directors then in office.
 
“Clearstream” means Clearstream Banking, société anonyme, or any successor
securities clearing agency.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Commodities Agreement” means, in respect of a Person, any commodity futures
contract, forward contract, option or similar agreement or arrangement
(including derivative agreements or arrangements), as to which such Person is a
party or beneficiary.
 
“Company” means Avis Budget Car Rental, LLC, and any and all successors thereto.
 
“Company Request,” “Company Order” and “Company Consent” mean, respectively, a
written request, order or consent signed in the name of the Company by an
Officer of the Company.
 
“Consolidated Coverage Ratio” as of any date of determination means the ratio of
(i) the aggregate amount of Consolidated EBITDA for the period of the most
recent four consecutive fiscal quarters ending prior to the date of such
determination for which consolidated financial statements of the Company are
available to (ii) Consolidated Interest Expense for such four fiscal quarters
(in each of the foregoing clauses (i) and (ii), determined for each fiscal
quarter of the four fiscal quarters ending prior to the Issue Date); provided,
that
 
 
5

--------------------------------------------------------------------------------


 
(1)  if since the beginning of such period the Company or any Restricted
Subsidiary has Incurred any Indebtedness that remains outstanding on such date
of determination or if the transaction giving rise to the need to calculate the
Consolidated Coverage Ratio is an Incurrence of Indebtedness, Consolidated
EBITDA and Consolidated Interest Expense for such period shall be calculated
after giving effect on a pro forma basis to such Indebtedness as if such
Indebtedness had been Incurred on the first day of such period (except that in
making such computation, the amount of Indebtedness under any revolving credit
facility outstanding on the date of such calculation shall be computed based on
(A) the average daily balance of such Indebtedness during such four fiscal
quarters or such shorter period for which such facility was outstanding or (B)
if such facility was created after the end of such four fiscal quarters, the
average daily balance of such Indebtedness during the period from the date of
creation of such facility to the date of such calculation);
 
(2)  if since the beginning of such period the Company or any Restricted
Subsidiary has repaid, repurchased, redeemed, defeased or otherwise acquired,
retired or discharged any Indebtedness that is no longer outstanding on such
date of determination or the Indebtedness of any Special Purpose Subsidiary
which is an Unrestricted Subsidiary is reduced (each, a “Discharge”) or if the
transaction giving rise to the need to calculate the Consolidated Coverage Ratio
involves a Discharge of Indebtedness (in each case other than Indebtedness
Incurred under any revolving credit facility unless such Indebtedness has been
permanently repaid), Consolidated EBITDA and Consolidated Interest Expense for
such period shall be calculated after giving effect on a pro forma basis to such
Discharge of such Indebtedness, including with the proceeds of such new
Indebtedness, as if such Discharge had occurred on the first day of such period;
 
(3)  if since the beginning of such period the Company or any Restricted
Subsidiary shall have disposed of any company, any business or any group of
assets constituting an operating unit of a business (any such disposition, a
“Sale”), the Consolidated EBITDA for such period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the assets that
are the subject of such Sale for such period or increased by an amount equal to
the Consolidated EBITDA (if negative) attributable thereto for such period and
Consolidated Interest Expense for such period shall be reduced by an amount
equal to (A) the Consolidated Interest Expense attributable to any Indebtedness
of the Company or any Restricted Subsidiary repaid, repurchased, redeemed,
defeased or otherwise acquired, retired or discharged with respect to the
Company and its continuing Restricted Subsidiaries in connection with such Sale
for such period (including but not limited to through the assumption of such
Indebtedness by another Person) plus (B) if the Capital Stock of any Restricted
Subsidiary is sold, the Consolidated Interest Expense for such period
attributable to the Indebtedness of such Restricted Subsidiary to the extent the
Company and its continuing Restricted Subsidiaries are no longer liable for such
Indebtedness after such Sale;
 
(4)  if since the beginning of such period the Company or any Restricted
Subsidiary (by merger, consolidation or otherwise) shall have made an Investment
in any Person that thereby becomes a Restricted Subsidiary, or otherwise
acquired any company, any business or any group of assets constituting an
operating unit of a business,
 
6

--------------------------------------------------------------------------------


 
including any such Investment or acquisition occurring in connection with a
transaction causing a calculation to be made hereunder (any such Investment or
acquisition, a “Purchase”), Consolidated EBITDA and Consolidated Interest
Expense for such period shall be calculated after giving pro forma effect
thereto (including the Incurrence of any related Indebtedness) as if such
Purchase occurred on the first day of such period; and
 
(5)  if since the beginning of such period any Person became a Restricted
Subsidiary or was merged or consolidated with or into the Company or any
Restricted Subsidiary, and since the beginning of such period such Person shall
have Discharged any Indebtedness or made any Sale or Purchase that would have
required an adjustment pursuant to clause (2), (3) or (4) above if made by the
Company or a Restricted Subsidiary since the beginning of such period,
Consolidated EBITDA and Consolidated Interest Expense for such period shall be
calculated after giving pro forma effect thereto as if such Discharge, Sale or
Purchase occurred on the first day of such period.
 
For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto and the amount of Consolidated Interest Expense associated with
any Indebtedness Incurred or repaid, repurchased, redeemed, defeased or
otherwise acquired, retired or discharged in connection therewith, the pro forma
calculations in respect thereof (including without limitation in respect of
anticipated cost savings or synergies relating to any such Sale, Purchase or
other transaction) shall be as determined in good faith by the Chief Financial
Officer or an authorized Officer of the Company. If any Indebtedness bears a
floating rate of interest and is being given pro forma effect, the interest
expense on such Indebtedness shall be calculated as if the rate in effect on the
date of determination had been the applicable rate for the entire period (taking
into account any Interest Rate Agreement applicable to such Indebtedness). If
any Indebtedness bears, at the option of the Company or a Restricted Subsidiary,
a rate of interest based on a prime or similar rate, a eurocurrency interbank
offered rate or other fixed or floating rate, and such Indebtedness is being
given pro forma effect, the interest expense on such Indebtedness shall be
calculated by applying such optional rate as the Company or such Restricted
Subsidiary may designate. If any Indebtedness that is being given pro forma
effect was Incurred under a revolving credit facility, the interest expense on
such Indebtedness shall be computed based upon the average daily balance of such
Indebtedness during the applicable period. Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate determined in good
faith by a responsible financial or accounting Officer of the Company to be the
rate of interest implicit in such Capitalized Lease Obligation in accordance
with GAAP.
 
“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus the following to the extent deducted in calculating such
Consolidated Net Income, without duplication: (i) provision for all taxes
(whether or not paid, estimated or accrued) based on income, profits or capital,
(ii) Consolidated Interest Expense and any Special Purpose Financing Fees, (iii)
depreciation (excluding Consolidated Vehicle Depreciation), amortization
(including but not limited to amortization of goodwill and intangibles and
amortization and write-off of financing costs) and all other non-cash charges or
non-cash losses, (iv) any expenses or charges related to any Equity Offering,
Investment or Indebtedness permitted by this Indenture (whether or not
consummated or incurred), and (v) the amount of any minority interest expense.
 
7

--------------------------------------------------------------------------------


“Consolidated Interest Expense” means, for any period, (i) the total interest
expense of the Company and its Restricted Subsidiaries to the extent deducted in
calculating Consolidated Net Income, net of any interest income of the Company
and its Restricted Subsidiaries, including without limitation any such interest
expense consisting of (a) interest expense attributable to Capitalized Lease
Obligations, (b) amortization of debt discount, (c) interest in respect of
Indebtedness of any other Person that has been Guaranteed by the Company or any
Restricted Subsidiary, but only to the extent that such interest is actually
paid by the Company or any Restricted Subsidiary, (d) non-cash interest expense,
(e) the interest portion of any deferred payment obligation and (f) commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, plus (ii) Preferred Stock dividends paid in cash
in respect of Disqualified Stock of the Company held by Persons other than the
Company or a Restricted Subsidiary and minus (iii) to the extent otherwise
included in such interest expense referred to in clause (i) above, (x)
Consolidated Vehicle Interest Expense and (y) amortization or write-off of
financing costs, in each case under clauses (i) through (iii) as determined on a
Consolidated basis in accordance with GAAP (to the extent applicable, in the
case of Consolidated Vehicle Interest Expense); provided, that gross interest
expense shall be determined after giving effect to any net payments made or
received by the Company and its Restricted Subsidiaries with respect to Interest
Rate Agreements; provided, further, that notwithstanding the definition of
“Consolidated Vehicle Interest Expense,” “Consolidated Interest Expense” shall
include the interest expense in respect of Indebtedness that is secured by Liens
incurred pursuant to clause (v) of the definition of “Permitted Liens.”
 
“Consolidated Net Income” means, for any period, the net income (loss) of the
Company and its Restricted Subsidiaries, determined on a Consolidated basis in
accordance with GAAP and before any reduction in respect of Preferred Stock
dividends; provided, that there shall not be included in such Consolidated Net
Income:
 
(i)  any net income (loss) of any Person if such Person is not a Restricted
Subsidiary, except that (A) subject to the limitations contained in clause (iii)
below, the Company’s equity in the net income of any such Person for such period
shall be included in such Consolidated Net Income up to the aggregate amount
actually distributed by such Person during such period to the Company or a
Restricted Subsidiary as a dividend or other distribution (subject, in the case
of a dividend or other distribution to a Restricted Subsidiary, to the
limitations contained in clause (ii) below) and (B) the Company’s equity in the
net loss of such Person shall be included to the extent of the aggregate
Investment of the Company or any of its Restricted Subsidiaries in such Person;
 
(ii)  solely for purposes of determining the amount available for Restricted
Payments under Section 409(a)(3)(A), any net income (loss) of any Restricted
Subsidiary that is not a Subsidiary Guarantor if such Restricted Subsidiary is
subject to restrictions, directly or indirectly, on the payment of dividends or
the making of similar distributions by such Restricted Subsidiary, directly or
indirectly, to the Company by operation of the terms of such Restricted
Subsidiary’s charter or any agreement, instrument, judgment, decree, order,
statute or governmental rule or regulation applicable to such Restricted
Subsidiary or its stockholders (other than (x) restrictions that have been
waived or otherwise released, (y) restrictions pursuant to the Notes or this
Indenture and (z) restrictions in effect on the Issue Date with respect to a
Restricted Subsidiary and other
 
8

--------------------------------------------------------------------------------


restrictions with respect to such Restricted Subsidiary that taken as a whole
are not materially less favorable to the Noteholders than such restrictions in
effect on the Issue Date), except that (A) subject to the limitations contained
in clause (iii) below, the Company’s equity in the net income of any such
Restricted Subsidiary for such period shall be included in such Consolidated Net
Income up to the aggregate amount of any dividend or distribution that was or
that could have been made by such Restricted Subsidiary during such period to
the Company or another Restricted Subsidiary (subject, in the case of a dividend
that could have been made to another Restricted Subsidiary, to the limitation
contained in this clause) and (B) the net loss of such Restricted Subsidiary
shall be included to the extent of the aggregate Investment of the Company or
any of its other Restricted Subsidiaries in such Restricted Subsidiary;
 
(iii)  any gain or loss realized upon the sale or other disposition of any asset
of the Company or any Restricted Subsidiary (including pursuant to any
sale/leaseback transaction) that is not sold or otherwise disposed of in the
ordinary course of business (as determined in good faith by the Board of
Directors);
 
(iv)  the cumulative effect of a change in accounting principles;
 
(v)  all deferred financing costs written off and premiums paid in connection
with any early extinguishment of Indebtedness;
 
(vi)  any unrealized gains or losses in respect of Currency Agreements;
 
(vii)  any unrealized foreign currency transaction gains or losses in respect of
Indebtedness of any Person denominated in a currency other than the functional
currency of such Person;
 
(viii)  any non-cash compensation charge arising from any grant of stock, stock
options or other equity based awards;
 
(ix)  to the extent otherwise included in Consolidated Net Income, any
unrealized foreign currency translation or transaction gains or losses in
respect of Indebtedness or other obligations of the Company or any Restricted
Subsidiary owing to the Company or any Restricted Subsidiary;
 
(x)  any non-cash charge, expense or other impact attributable to application of
the purchase method of accounting (including the total amount of depreciation
and amortization, cost of sales or other non-cash expense resulting from the
write-up of assets to the extent resulting from such purchase accounting
adjustments); and
 
(xi)  any item classified as an extraordinary, unusual or nonrecurring gain,
loss or charge, including fees, expenses and charges associated with the
Separation Transactions and any acquisition, merger or consolidation after the
Issue Date.
 
For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro
 
9

--------------------------------------------------------------------------------


forma calculations in respect thereof (including without limitation in respect
of anticipated cost savings or synergies relating to any such Sale, Purchase or
other transaction) shall be as determined in good faith by a responsible
financial or accounting Officer of the Company.
 
“Consolidated Quarterly Tangible Assets” means, as of any date of determination,
the total assets less the sum of the goodwill, net, and “other intangibles,
net,” in each case reflected on the consolidated balance sheet of the Company
and its Restricted Subsidiaries as at the end of any fiscal quarter of the
Company for which such a balance sheet is available, determined on a
Consolidated basis in accordance with GAAP (and, in the case of any
determination relating to any incurrence of Indebtedness or any Investment, on a
pro forma basis including any property or assets being acquired in connection
therewith).
 
“Consolidated Secured Indebtedness” means, as of any date of determination, an
amount equal to the Consolidated Total Indebtedness as of such date that in each
case the payment of which is then secured by Liens on property or assets of the
Company and its Restricted Subsidiaries (other than property or assets held in a
defeasance or similar trust or arrangement for the benefit of the Indebtedness
secured thereby).
 
“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of (x) Consolidated Secured Indebtedness as at such date to (y) the
aggregate amount of Consolidated EBITDA for the period of the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which consolidated financial statements of the Company are available (determined
for each fiscal quarter (or portion thereof) of the four fiscal quarters ending
prior to the Issue Date), provided, that:
 
(1)  if since the beginning of such period the Company or any Restricted
Subsidiary has Incurred any Consolidated Secured Indebtedness that remains
outstanding on such date of determination or if the transaction giving rise to
the need to calculate the Consolidated Secured Leverage Ratio is an Incurrence
of Consolidated Secured Indebtedness, Consolidated EBITDA and Consolidated
Secured Indebtedness (to the extent it does not already include such Incurrence
of Consolidated Secured Indebtedness) for such period shall be calculated after
giving effect on a pro forma basis to such Consolidated Secured Indebtedness as
if such Consolidated Secured Indebtedness had been Incurred on the first day of
such period (except that in making such computation, the amount of Consolidated
Secured Indebtedness under any revolving credit facility outstanding on the date
of such calculation shall be computed based on (A) the average daily balance of
such Consolidated Secured Indebtedness during such four fiscal quarters or such
shorter period for which such facility was outstanding or (B) if such facility
was created after the end of such four fiscal quarters, the average daily
balance of such Indebtedness during the period from the date of creation of such
facility to the date of such calculation);  
 
(2)  if since the beginning of such period Consolidated Secured Indebtedness has
been Discharged or if the transaction giving rise to the need to calculate the
Consolidated Secured Leverage Ratio involves a Discharge of Consolidated Secured
Indebtedness (in each case other than Indebtedness Incurred under any revolving
credit facility unless such Indebtedness has been permanently repaid),
Consolidated EBITDA
 
10

--------------------------------------------------------------------------------


and Consolidated Secured Indebtedness (to the extent it does not already exclude
such Discharge of Consolidated Secured Indebtedness) for such period shall be
calculated after giving effect on a pro forma basis to such Discharge of such
Consolidated Secured Indebtedness, including with the proceeds of such new
Consolidated Secured Indebtedness, as if such Discharge had occurred on the
first day of such period;
 
(3)  if since the beginning of such period the Company or any Restricted
Subsidiary shall have made a Sale, the Consolidated EBITDA for such period shall
be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the assets that are the subject of such Sale for such period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period;
 
(4)  if since the beginning of such period the Company or any Restricted
Subsidiary (by merger, consolidation or otherwise) shall have made a Purchase
(including any Purchase occurring in connection with a transaction causing a
calculation to be made hereunder), Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Purchase occurred on
the first day of such period; and
 
(5)  if since the beginning of such period any Person became a Restricted
Subsidiary or was merged or consolidated with or into the Company or any
Restricted Subsidiary, and since the beginning of such period such Person shall
have made any Sale or Purchase that would have required an adjustment pursuant
to clause (2), (3) or (4) above if made by the Company or a Restricted
Subsidiary since the beginning of such period, Consolidated EBITDA and
Consolidated Secured Indebtedness for such period shall be calculated after
giving pro forma effect thereto as if such Sale or Purchase occurred on the
first day of such period.
 
   For purposes of this definition, whenever pro forma effect is to be given to
any Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including
without limitation in respect of anticipated cost savings or synergies relating
to any such Sale, Purchase or other transaction) shall be as determined in good
faith by a responsible financial or accounting Officer of the Company.


“Consolidated Tangible Assets” means, as of any date of determination, the
amount equal to (x) the sum of Consolidated Quarterly Tangible Assets as at the
end of each of the most recently ended four fiscal quarters of the Company for
which a calculation thereof is available, divided by (y) four; provided that for
purposes of Section 407(b), Section 409 and the definition of “Permitted
Investment,” Consolidated Tangible Assets shall not be deemed to be less than
$10,646 million.
 
“Consolidated Total Indebtedness” means, as of any date of determination, an
amount equal to (1) the aggregate principal amount of outstanding Indebtedness
of the Company and its Restricted Subsidiaries (other than the Notes) as of such
date consisting of (without duplication) Indebtedness for borrowed money
(including Purchase Money Obligations and unreimbursed outstanding drawn amounts
under funded letters of credit); Capitalized Lease Obligations; debt obligations
evidenced by bonds, debentures, notes or similar instruments; Disqualified
Stock; and (in the case of any Restricted Subsidiary that is not a Subsidiary
 
11

--------------------------------------------------------------------------------


Guarantor) Preferred Stock, determined on a Consolidated basis in accordance
with GAAP (excluding items eliminated in Consolidation, and for the avoidance of
doubt, excluding Hedging Obligations), minus (2) the amount of such Indebtedness
consisting of Indebtedness of a type referred to in, or Incurred pursuant to,
Section 407(b)(ix) to the extent not Incurred to finance or refinance the
acquisition of Rental Vehicles, and minus (3) the Consolidated Vehicle
Indebtedness as of such date.
 
“Consolidated Vehicle Depreciation” means, for any period, depreciation on all
Rental Vehicles (after adjustments thereto), to the extent deducted in
calculating Consolidated Net Income for such period.
 
“Consolidated Vehicle Indebtedness” means, as of any date of determination, the
amount equal to either (a) the sum of (x) the aggregate principal amount of then
outstanding Indebtedness of any Special Purpose Subsidiary that is a Restricted
Subsidiary directly or indirectly Incurred to finance or refinance the
acquisition of, or secured by, Rental Vehicles and/or related rights and/or
assets plus (y) the aggregate principal amount of other then outstanding
Indebtedness of the Company and its Restricted Subsidiaries that is attributable
to the financing or refinancing of Rental Vehicles and/or related rights and/or
assets, as determined in good faith by the Chief Financial Officer or an
authorized Officer of the Company (which determination shall be conclusive) or,
at the Company’s option, (b) 90% of the book value of Rental Vehicles of the
Company and its Restricted Subsidiaries (such book value being determined as of
the end of the most recently ended fiscal month of the Company for which
internal consolidated financial statements of the Company are available, on a
pro forma basis including (x) any Rental Vehicles acquired by the Company or any
Restricted Subsidiary since the end of such fiscal month and (y) in the case of
any determination relating to any Incurrence of Indebtedness, any Rental
Vehicles being acquired by the Company or any Restricted Subsidiary in
connection therewith).
 
“Consolidated Vehicle Interest Expense” means, for any period, the sum of (a)
the aggregate interest expense for such period on any Indebtedness (including
costs associated with letters of credit related to such Indebtedness) of any
Special Purpose Subsidiary that is a Restricted Subsidiary directly or
indirectly Incurred to finance or refinance the acquisition of, or secured by,
Rental Vehicles and/or related rights and/or assets plus (b) either (x) the
aggregate interest expense for such period on other Indebtedness of the Company
and its Restricted Subsidiaries that is attributable to the financing or
refinancing of Rental Vehicles and/or any related rights and/or assets, as
determined in good faith by the Chief Financial Officer or an authorized Officer
of the Company (which determination shall be conclusive) or, at the Company’s
option, (y) an amount of the total interest expense of the Company and its
Restricted Subsidiaries for such period equal to (i) the Average Interest Rate
for such period multiplied by (ii) the amount equal to (1) 90% of the Average
Book Value for such period of Rental Vehicles of the Company and its Restricted
Subsidiaries minus (2) the Average Principal Amount for such period of any
Indebtedness of any Special Purpose Subsidiary that is a Restricted Subsidiary
directly or indirectly Incurred to finance or refinance the acquisition of, or
secured by, Rental Vehicles and/or related rights and/or assets.
 
“Consolidation” means the consolidation of the accounts of each of the
Restricted Subsidiaries with those of the Company in accordance with GAAP;
provided that
 
12

--------------------------------------------------------------------------------


“Consolidation” will not include consolidation of the accounts of any
Unrestricted Subsidiary, but the interest of the Company or any Restricted
Subsidiary in any Unrestricted Subsidiary will be accounted for as an
investment. The term “Consolidated” has a correlative meaning.
 
“Corporate Trust Office” means the office of the Trustee at which at any
particular time its corporate trust business shall be administered, which office
on the Issue Date is located at One Liberty Plaza, 23rd Floor, New York, NY
10006.
 
“Credit Facilities” means one or more of (i) the Senior Credit Facility, and
(ii) any other facilities or arrangements designated by the Company, in each
case with one or more banks or other lenders or institutions providing for
revolving credit loans, term loans, receivables or fleet financings (including
without limitation through the sale of receivables or fleet assets to such
institutions or to special purpose entities formed to borrow from such
institutions against such receivables or fleet assets or the creation of any
Liens in respect of such receivables or fleet assets in favor of such
institutions), letters of credit or other Indebtedness, in each case, including
all agreements, instruments and documents executed and delivered pursuant to or
in connection with any of the foregoing, including but not limited to any notes
and letters of credit issued pursuant thereto and any guarantee and collateral
agreement, patent and trademark security agreement, mortgages or letter of
credit applications and other guarantees, pledge agreements, security agreements
and collateral documents, in each case as the same may be amended, supplemented,
waived or otherwise modified from time to time, or refunded, refinanced,
restructured, replaced, renewed, repaid, increased or extended from time to time
(whether in whole or in part, whether with the original banks, lenders or
institutions or other banks, lenders or institutions or otherwise, and whether
provided under any original Credit Facility or one or more other credit
agreements, indentures, financing agreements or other Credit Facilities or
otherwise). Without limiting the generality of the foregoing, the term “Credit
Facility” shall include any agreement (i) changing the maturity of any
Indebtedness Incurred thereunder or contemplated thereby, (ii) adding
Subsidiaries as additional borrowers or guarantors thereunder, (iii) increasing
the amount of Indebtedness Incurred thereunder or available to be borrowed
thereunder or (iv) otherwise altering the terms and conditions thereof.
 
“Currency Agreement” means, in respect of a Person, any foreign exchange
contract, currency swap agreement, futures contract, option contract or other
similar agreement or arrangements (including derivative agreements or
arrangements), as to which such Person is a party or a beneficiary.
 
“Default” means any event or condition that is, or after notice or passage of
time or both would be, an Event of Default.
 
“Depositary” means The Depository Trust Company, its nominees and successors.
 
“Designated Noncash Consideration” means the Fair Market Value of noncash
consideration received by the Company or one of its Restricted Subsidiaries in
connection with an Asset Disposition that is so designated as Designated Noncash
Consideration pursuant to an Officer’s Certificate, setting forth the basis of
such valuation.
 
13

--------------------------------------------------------------------------------


“Determination Date,” with respect to an Interest Period, means the second
London Banking Day preceding the first day of such Interest Period.
 
“Disinterested Directors” means, with respect to any Affiliate Transaction, one
or more members of the Board of Directors of the Company, or one or more members
of the Board of Directors of a Parent, having no material direct or indirect
financial interest in or with respect to such Affiliate Transaction. A member of
any such Board of Directors shall not be deemed to have such a financial
interest by reason of such member’s holding Capital Stock of the Company or any
Parent or any options, warrants or other rights in respect of such Capital
Stock. Prior to completion of the Separation Transactions, the Cendant directors
who will remain directors of Cendant following such Transactions will be deemed
to be Disinterested Directors.
 
“Disqualified Stock” means, with respect to any Person, any Capital Stock that
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable or exercisable) or upon the happening of any event
(other than following the occurrence of a Change of Control or other similar
event described under such terms as a “change of control,” or an Asset
Disposition) (i) matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise, (ii) is convertible or exchangeable for Indebtedness or
Disqualified Stock or (iii) is redeemable at the option of the holder thereof
(other than following the occurrence of a Change of Control or other similar
event described under such terms as a “change of control,” or an Asset
Disposition), in whole or in part, in each case on or prior to the final Stated
Maturity of the Notes.
 
“Dollars” or “$” means dollars in lawful currency of the United States of
America.
 
“Domestic Subsidiary” means any Restricted Subsidiary of the Company other than
a Foreign Subsidiary.
 
“Equity Offering” means a sale of Capital Stock (x) that is a sale of Capital
Stock of the Company (other than Disqualified Stock), or (y) proceeds of which
in an amount equal to or exceeding the Redemption Amount are contributed to the
equity capital of the Company or any of its Restricted Subsidiaries.
 
“Equity Interests” means Capital Stock and all warrants, options, profits,
interests, equity appreciation rights or other rights to acquire or purchase
Capital Stock (but excluding any debt security that is convertible into, or
Exchangeable for, Capital Stock).
 
“Euroclear” means Euroclear Bank S.A./N.V., as operator of the Euroclear System,
or any successor securities clearing agency.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exchange 7.625% Notes” means the Issuers’ 7.625% Senior Notes due 2014,
containing terms substantially identical to the Initial 7.625% Notes or any
Initial Additional 7.625% Notes (except that (i) such Exchange 7.625% Notes may
omit terms with respect to transfer restrictions and may be registered under the
Securities Act, and (ii) certain provisions
 
14

--------------------------------------------------------------------------------


relating to an increase in the stated rate of interest thereon may be
eliminated), that are issued and exchanged for (a) the Initial 7.625% Notes, as
provided for in the Registration Rights Agreement, or (b) such Initial
Additional 7.625% Notes as may be provided in any registration rights agreement
relating to such Additional Notes that are 7.625% Notes and this Indenture
(including any amendment or supplement hereto.)
 
“Exchange 7.75% Notes” means the Issuers’ 7.75% Senior Notes due 2016,
containing terms substantially identical to the Initial 7.75% Notes or any
Initial Additional 7.75% Notes (except that (i) such Exchange 7.75% Notes may
omit terms with respect to transfer restrictions and may be registered under the
Securities Act, and (ii) certain provisions relating to an increase in the
stated rate of interest thereon may be eliminated), that are issued and
exchanged for (a) the Initial 7.75% Notes, as provided for in the Registration
Rights Agreement, or (b) such Initial Additional 7.75% Notes as may be provided
in any registration rights agreement relating to such Additional Notes that are
7.75% Notes and this Indenture (including any amendment or supplement hereto.)
 
“Exchange Floating Rate Notes” means the Issuers’ Floating Rate Senior Notes due
2014, containing terms substantially identical to the Initial Floating Rate
Notes or any Initial Additional Floating Rate Notes (except that (i) such
Exchange Floating Rate Notes may omit terms with respect to transfer
restrictions and may be registered under the Securities Act, and (ii) certain
provisions relating to an increase in the stated rate of interest thereon may be
eliminated), that are issued and exchanged for (a) the Initial Floating Rate
Notes, as provided for in the Registration Rights Agreement, or (b) such Initial
Additional Floating Rate Notes as may be provided in any registration rights
agreement relating to such Additional Notes that are Floating Rate Notes and
this Indenture (including any amendment or supplement hereto.)
 
“Exchange Notes” means the Exchange 7.625% Notes, the Exchange 7.75% Notes and
the Exchange Floating Rate Notes.
 
“Fair Market Value” means, with respect to any asset or property, the fair
market value of such asset or property as determined in good faith by the Board
of Directors, whose determination will be conclusive.
 
“Financing Disposition” means any sale, transfer, conveyance or other
disposition of, or creation or incurrence of any Lien on, property or assets by
the Company or any Subsidiary thereof to or in favor of any Special Purpose
Entity, or by any Special Purpose Subsidiary, in each case in connection with a
financing by a Special Purpose Entity or in connection with the Incurrence by a
Special Purpose Entity of Indebtedness or obligations to make payments to the
obligor on Indebtedness, which may be secured by a Lien in respect of such
property or assets.
 
“Floating Rate Notes” means the Issuers’ Floating Rate Senior Notes due 2014.
 
“Foreign Subsidiary” means (a) any Restricted Subsidiary of the Company that is
not organized under the laws of the United States of America or any state
thereof or the District of Columbia and (b) any Restricted Subsidiary of the
Company that has no material assets other
 
15

--------------------------------------------------------------------------------


than securities or Indebtedness of one or more Foreign Subsidiaries (or
Subsidiaries thereof), and other assets relating to an ownership interest in any
such securities, Indebtedness or Subsidiaries.
 
“GAAP” means generally accepted accounting principles in the United States of
America as in effect on the Issue Date (for purposes of the definitions of the
terms “Consolidated Coverage Ratio,” “Consolidated EBITDA,” “Consolidated
Interest Expense,” “Consolidated Net Income,” “Consolidated Quarterly Tangible
Assets,” “Consolidated Secured Indebtedness,” “Consolidated Secured Leverage
Ratio,” “Consolidated Tangible Assets,” “Consolidated Total Indebtedness,”
“Consolidated Vehicle Depreciation,” “Consolidated Vehicle Indebtedness” and
“Consolidated Vehicle Interest Expense,” all defined terms in this Indenture to
the extent used in or relating to any of the foregoing definitions, and all
ratios and computations based on any of the foregoing definitions) and as in
effect from time to time (for all other purposes of this Indenture), including
those set forth in the opinions and pronouncements of the Accounting Principles
Board of the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as approved by a significant segment of the
accounting profession. All ratios and computations based on GAAP contained in
this Indenture shall be computed in conformity to the extent possible with GAAP.
 
“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness or other obligation of any
other Person; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The term
“Guarantee” used as a verb has a corresponding meaning.
 
“Guarantor” means Avis Budget Holdings, LLC and each Subsidiary Guarantor.
 
“Guarantor Subordinated Obligations” means, with respect to a Subsidiary
Guarantor, any Indebtedness of such Subsidiary Guarantor (whether outstanding on
the Issue Date or thereafter Incurred) that is expressly subordinated in right
of payment to the obligations of such Subsidiary Guarantor under its Subsidiary
Guarantee pursuant to a written agreement.
 
“Hedging Obligations” of any Person means the obligations of such Person
pursuant to any Interest Rate Agreement, Currency Agreement or Commodities
Agreement.
 
“Holder” or “Noteholder” means the Person in whose name a Note is registered in
the Note Register.
 
“Incur” means issue, assume, enter into any Guarantee of, incur or otherwise
become liable for; and the terms “Incurs,” “Incurred” and “Incurrence” shall
have a correlative meaning; provided, that any Indebtedness or Capital Stock of
a Person existing at the time such Person becomes a Restricted Subsidiary
(whether by merger, consolidation, acquisition or otherwise) shall be deemed to
be Incurred by such Restricted Subsidiary at the time it becomes a Restricted
Subsidiary. Accrual of interest, the accretion of accreted value and the payment
of interest in the form of additional Indebtedness will not be deemed to be an
Incurrence of Indebtedness. Any Indebtedness issued at a discount (including
Indebtedness on which interest
 
16

--------------------------------------------------------------------------------


is payable through the issuance of additional Indebtedness) shall be deemed
Incurred at the time of original issuance of the Indebtedness at the initial
accreted amount thereof.
 
“Indebtedness” means, with respect to any Person on any date of determination
(without duplication):
 
(i)  the principal of indebtedness of such Person for borrowed money;
 
(ii)  the principal of obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments;
 
(iii)  the principal component of all reimbursement obligations of such Person
in respect of letters of credit, bankers’ acceptances or other similar
instruments (except to the extent such reimbursement obligation relates to a
Trade Payable or similar liability and such obligation is satisfied within
30 days of Incurrence);
 
(iv)  the principal component of all obligations of such Person to pay the
deferred and unpaid purchase price of property (except Trade Payables), which
purchase price is due more than one year after the date of placing such property
in final service or taking final delivery and title thereto;
 
(v)  all Capitalized Lease Obligations of such Person;
 
(vi)  the redemption, repayment or other repurchase amount of such Person with
respect to any Disqualified Stock of such Person or (if such Person is a
Subsidiary of the Company other than a Subsidiary Guarantor) any Preferred Stock
of such Subsidiary, but excluding, in each case, any accrued dividends (the
amount of such obligation to be equal at any time to the maximum fixed
involuntary redemption, repayment or repurchase price for such Capital Stock, or
if less (or if such Capital Stock has no such fixed price), to the involuntary
redemption, repayment or repurchase price thereof calculated in accordance with
the terms thereof as if then redeemed, repaid or repurchased, and if such price
is based upon or measured by the fair market value of such Capital Stock, such
fair market value shall be as determined in good faith by the Board of Directors
or the board of directors or other governing body of the issuer of such Capital
Stock);
 
(vii)  the principal component of all Indebtedness of other Persons secured by a
Lien on any asset of such Person, whether or not such Indebtedness is assumed by
such Person; provided that the amount of Indebtedness of such Person shall be
the lesser of (A) the fair market value of such asset at such date of
determination (as determined in good faith by the Company) and (B) the amount of
such Indebtedness of such other Persons;
 
(viii)  the principal component of Indebtedness of other Persons, to the extent
Guaranteed by such Person; and
 
17

--------------------------------------------------------------------------------


(ix)  to the extent not otherwise included in this definition, net Hedging
Obligations of such Person (the amount of any such obligation to be equal at any
time to the termination value of such agreement or arrangement giving rise to
such Hedging Obligation that would be payable by such Person at such time).
 
The amount of Indebtedness of any Person at any date shall be determined as set
forth above or otherwise provided in this Indenture, or otherwise shall equal
the amount thereof that would appear as a liability on a balance sheet of such
Person (excluding any notes thereto) prepared in accordance with GAAP.
 
“Initial Additional 7.625% Notes” means Additional 7.625% Notes issued in an
offering not registered under the Securities Act (and any Notes issued in
respect thereof pursuant to Section 304, 305, 306, 312(c), 312(d) or 1008).
 
“Initial Additional 7.75% Notes” means Additional 7.75% Notes issued in an
offering not registered under the Securities Act (and any Notes issued in
respect thereof pursuant to Section 304, 305, 306, 312(c), 312(d) or 1008).
 
“Initial Additional Floating Rate Notes” means Additional Floating Rate Notes
issued in an offering not registered under the Securities Act (and any Notes
issued in respect thereof pursuant to Section 304, 305, 306, 312(c), 312(d) or
1008).
 
“Initial Additional Notes” means the Initial Additional 7.625% Notes, the
Initial Additional 7.75% Notes and the Initial Additional Floating Rate Notes.
 
“Initial 7.625% Notes” means the 7.625% Notes issued on the Issue Date (and any
Notes issued in respect thereof pursuant to Section 304, 305, 306, 312(c),
312(d) or 1008).
 
“Initial 7.75% Notes” means the 7.75% Notes issued on the Issue Date (and any
Notes issued in respect thereof pursuant to Section 304, 305, 306, 312(c),
312(d) or 1008).
 
“Initial Floating Rate Notes” means the Floating Rate Notes issued on the Issue
Date (and any Notes issued in respect thereof pursuant to Section 304, 305, 306,
312(c), 312(d) or 1008).
 
“Initial Notes” means the Initial 7.625% Notes, the Initial 7.75% Notes and the
Initial Floating Rate Notes.
 
“interest,” with respect to the Notes, means interest on the Notes and, except
for purposes of Article IX, additional or special interest pursuant to the terms
of any Note.
 
“Interest Payment Date” means, when used with respect to any Note and any
installment of interest thereon, the date specified in such Note as the fixed
date on which such installment of interest is due and payable, as set forth in
such Note.
 
“Interest Period” means the period commencing on and including an interest
payment date and ending on and including the day immediately preceding the next
succeeding
 
18

--------------------------------------------------------------------------------


interest payment date, with the exception that the first Interest Period shall
commence on and include the Issue Date and end on and include August 14, 2006.
 
“Interest Rate Agreement” means, with respect to any Person, any interest rate
protection agreement, future agreement, option agreement, swap agreement, cap
agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements), as to which such
Person is party or a beneficiary.
 
“Inventory” means goods held for sale, lease or use by a Person in the ordinary
course of business, net of any reserve for goods that have been segregated by
such Person to be returned to the applicable vendor for credit, as determined in
accordance with GAAP.
 
“Investment” in any Person by any other Person means any direct or indirect
advance, loan or other extension of credit (other than to customers, dealers,
licensees, franchisees, suppliers, directors, officers or employees of any
Person in the ordinary course of business) or capital contribution (by means of
any transfer of cash or other property to others or any payment for property or
services for the account or use of others) to, or any purchase or acquisition of
Capital Stock, Indebtedness or other similar instruments issued by, such Person.
For purposes of the definition of “Unrestricted Subsidiary” and Section 409
only, “Investment” shall include the portion (proportionate to the Company’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of any Subsidiary of the Company at the time that such Subsidiary is designated
an Unrestricted Subsidiary, provided that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Company shall be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to (x) the Company’s “Investment” in such Subsidiary at the time
of such redesignation less (y) the portion (proportionate to the Company’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of such Subsidiary at the time of such redesignation, and (ii) any property
transferred to or from an Unrestricted Subsidiary shall be valued at its Fair
Market Value at the time of such transfer. Guarantees shall not be deemed to be
Investments. The amount of any Investment outstanding at any time shall be the
original cost of such Investment, reduced (at the Company’s option) by any
dividend, distribution, interest payment, return of capital, repayment or other
amount or value received in respect of such Investment; provided, that to the
extent that the amount of Restricted Payments outstanding at any time is so
reduced by any portion of any such amount or value that would otherwise be
included in the calculation of Consolidated Net Income, such portion of such
amount or value shall not be so included for purposes of calculating the amount
of Restricted Payments that may be made pursuant to Section 409(a).
 
“Issue Date” means the first date on which Notes are issued.
 
“Issuers” means Avis Budget Car Rental, LLC and Avis Budget Finance, Inc., and
any and all successors thereto.
 
“LIBOR,” with respect to an Interest Period, means the rate (expressed as a
percentage per annum) for deposits in U.S. dollars for a three-month period
beginning on the day on which dealings in U.S. dollars are transacted, with
respect to a future date, are expected to be transacted in the London interbank
(a “London Banking Day”) after the Determination Date that appears on Telerate
Page 3750 as of 11:00 a.m., London time, on the Determination Date. If
 
19

--------------------------------------------------------------------------------


Telerate Page 3750 does not include such a rate or is unavailable on a
Determination Date, the Calculation Agent will request the principal London
office of each of four major banks in the London interbank market, as selected
by the Calculation Agent, to provide such bank’s offered quotation (expressed as
a percentage per annum), as of approximately 11:00 a.m., London time, on such
Determination Date, to prime banks in the London interbank market for deposits
in a Representative Amount in U.S. dollars for a three-month period beginning on
the second London Banking Day after the Determination Date. If at least two such
offered quotations are so provided, LIBOR for the Interest Period will be the
arithmetic mean of such quotations. If fewer than two such quotations are so
provided, the Calculation Agent will request each of three major banks in New
York City, as selected by the Calculation Agent, to provide such bank’s rate
(expressed as a percentage per annum), as of approximately 11:00 a.m., New York
City time, on such Determination Date, for loans in a Representative Amount in
U.S. dollars to leading European banks for a three-month period beginning on the
second London Banking Day after the Determination Date. If at least two such
rates are so provided, LIBOR for the Interest Period will be the arithmetic mean
of such rates. If fewer than two such rates are so provided, then LIBOR for the
Interest Period will be LIBOR in effect with respect to the immediately
preceding Interest Period.
 
“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof).
 
“Management Advances” means loans or advances made to directors, officers or
employees of any Parent, the Company or any Restricted Subsidiary (x) in respect
of travel, entertainment or moving-related expenses incurred in the ordinary
course of business, (y) in respect of moving-related expenses incurred in
connection with any closing or consolidation of any facility, or (z) in the
ordinary course of business and (in the case of this clause (z)) not exceeding
$5.0 million in the aggregate outstanding at any time.
 
“Moody’s” means Moody’s Investors Service, Inc., and its successors.
 
“Net Available Cash” from an Asset Disposition means an amount equal to all cash
payments received (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or otherwise,
but only as and when received, but excluding any other consideration received in
the form of assumption by the acquiring person of Indebtedness or other
obligations relating to the properties or assets that are the subject of such
Asset Disposition or received in any other non-cash form) therefrom, in each
case net of (i) all legal, accounting, investment banking, title and recording
tax expenses, commissions and other fees and expenses incurred, and all federal,
state, provincial, foreign and local taxes required to be paid or to be accrued
as a liability under GAAP, as a consequence of such Asset Disposition (including
as a consequence of any transfer of funds in connection with the application
thereof in accordance with Section 411), (ii) all payments made, and all
installment payments required to be made, on any Indebtedness that is secured by
any assets subject to such Asset Disposition, in accordance with the terms of
any Lien upon such assets, or that must by its terms, or in order to obtain a
necessary consent to such Asset Disposition, or by applicable law, be repaid out
of the proceeds from such Asset Disposition, (iii) all distributions and other
payments required to be made to minority interest holders in Subsidiaries or
joint
 
20

--------------------------------------------------------------------------------


ventures as a result of such Asset Disposition, or to any other Person (other
than the Company or a Restricted Subsidiary) owning a beneficial interest in the
assets disposed of in such Asset Disposition, (iv) the deduction of appropriate
amounts to be provided by the Seller as a reserve, in accordance with GAAP,
against any liabilities, (v) any liabilities or obligations associated with the
assets disposed of in such Asset Disposition and retained by the Company or any
Restricted Subsidiary after such Asset Disposition, including without limitation
pension and other post-employment benefit liabilities, liabilities related to
environmental matters, and liabilities relating to any indemnification
obligations associated with such Asset Disposition, and (vi) the amount of any
purchase price or similar adjustment (x) claimed by any Person to be owed by the
Company or any Restricted Subsidiary, until such time as such claim shall have
been settled or otherwise finally resolved, or (y) paid or payable by the
Company, in either case in respect of such Asset Disposition.
 
“Net Cash Proceeds,” with respect to any issuance or sale of any securities of
the Company or any Subsidiary by the Company or any Subsidiary, or any capital
contribution, means an amount equal to all the cash proceeds of such issuance,
sale or contribution net of attorneys’ fees, accountants’ fees, underwriters’ or
placement agents’ fees, listing fees, discounts or commissions and brokerage,
consultant and other fees and charges actually incurred in connection with such
issuance, sale or contribution and net of taxes paid or payable as a result
thereof.
 
“Non-U.S. Person” means a Person who is not a U.S. person, as defined in
Regulation S.
 
“Notes” means the Initial Notes, any Additional Notes, the Exchange Notes and
any notes issued in respect thereof pursuant to Section 304, 305, 306, 312(c),
312(d) or 1008.
 
“Obligations” means, with respect to any Indebtedness, any principal, premium
(if any), interest (including interest accruing on or after the filing of any
petition in bankruptcy or for reorganization relating to the Company or any
Restricted Subsidiary whether or not a claim for post-filing interest is allowed
in such proceedings), fees, charges, expenses, reimbursement obligations,
Guarantees of such Indebtedness (or of Obligations in respect thereof), other
monetary obligations of any nature and all other amounts payable thereunder or
in respect thereof.
 
“Officer” means, with respect to the Company or any other obligor upon the
Notes, the Chairman of the Board, the President, the Chief Executive Officer,
the Chief Financial Officer, any Vice President, the Controller, the Treasurer
or the Secretary (a) of such Person or (b) if such Person is owned or managed by
a single entity, of such entity (or any other individual designated as an
“Officer” for the purposes of this Indenture by the Board of Directors).
 
“Officer’s Certificate” means, with respect to the Company or any other obligor
upon the Notes, a certificate signed by one Officer of such Person.
 
“Opinion of Counsel” means a written opinion from legal counsel who is
reasonably acceptable to the Trustee. The counsel may be an employee of or
counsel to the Company, any Parent or the Trustee.
 
21

--------------------------------------------------------------------------------


“Original Notes” means the Initial Notes and any Exchange Notes issued in
exchange therefor.
 
“Outstanding,” when used with respect to Notes means, as of the date of
determination, all Notes theretofore authenticated and delivered under this
Indenture, except:
 
(i)  Notes theretofore cancelled by the Trustee or delivered to the Trustee for
cancellation;
 
(ii)  Notes for whose payment or redemption money in the necessary amount has
been theretofore deposited with the Trustee or any Paying Agent in trust for the
Holders of such Notes, provided that, if such Notes are to be redeemed, notice
of such redemption has been duly given pursuant to this Indenture or provision
therefor reasonably satisfactory to the Trustee has been made; and
 
(iii)  Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Indenture.
 
A Note does not cease to be Outstanding because the Company or any Affiliate of
the Company holds the Note, provided that in determining whether the Holders of
the requisite amount of Outstanding Notes have given any request, demand,
authorization, direction, notice, consent or waiver hereunder, Notes owned by
the Company or any Affiliate of the Company shall be disregarded and deemed not
to be Outstanding, except that, for the purpose of determining whether the
Trustee shall be protected in relying on any such request, demand,
authorization, direction, notice, consent or waiver, only Notes which the
Trustee actually knows are so owned shall be so disregarded. Notes so owned that
have been pledged in good faith may be regarded as Outstanding if the pledgee
establishes to the reasonable satisfaction of the Trustee the pledgee’s right to
act with respect to such Notes and that the pledgee is not the Company or an
Affiliate of the Company.
 
“Parent” means any of Cendant Corporation and any Other Parent and any other
Person that is a Subsidiary of Cendant Corporation, or any Other Parent and of
which the Company is a Subsidiary. As used herein, “Other Parent” means a Person
of which the Company becomes a Subsidiary after the Issue Date, provided that
either (x) immediately after the Company first becomes a Subsidiary of such
Person, more than 50% of the Voting Stock of such Person shall be held by one or
more Persons that held more than 50% of the Voting Stock of a Parent of the
Company immediately prior to the Company first becoming such Subsidiary or (y)
such Person shall be deemed not to be an Other Parent for the purpose of
determining whether a Change of Control shall have occurred by reason of the
Company first becoming a Subsidiary of such Person.
 
“Parent Expenses” means (i) costs (including all professional fees and expenses)
incurred by any Parent in connection with its reporting obligations under, or in
connection with compliance with, applicable laws or applicable rules of any
governmental, regulatory or self-regulatory body or stock exchange, this
Indenture or any other agreement or instrument relating to Indebtedness of the
Company or any Restricted Subsidiary, including in respect of any reports filed
with respect to the Securities Act, Exchange Act or the respective rules and
regulations
 
22

--------------------------------------------------------------------------------


promulgated thereunder, (ii) an aggregate amount not to exceed $5 million in any
fiscal year to permit any Parent to pay its corporate overhead expenses Incurred
in the ordinary course of business, and to pay salaries or other compensation of
employees who perform services for any Parent or for both such Parent and the
Company, provided that the Parent allocate such overhead among its Subsidiaries
in conformity with clause (vi) of this paragraph, (iii) expenses incurred by any
Parent in connection with the acquisition, development, maintenance, ownership,
prosecution, protection and defense of its intellectual property and associated
rights (including but not limited to trademarks, service marks, trade names,
trade dress, patents, copyrights and similar rights, including registrations and
registration or renewal applications in respect thereof; inventions, processes,
designs, formulae, trade secrets, know-how, confidential information, computer
software, data and documentation, and any other intellectual property rights;
and licenses of any of the foregoing) to the extent such intellectual property
and associated rights relate to the business or businesses of the Company or any
Subsidiary thereof, (iv) indemnification obligations of any Parent owing to
directors, officers, employees or other Persons under its charter or by-laws or
pursuant to written agreements with any such Person, (v) other operational and
tax expenses of any Parent incurred on behalf of the Company in the ordinary
course of business, including obligations in respect of director and officer
insurance (including premiums therefor); it being understood for purposes of
this definition that following the completion of the Separation Transactions,
all operational and tax expenses of the Parent are deemed to be incurred on
behalf of the Company if the Company’s activities represent substantially all of
the operating activities of the Parent and all of its Subsidiaries, (vi) prior
to the completion of the Separation Transactions, general corporate overhead
expenses allocated in conformity with past practices of the Company or as
applied to other Cendant Subsidiaries (of, if applicable, to former Cendant
Subsidiaries), and (vii) fees and expenses incurred by any Parent in connection
with any offering of Capital Stock or Indebtedness, (x) where the net proceeds
of such offering are intended to be received by or contributed or loaned to the
Company or a Restricted Subsidiary, or (y) in a prorated amount of such expenses
in proportion to the amount of such net proceeds intended to be so received,
contributed or loaned, or (z) otherwise on an interim basis prior to completion
of such offering so long as any Parent shall cause the amount of such expenses
to be repaid to the Company or the relevant Restricted Subsidiary out of the
proceeds of such offering promptly if completed.
 
“Parent Guarantor” means Avis Budget Holdings, LLC, a limited liability company
organized under the laws of the State of Delaware.
 
“Paying Agent” means any Person authorized by the Company to pay the principal
of (and premium, if any) or interest on any Notes on behalf of the Company;
provided that neither the Company nor any of its Affiliates shall act as Paying
Agent for purposes of Section 1102 or Section 1205.
 
“Permitted Holder” means any Person acting in the capacity of an underwriter in
connection with a public or private offering of Voting Stock of any Parent or
the Company. In addition, any “person” (as such term is used in Sections 13(d)
and 14(d) of the Exchange Act) whose status as a “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act) constitutes or results in a
Change of Control in respect of which a Change of Control Offer is made in
accordance with the requirements of the Indenture, together with its Affiliates,
shall thereafter constitute Permitted Holders.
 
23

--------------------------------------------------------------------------------


“Permitted Investment” means an Investment by the Company or any Restricted
Subsidiary in, or consisting of, any of the following:
 
(i)  a Restricted Subsidiary, the Company, or a Person that will, upon the
making of such Investment, become a Restricted Subsidiary so long as such Person
is primarily engaged in a Related Business;
 
(ii)  another Person if as a result of such Investment such other Person is
merged or consolidated with or into, or transfers or conveys all or
substantially all its assets to, or is liquidated into, the Company or a
Restricted Subsidiary so long as such Person is primarily engaged in a Related
Business;
 
(iii)  Temporary Cash Investments or Cash Equivalents;
 
(iv)  receivables owing to the Company or any Restricted Subsidiary, if created
or acquired in the ordinary course of business;
 
(v)  any securities or other Investments received as consideration in, or
retained in connection with, sales or other dispositions of property or assets,
including Asset Dispositions made in compliance with Section 411;
 
(vi)  securities or other Investments received in settlement of debts created in
the ordinary course of business and owing to, or of other claims asserted by,
the Company or any Restricted Subsidiary, or as a result of foreclosure,
perfection or enforcement of any Lien, or in satisfaction of judgments,
including in connection with any bankruptcy proceeding or other reorganization
of another Person;
 
(vii)  Investments in existence or made pursuant to legally binding written
commitments in existence on the Issue Date;
 
(viii)  Currency Agreements, Interest Rate Agreements, Commodities Agreements
and related Hedging Obligations, which obligations are Incurred in compliance
with Section 407;
 
(ix)  pledges or deposits (x) with respect to leases or utilities in the
ordinary course of business or (y) otherwise described in the definition of
“Permitted Liens” or made in connection with Liens permitted under Section 413;
 
(x)  (1) Investments in a Subsidiary, consisting of a demand note or promissory
note of the Company or a Restricted Subsidiary issued in favor of or for the
benefit of a Special Purpose Subsidiary and which serves solely as credit
enhancement for any vehicle-related financing in such Special Purpose Subsidiary
and (2) Investments by a Special Purpose Subsidiary which is a Restricted
Subsidiary in any such demand note or other promissory note issued by the
Company, any Restricted Subsidiary or any Parent to such Special Purpose
Subsidiary which is a Restricted Subsidiary, provided that if such Parent
receives cash from the relevant Special Purpose Entity in exchange for such
note, an equal cash amount is contributed by any Parent to the Company;
 
24

--------------------------------------------------------------------------------


(xi)  bonds secured by assets leased to and operated by the Company or any
Restricted Subsidiary that were issued in connection with the financing of such
assets so long as the Company or any Restricted Subsidiary may obtain title to
such assets at any time by paying a nominal fee, canceling such bonds and
terminating the transaction;
 
(xii)  Notes;
 
(xiii)  any Investment to the extent made using Capital Stock of the Company
(other than Disqualified Stock) or Capital Stock of any Parent as consideration;
 
(xiv)  Management Advances;
 
(xv)  Investments consisting of, or arising out of or related to, Vehicle Rental
Concession Rights (including any Investments referred to in the definition of
the term “Vehicle Rental Concession Rights”);
 
(xvi)  any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with Section 412(b) (except transactions
described in clauses (i), (v) and (vi) of such paragraph);
 
(xvii)  other Investments in an aggregate amount outstanding at any time not to
exceed 1.0% of Consolidated Tangible Assets;
 
(xviii)  Equity Interests, obligations or securities received in settlement of
debts created in the ordinary course of business and owing to the Company or any
Restricted Subsidiary or in satisfaction of judgments or pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of a
debtor; and
 
(xix)  endorsements of negotiable instruments and documents in the ordinary
course of business or pledges or deposits permitted under clause (c) of the
definition of “Permitted Liens.”
 
If any Investment pursuant to clause (xvii) above is made in any Person that is
not a Restricted Subsidiary and such Person thereafter becomes a Restricted
Subsidiary, such Investment shall thereafter be deemed to have been made
pursuant to clause (i) above and not clause (xvii) above for so long as such
Person continues to be a Restricted Subsidiary.
 
“Permitted Liens” means:
 
(a)  Liens for taxes, assessments or other governmental charges not yet
delinquent or the nonpayment of which in the aggregate would not reasonably be
expected to have a material adverse effect on the Company and its Restricted
Subsidiaries or that are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Company or a Subsidiary thereof, as the case may be, in accordance
with GAAP;
 
(b)  carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business in
respect of
 
25

--------------------------------------------------------------------------------


obligations that are not overdue for a period of more than 60 days or that are
bonded or that are being contested in good faith and by appropriate proceedings;
 
(c)  pledges, deposits or Liens in connection with workers’ compensation,
unemployment insurance and other social security and other similar legislation
or other insurance-related obligations (including, without limitation, pledges
or deposits securing liability to insurance carriers under insurance or
self-insurance arrangements);
 
(d)  pledges, deposits or Liens to secure the performance of bids, tenders,
trade, government or other contracts (other than for borrowed money),
obligations for utilities, leases, licenses, statutory obligations, completion
guarantees, surety, judgment, appeal or performance bonds, other similar bonds,
instruments or obligations, and other obligations of a like nature incurred in
the ordinary course of business;
 
(e)  easements (including reciprocal easement agreements), rights-of-way,
building, zoning and similar restrictions, utility agreements, covenants,
reservations, restrictions, encroachments, charges, and other similar
encumbrances or title defects incurred, or leases or subleases granted to
others, in the ordinary course of business, which do not in the aggregate
materially interfere with the ordinary conduct of the business of the Company
and its Subsidiaries, taken as a whole;
 
(f)  Liens existing on, or provided for under written arrangements existing on,
the Issue Date, or (in the case of any such Liens securing Indebtedness of the
Company or any of its Subsidiaries existing or arising under written
arrangements existing on the Issue Date) securing any Refinancing Indebtedness
in respect of such Indebtedness so long as the Lien securing such Refinancing
Indebtedness is limited to all or part of the same property, assets or
substitute assets (plus improvements, accessions, proceeds or dividends or
distributions in respect thereof) that secured (or under such written
arrangements could secure) the original Indebtedness; provided that liens
incurred under the Senior Credit Facility or any Refinancing Indebtedness with
respect thereto shall not be deemed to be permitted under this clause (f);
 
(g)  (i) mortgages, liens, security interests, restrictions, encumbrances or any
other matters of record that have been placed by any developer, landlord or
other third party on property over which the Company or any Restricted
Subsidiary of the Company has easement rights or on any leased property and
subordination or similar agreements relating thereto and (ii) any condemnation
or eminent domain proceedings affecting any real property;
 
(h)  Liens securing Indebtedness (including Liens securing any Obligations in
respect thereof) consisting of Hedging Obligations, Purchase Money Obligations
or Capitalized Lease Obligations Incurred in compliance with Section 407;
 
(i)  Liens arising out of judgments, decrees, orders or awards in respect of
which the Company shall in good faith be prosecuting an appeal or proceedings
for review, which appeal or proceedings shall not have been finally terminated,
or if the period within which such appeal or proceedings may be initiated shall
not have expired;
 
26

--------------------------------------------------------------------------------


(j)  leases, subleases, licenses or sublicenses (including, without limitation,
real property and intellectual property rights) to third parties;
 
(k)  Liens securing Indebtedness (including Liens securing any Obligations in
respect thereof) consisting of (1) Indebtedness Incurred in compliance with
Section 407(b)(i), Section 407(b)(iv), Section 407(b)(v), Section 407(b)(vii),
Section 407(b)(viii) or Section 407(b)(ix), or Section 407(b)(iii) (other than
Refinancing Indebtedness Incurred in respect of Indebtedness described in
Section 407(a)), (2) Bank Indebtedness Incurred in compliance with Section
407(b), (3) the Notes, (4) Indebtedness of any Restricted Subsidiary that is not
a Subsidiary Guarantor, and (5) Indebtedness or other obligations of any Special
Purpose Entity;
 
(l)  Liens existing on property or assets of a Person at the time such Person
becomes a Subsidiary of the Company (or at the time the Company or a Restricted
Subsidiary acquires such property or assets, including any acquisition by means
of a merger or consolidation with or into the Company or any Restricted
Subsidiary); provided, however, that such Liens are not created in connection
with, or in contemplation of, such other Person becoming such a Subsidiary (or
such acquisition of such property or assets), and that such Liens are limited to
all or part of the same property or assets (plus improvements, accessions,
proceeds or dividends or distributions in respect thereof) that secured (or,
under the written arrangements under which such Liens arose, could secure) the
obligations to which such Liens relate;
 
(m)  Liens on Capital Stock, Indebtedness or other securities of an Unrestricted
Subsidiary that secure Indebtedness or other obligations of such Unrestricted
Subsidiary;
 
(n)  any encumbrance or restriction (including, but not limited to, put and call
agreements) with respect to Capital Stock of any joint venture or similar
arrangement pursuant to any joint venture or similar agreement;
 
(o)  Liens securing Indebtedness (including Liens securing any Obligations in
respect thereof) consisting of Refinancing Indebtedness Incurred in respect of
any Indebtedness secured by, or securing any refinancing, refunding, extension,
renewal or replacement (in whole or in part) of any other obligation secured by,
any other Permitted Liens, provided that any such new Lien is limited to all or
part of the same property or assets or replacements thereof (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof) that
secured (or, under the written arrangements under which the original Lien arose,
could secure) the obligations to which such Liens relate, other than Liens
incurred in compliance with clause (k) above or clause (v) below;
 
(p)  Liens (1) arising by operation of law (or by agreement to the same effect)
in the ordinary course of business, (2) on property or assets under construction
(and related rights) in favor of a contractor or developer or arising from
progress or partial payments by a third party relating to such property or
assets, (3) on cash set aside at the time of the Incurrence of any Indebtedness
or government securities purchased with such cash, in either case to the extent
that such cash or government securities prefund the payment of interest on such
Indebtedness and are held in an escrow account or similar
 
27

--------------------------------------------------------------------------------


arrangement to be applied for such purpose, (4) securing or arising by reason of
any netting or set-off arrangement entered into in the ordinary course of
banking or other trading activities, (5) in favor of the Company or any
Subsidiary (other than Liens on property or assets of the Company or any
Subsidiary Guarantor in favor of any Subsidiary that is not a Subsidiary
Guarantor), (6) arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business, (7) relating to pooled deposit or sweep accounts to permit
satisfaction of overdraft, cash pooling or similar obligations incurred in the
ordinary course of business, (8) attaching to commodity trading or other
brokerage accounts incurred in the ordinary course of business, (9) on
receivables (including related rights) or (10) arising in connection with
repurchase agreements permitted under Section 407 on assets that are the subject
of such repurchase agreements;
 
(q)  Liens on or under, or arising out of or relating to, any Vehicle Rental
Concession Rights;
 
(r)  other Liens securing obligations incurred in the ordinary course of
business, which obligations do not exceed $50.0 million at any time outstanding;
 
(s)  Liens securing Indebtedness (including Liens securing any Obligations in
respect thereof) consisting of Indebtedness Incurred in compliance with Section
407 not to exceed $25 million;
 
(t)  any interest or title of a lessor under any Capitalized Lease Obligation or
operating lease;
 
(u)  Liens securing the Notes and Subsidiary Guarantees;
 
(v)  Liens securing Indebtedness which is secured by Rental Vehicles so long as
the aggregate amount of Indebtedness secured by such Rental Vehicles does not
exceed the sum of (i) 75% of the estimated value of such Rental Vehicles and
(ii) the aggregate amount of letters of credit supporting such Indebtedness; and
 
(w)  Liens securing Indebtedness (including Liens securing any Obligations in
respect thereof) consisting of Indebtedness Incurred in compliance with Section
407, provided that on the date of the Incurrence of such Indebtedness after
giving effect to such Incurrence (or on the date of the initial borrowing of
such Indebtedness after giving pro forma effect to the Incurrence of the entire
committed amount of such Indebtedness), the Consolidated Secured Leverage Ratio
shall not exceed 4.0 to 1.0.
 
“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.
 
“Place of Payment” means a city or any political subdivision thereof in which
any Paying Agent appointed pursuant to Article III is located.
 
28

--------------------------------------------------------------------------------


“Predecessor Notes” of any particular Note means every previous Note evidencing
all or a portion of the same debt as that evidenced by such particular Note;
and, for the purposes of this definition, any Note authenticated and delivered
under Section 306 in lieu of a mutilated, lost, destroyed or stolen Note shall
be deemed to evidence the same debt as the mutilated, lost, destroyed or stolen
Note.
 
“Preferred Stock” as applied to the Capital Stock of any corporation means
Capital Stock of any class or classes (however designated) that by its terms is
preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such
corporation, over shares of Capital Stock of any other class of such
corporation.
 
“Public Facility” means (i) any airport; marine port; rail, subway, bus or other
transit stop, station or terminal; stadium; convention center; or military camp,
fort, post or base or (ii) any other facility owned or operated by any nation or
government or political subdivision thereof, or agency, authority or other
instrumentality of any thereof, or other entity exercising regulatory,
administrative or other functions of or pertaining to government, or any
organization of nations (including the United Nations, the European Union and
the North Atlantic Treaty Organization).
 
“Public Facility Operator” means a Person that grants or has the power to grant
a Vehicle Rental Concession.
 
“Purchase Money Obligations” means any Indebtedness Incurred to finance or
refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets, and whether acquired through the direct
acquisition of such property or assets or the acquisition of the Capital Stock
of any Person owning such property or assets, or otherwise; provided that for
purposes of Section 407(b)(iv), the term “Purchase Money Obligations” shall not
include Indebtedness to the extent Incurred to finance or refinance the direct
acquisition of Inventory or Vehicles (not acquired through the acquisition of
Capital Stock of any Person owning property or assets, or through the
acquisition of property or assets, that include Inventory or Vehicles).
 
“QIB” or “Qualified Institutional Buyer” means a “qualified institutional
buyer,” as that term is defined in Rule 144A.
 
“Receivable” means a right to receive payment pursuant to an arrangement with
another Person pursuant to which such other Person is obligated to pay, as
determined in accordance with GAAP.
 
“Redemption Date,” when used with respect to any Note to be redeemed or
purchased, means the date fixed for such redemption or purchase by or pursuant
to this Indenture and the Notes.
 
“refinance” means refinance, refund, replace, renew, repay, modify, restate,
defer, substitute, supplement, reissue, resell or extend (including pursuant to
any defeasance or
 
29

--------------------------------------------------------------------------------


discharge mechanism); and the terms “refinances,” “refinanced” and “refinancing”
as used for any purpose in this Indenture shall have a correlative meaning.
 
“Refinancing Indebtedness” means Indebtedness that is Incurred to refinance any
Indebtedness existing on the date of this Indenture or Incurred in compliance
with this Indenture (including Indebtedness of the Company that refinances
Indebtedness of any Restricted Subsidiary (to the extent permitted in this
Indenture) and Indebtedness of any Restricted Subsidiary that refinances
Indebtedness of another Restricted Subsidiary) including Indebtedness that
refinances Refinancing Indebtedness; provided, that (1) if the Indebtedness
being refinanced is Subordinated Obligations or Guarantor Subordinated
Obligations, the Refinancing Indebtedness has a final Stated Maturity at the
time such Refinancing Indebtedness is Incurred that is equal to or greater than
the final Stated Maturity of the Indebtedness being refinanced (or if shorter,
the Notes), (2) such Refinancing Indebtedness is Incurred in an aggregate
principal amount (or if issued with original issue discount, an aggregate issue
price) that is equal to or less than the sum of (x) the aggregate principal
amount (or if issued with original issue discount, the aggregate accreted value)
then outstanding of the Indebtedness being refinanced, plus (y) fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such Refinancing Indebtedness and (3) Refinancing Indebtedness
shall not include (x) Indebtedness of a Restricted Subsidiary that is not a
Subsidiary Guarantor that refinances Indebtedness of the Company or a Subsidiary
Guarantor that could not have been initially Incurred by such Restricted
Subsidiary pursuant to Section 407 or (y) Indebtedness of the Company or a
Restricted Subsidiary that refinances Indebtedness of an Unrestricted
Subsidiary.
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of April 19, 2006, by and among the Issuers, the Guarantors and the other
parties named on the signature pages thereof, as such agreement may be amended,
modified or supplemented from time to time.
 
“Regular Record Date” for the interest payable on any Interest Payment Date
means the date specified for that purpose in Section 301.
 
“Regulation S” means Regulation S under the Securities Act.
 
“Regulation S Certificate” means a certificate substantially in the form
attached hereto as Exhibit H.
 
“Related Business” means those businesses in which the Company or any of its
Subsidiaries is engaged on the date of this Indenture, or that are related,
complementary, incidental or ancillary thereto or extensions, developments or
expansions thereof.
 
“Related Taxes” means any and all Taxes required to be paid by any Parent other
than Taxes directly attributable to (i) the income of any entity other than any
Parent, the Company or any of its Subsidiaries, (ii) owning stock or other
equity interests of any corporation or other entity other than any Parent, the
Company or any of its Subsidiaries or (iii) withholding taxes on payments
actually made by any Parent other than to another Parent, the Company or any of
its Subsidiaries.
 
30

--------------------------------------------------------------------------------


“Rental Vehicles” means all passenger Vehicles owned by or leased to the Company
or any Subsidiary that are or have been offered for lease or rental by any of
the Company and its Restricted Subsidiaries in their vehicle rental operations
(and not, for the avoidance of doubt, in connection with any business or
operations involving the leasing or renting of other types of Vehicles),
including any such Vehicles being held for sale.
 
“Representative Amount” means a principal amount of not less than U.S.
$1,000,000 for a single transaction in the relevant market at the relevant
time. 
 
“Resale Restriction Termination Date” means, with respect to any Note, the date
that is two years (or such other period as may hereafter be provided under Rule
144(k) under the Securities Act or any successor provision thereto as permitting
the resale by non-affiliates of Restricted Securities without restriction) after
the later of the original issue date in respect of such Note and the last date
on which the Company or any Affiliate of the Company was the owner of such Note
(or any Predecessor Note thereto).
 
“Responsible Officer” when used with respect to the Trustee means the chairman
or vice-chairman of the board of directors, the chairman or vice-chairman of the
executive committee of the board of directors, the president, any vice president
or assistant vice president, the secretary, any assistant secretary, the
treasurer, any assistant treasurer, the cashier, any assistant cashier, any
trust officer or assistant trust officer, the controller and any assistant
controller or any other officer of the Trustee customarily performing functions
similar to those performed by any of the above designated officers and also
means, with respect to a particular corporate trust matter, any other officer to
whom such matter is referred because of his knowledge of and familiarity with
the particular subject.
 
“Restricted Payment Transaction” means any Restricted Payment permitted pursuant
to Section 409, any Permitted Payment, any Permitted Investment, or any
transaction specifically excluded from the definition of the term “Restricted
Payment” (including pursuant to the exception contained in clause (i) and the
parenthetical exclusions contained in clauses (ii) and (iii) of such
definition).
 
“Restricted Security” has the meaning assigned to such term in Rule 144(a)(3)
under the Securities Act; provided, however, that the Trustee shall be entitled
to receive, at its request, and conclusively rely on an Opinion of Counsel with
respect to whether any Note constitutes a Restricted Security.
 
“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.
 
“Rule 144A” means Rule 144A under the Securities Act.
 
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and its successors.
 
“SEC” means the Securities and Exchange Commission.
 
31

--------------------------------------------------------------------------------


“Securities Act” means the Securities Act of 1933, as amended.
 
“Senior Credit Facility” or “Senior Credit Agreement” means the senior secured
credit facilities expected to be entered into by Avis Budget Car Rental, LLC, as
borrower, and certain of its subsidiaries, as subsidiary borrowers, with
JPMorgan Chase Bank, N.A., as administrative agent, Deutsche Bank Securities,
Inc., as syndication agent, and the lenders party thereto from time to time, any
Loan Documents (as defined therein), any notes and letters of credit issued
pursuant thereto and any guarantee and collateral agreement, patent and
trademark security agreement, mortgages, letter of credit applications and other
guarantees, pledge agreements, security agreements and collateral documents, and
other instruments and documents, executed and delivered pursuant to or in
connection with any of the foregoing, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time, or refunded,
refinanced, restructured, replaced, renewed, repaid, increased or extended from
time to time (whether in whole or in part, whether with the original agent and
lenders or other agents and lenders or otherwise, and whether provided under one
or more credit agreements, indentures (including this Indenture) or financing
agreements or otherwise). Without limiting the generality of the foregoing, the
term “Senior Credit Facility” shall include any agreement (i) changing the
maturity of any Indebtedness Incurred thereunder or contemplated thereby, (ii)
adding Subsidiaries of the Company as additional borrowers or guarantors
thereunder, (iii) increasing the amount of Indebtedness Incurred thereunder or
available to be borrowed thereunder or (iv) otherwise altering the terms and
conditions thereof.
 
“Separation Transactions” means the plan announced by Cendant Corporation on
October 24, 2005, to separate into independent companies as such plan may be
modified, amended (including, without limitation, pursuing and/or consummating
one or more alternatives to one or more of the proposed separations) or
abandoned from time to time and any and all transactions, agreements and
arrangements related thereto. 
 
“Significant Subsidiary” means any Restricted Subsidiary that would be a
“significant subsidiary” of the Company within the meaning of Rule 1-02 under
Regulation S-X promulgated by the SEC, as such Regulation is in effect on the
Issue Date.
 
“Special Purpose Entity” means (x) any Special Purpose Subsidiary or (y) any
other Person that is engaged in the business of (i) acquiring, selling,
collecting, financing or refinancing Receivables, accounts (as defined in the
Uniform Commercial Code as in effect in any jurisdiction from time to time),
other accounts and/or other receivables, and/or related assets, and/or (ii)
acquiring, selling, leasing, financing or refinancing Vehicles, and/or related
rights (including under leases, manufacturer warranties and buy-back programs,
and insurance policies) and/or assets (including managing, exercising and
disposing of any such rights and/or assets).
 
“Special Purpose Financing” means any financing or refinancing of assets
consisting of or including Receivables, Vehicles of the Company or any
Restricted Subsidiary that have been transferred to a Special Purpose Entity or
made subject to a Lien in a Financing Disposition.
 
“Special Purpose Financing Fees” means distributions or payments made directly
or by means of discounts with respect to any participation interest issued or
sold in connection
 
32

--------------------------------------------------------------------------------


with, and other fees paid to a Person that is not a Restricted Subsidiary in
connection with, any Special Purpose Financing.
 
“Special Purpose Financing Undertakings” means representations, warranties,
covenants, indemnities, guarantees of performance and (subject to clause (y) of
the proviso below) other agreements and undertakings entered into or provided by
the Company or any of its Restricted Subsidiaries that the Company determines in
good faith (which determination shall be conclusive) are customary or otherwise
necessary or advisable in connection with a Special Purpose Financing or a
Financing Disposition; provided that (x) it is understood that Special Purpose
Financing Undertakings may consist of or include (i) reimbursement and other
obligations in respect of notes, letters of credit, surety bonds and similar
instruments provided for credit enhancement purposes or (ii) Hedging
Obligations, or other obligations relating to Interest Rate Agreements, Currency
Agreements or Commodities Agreements entered into by the Company or any
Restricted Subsidiary, in respect of any Special Purpose Financing or Financing
Disposition, and (y) subject to the preceding clause (x), any such other
agreements and undertakings shall not include any Guarantee of Indebtedness of a
Special Purpose Subsidiary by the Company or a Restricted Subsidiary that is not
a Special Purpose Subsidiary.
 
“Special Purpose Subsidiary” means a Subsidiary of the Company that (a) is
engaged solely in (x) the business of (i) acquiring, selling, collecting,
financing or refinancing Receivables, accounts (as defined in the Uniform
Commercial Code as in effect in any jurisdiction from time to time) and other
accounts and receivables (including any thereof constituting or evidenced by
chattel paper, instruments or general intangibles), all proceeds thereof and all
rights (contractual and other), collateral and other assets relating thereto,
and/or (ii) acquiring, selling, leasing, financing or refinancing Vehicles,
and/or related rights (including under leases, manufacturer warranties and
buy-back programs, and insurance policies) and/or assets (including managing,
exercising and disposing of any such rights and/or assets), all proceeds thereof
and all rights (contractual and other), collateral and other assets relating
thereto, and (y) any business or activities incidental or related to such
business, and (b) is designated as a “Special Purpose Subsidiary” by the Board
of Directors.
 
“Special Record Date” for the payment of any Defaulted Interest means a date
fixed by the Trustee pursuant to Section 307.
 
“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency).
 
“Subordinated Obligations” means any Indebtedness of the Company (whether
outstanding on the date of this Indenture or thereafter Incurred) that is
expressly subordinated in right of payment to the Notes pursuant to a written
agreement.
 
“Subsidiary” of any Person means (x) any corporation, association, partnership
or other business entity of which more than 50% of the total voting power of
shares of Capital Stock or other equity interests (including partnership
interests) entitled (without regard to the
 
33

--------------------------------------------------------------------------------


occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
(i) such Person and/or (ii) one or more Subsidiaries of such Person or (y) any
partnership, where more than 50% of the general partners of such partnership are
owned or controlled, directly or indirectly, by (i) such Person and/or (ii) one
or more Subsidiaries of such Person.
 
“Subsidiary Guarantee” means any guarantee that may from time to time be entered
into by a Restricted Subsidiary of the Company on or after the Issue Date
pursuant to Section 414.
 
“Subsidiary Guarantor” means any Restricted Subsidiary of the Company that
enters into a Subsidiary Guarantee.
 
“Successor Company” shall have the meaning assigned thereto in clause (i) under
Section 501.
 
“Supplemental Indenture” means a Supplemental Indenture, to be entered into
substantially in the form attached hereto as Exhibit I.
 
“Taxes” means any taxes, charges or assessments, including but not limited to
income, sales, use, transfer, rental, ad valorem, value-added, stamp, property
consumption, franchise, license, capital, net worth, gross receipts, excise,
occupancy, intangibles or similar tax, charges or assessments.
 
“Tax Sharing Agreement” means any tax sharing, indemnity or similar agreement of
which Cendant or any of its subsidiaries is or will be a party.
 
“Telerate Page 3750” means the display designated as “Page 3750” on the
Moneyline Telerate service (or such other page as may replace Page 3750 on that
service).
 
“Temporary Cash Investments” means any of the following: (i) any investment in
(x) direct obligations of the United States of America, a member state of The
European Union or any country in whose currency funds are being held pending
their application in the making of an investment or capital expenditure by the
Company or a Restricted Subsidiary in that country or with such funds, or any
agency or instrumentality of any thereof or obligations Guaranteed by the United
States of America or a member state of The European Union or any country in
whose currency funds are being held pending their application in the making of
an investment or capital expenditure by the Company or a Restricted Subsidiary
in that country or with such funds, or any agency or instrumentality of any of
the foregoing, or obligations guaranteed by any of the foregoing or (y) direct
obligations of any foreign country recognized by the United States of America
rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (ii) overnight bank deposits, and investments in time
deposit accounts, certificates of deposit, bankers’ acceptances and money market
deposits (or, with respect to foreign banks, similar instruments) maturing not
more than one year after the date of acquisition thereof issued by (x) any bank
or other institutional lender under a Credit Facility or any affiliate thereof
or (y) a bank or trust company that is organized
 
34

--------------------------------------------------------------------------------


under the laws of the United States of America, any state thereof or any foreign
country recognized by the United States of America having capital and surplus
aggregating in excess of $250.0 million (or the foreign currency equivalent
thereof) and whose long term debt is rated at least “A” by S&P or “A-1” by
Moody’s (or, in either case, the equivalent of such rating by such organization
or, if no rating of S&P or Moody’s then exists, the equivalent of such rating by
any nationally recognized rating organization) at the time such Investment is
made, (iii) repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (i) or (ii) above entered
into with a bank meeting the qualifications described in clause (ii) above, (iv)
Investments in commercial paper, maturing not more than 270 days after the date
of acquisition, issued by a Person (other than that of the Company or any of its
Subsidiaries), with a rating at the time as of which any Investment therein is
made of “P-2” (or higher) according to Moody’s or “A-2” (or higher) according to
S&P (or, in either case, the equivalent of such rating by such organization or,
if no rating of S&P or Moody’s then exists, the equivalent of such rating by any
nationally recognized rating organization), (v) Investments in securities
maturing not more than one year after the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States of
America, or by any political subdivision or taxing authority thereof, and rated
at least “A” by S&P or “A” by Moody’s (or, in either case, the equivalent of
such rating by such organization or, if no rating of S&P or Moody’s then exists,
the equivalent of such rating by any nationally recognized rating organization),
(vi) Preferred Stock (other than of the Company or any of its Subsidiaries)
having a rating of “A” or higher by S&P or “A-2” or higher by Moody’s (or, in
either case, the equivalent of such rating by such organization or, if no rating
of S&P or Moody’s then exists, the equivalent of such rating by any nationally
recognized rating organization), (vii) investment funds investing 95% of their
assets in securities of the type described in clauses (i)-(vi) above (which
funds may also hold reasonable amounts of cash pending investment and/or
distribution), (viii) any money market deposit accounts issued or offered by a
domestic commercial bank or a commercial bank organized and located in a country
recognized by the United States of America, in each case, having capital and
surplus in excess of $250.0 million (or the foreign currency equivalent
thereof), or investments in money market funds subject to the risk limiting
conditions of Rule 2a-7 (or any successor rule) of the SEC under the Investment
Company Act of 1940, as amended, and (ix) similar investments approved by the
Board of Directors in the ordinary course of business.
 
“TIA” means the Trust Indenture Act of 1939 (15 U.S.C. §§ 77aaa-7bbbb) as in
effect on the date of this Indenture.
 
“Trade Payables” means, with respect to any Person, any accounts payable or any
indebtedness or monetary obligation to trade creditors created, assumed or
guaranteed by such Person arising in the ordinary course of business in
connection with the acquisition of goods or services.
 
“Trustee” means the party named as such in the first paragraph of this Indenture
until a successor replaces it and, thereafter, means the successor.
 
“Trust Officer” means the Chairman of the Board, the President or any other
officer or assistant officer of the Trustee assigned by the Trustee to
administer its corporate trust matters.
 
35

--------------------------------------------------------------------------------


“Unrestricted Subsidiary” means (i) any Subsidiary of the Company that at the
time of determination is an Unrestricted Subsidiary, as designated by the Board
of Directors in the manner provided below, (ii) any Special Purpose Subsidiary
that is designated by the Board of Directors in the manner provided below and
(iii) any Subsidiary of an Unrestricted Subsidiary. The Board of Directors may
designate any Subsidiary of the Company (including any newly acquired or newly
formed Subsidiary of the Company) to be an Unrestricted Subsidiary unless such
Subsidiary or any of its Subsidiaries owns any Capital Stock or Indebtedness of,
or owns or holds any Lien on any property of, the Company or any other
Restricted Subsidiary of the Company that is not a Subsidiary of the Subsidiary
to be so designated; provided, that (A) such designation was made at or prior to
the Issue Date, or (B) the Subsidiary to be so designated has total consolidated
assets of $1,000 at the time of designation or less or (C) if such Subsidiary
has consolidated assets greater than $1,000, then such designation would be
permitted under Section 409. The Board of Directors may designate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided, that
immediately after giving effect to such designation (x) the Company could Incur
at least $1.00 of additional Indebtedness under Section 407(a) or (y) the
Consolidated Coverage Ratio would be greater than it was immediately prior to
giving effect to such designation or (z) such Subsidiary shall be a Special
Purpose Subsidiary with no Indebtedness outstanding other than Indebtedness that
can be Incurred (and upon such designation shall be deemed to be Incurred and
outstanding) pursuant to Section 407(b). Any such designation by the Board of
Directors shall be evidenced to the Trustee by promptly filing with the Trustee
a copy of the resolution of the Company’s Board of Directors giving effect to
such designation and an Officer’s Certificate of the Company certifying that
such designation complied with the foregoing provisions.
 
“U.S. Government Obligation” means (x) any security that is (i) a direct
obligation of the United States of America for the payment of which the full
faith and credit of the United States of America is pledged or (ii) an
obligation of a Person controlled or supervised by and acting as an agency or
instrumentality of the United States of America the payment of which is
unconditionally guaranteed as a full faith and credit obligation by the United
States of America, which, in either case under the preceding clause (i) or (ii),
is not callable or redeemable at the option of the issuer thereof, and (y) any
depositary receipt issued by a bank (as defined in Section 3(a)(2) of the
Securities Act) as custodian with respect to any U.S. Government Obligation that
is specified in clause (x) above and held by such bank for the account of the
holder of such depositary receipt, or with respect to any specific payment of
principal of or interest on any U.S. Government Obligation that is so specified
and held, provided that (except as required by law) such custodian is not
authorized to make any deduction from the amount payable to the holder of such
depositary receipt from any amount received by the custodian in respect of the
U.S. Government Obligation or the specific payment of principal or interest
evidenced by such depositary receipt.
 
“Vehicle Rental Concession” means any right, whether or not exclusive, to
conduct a Vehicle rental business at a Public Facility, or to pick up or
discharge persons or otherwise to possess or use all or part of a Public
Facility in connection with such a business, and any related rights or
interests.
 
“Vehicle Rental Concession Rights” means any or all of the following: (a) any
Vehicle Rental Concession, (b) any rights of the Company or any Restricted
Subsidiary thereof
 
36

--------------------------------------------------------------------------------


under or relating to (i) any law, regulation, license, permit, request for
proposals, invitation to bid, lease, agreement or understanding with a Public
Facility Operator in connection with which a Vehicle Rental Concession has been
or may be granted to the Company or any Restricted Subsidiary and (ii) any
agreement with, or Investment or other interest or participation in, any Person,
property or asset required (x) by any such law, ordinance, regulation, license,
permit, request for proposals, invitation to bid, lease, agreement or
understanding or (y) by any Public Facility Operator as a condition to obtaining
or maintaining a Vehicle Rental Concession, and (c) any liabilities or
obligations relating to or arising in connection with any of the foregoing.
 
“Vehicles” means vehicles owned or operated by, or leased or rented to or by,
the Company or any of its Subsidiaries, including automobiles, trucks, tractors,
trailers, vans, sport utility vehicles, buses, campers, motor homes, motorcycles
and other motor vehicles.
 
“Vice President”, when used with respect to any Person, means any vice president
of such Person, whether or not designated by a number or a word or words added
before or after the title “vice president.”
 
“Voting Stock” of an entity means all classes of Capital Stock of such entity
then outstanding and normally entitled to vote in the election of directors or
all interests in such entity with the ability to control the management or
actions of such entity.
 
Section 102.  Other Definitions.
 

 
Term
Defined
in Section
           
“7.625% Global Notes”
201
   
“7.75% Global Notes”
201
   
“Act”
108
   
“Affiliate Transaction”
412
   
“Agent Members”
312
   
“Amendment”
410
   
“Applicable Premium”
1001
   
“Authentication Order”
303
   
“Bankruptcy Law”
601
   
“Certificate of Beneficial Ownership”
313
   
“Change of Control Offer”
415
   
“Covenant Defeasance”
1203
   
“Custodian”
601
   
“Defaulted Interest”
307
   
“Defeasance”
1202
   
“Defeased Notes”
1201
   
“Distribution Compliance Period”
201
   
“Event of Default”
601
   
“Excess Proceeds”
411
   
“Expiration Date”
108
   
“Floating Rate Global Notes”
201
 

 
 
37

--------------------------------------------------------------------------------

 
 
“Global Notes”
201
   
“Initial Agreement”
410
   
“Initial Lien”
413
   
“Note Register” and “Note Registrar”
305
   
“Notice of Default”
601
   
“Offer”
411
   
“Permanent Regulation S 7.625% Global Note”
201
   
“Permanent Regulation S 7.75% Global Note”
201
   
“Permanent Regulation S Floating Rate Global Note”
201
   
“Permanent Regulation S Global Note”
201
   
“Permitted Payment”
409
   
“Physical Notes”
201
   
“Private Placement Legend”
203
   
“Redemption Amount”
1001
   
“Redemption Price”
1001
   
“Refinancing Agreement”
410
   
“Regular Record Date”
301
   
“Regulation S Global Notes”
201
   
“Regulation S Note Exchange Date”
313
   
“Regulation S Physical Notes”
201
   
“Restricted Payment”
409
   
“Rule 144A 7.625% Global Note”
201
   
“Rule 144A 7.75% Global Note”
201
   
“Rule 144A Floating Rate Global Note”
201
   
“Rule 144A Global Note”
201
   
“Rule 144A Physical Notes”
201
   
“Subsidiary Guaranteed Obligations”
1301
   
“Successor Company”
501
   
“Temporary Regulation S 7.625% Global Note”
201
   
“Temporary Regulation S 7.75% Global Note”
201
   
“Temporary Regulation S Floating Rate Global Note”
201
   
“Temporary Regulation S Global Note”
201
   
“Treasury Rate”
1001
     

 
 
 
Section 103.  Rules of Construction. For all purposes of this Indenture, except
as otherwise expressly provided or unless the context otherwise requires:
 
(1)  the terms defined in this Indenture have the meanings assigned to them in
this Indenture;
 
(2)  “or” is not exclusive;
 
(3)  all accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with GAAP;
 
38

--------------------------------------------------------------------------------


(4)  the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Indenture as a whole and not to any particular Article,
Section or other subdivision;
 
(5)  all references to “$” or “dollars” shall refer to the lawful currency of
the United States of America;
 
(6)  all references to “€” shall refer to the lawful currency of the member
states of the European Union that adopt the single currency in accordance with
the Treaty establishing the European Communities;
 
(7)  the words “include,” “included” and “including,” as used herein, shall be
deemed in each case to be followed by the phrase “without limitation,” if not
expressly followed by such phrase or the phrase “but not limited to”;
 
(8)  words in the singular include the plural, and words in the plural include
the singular;
 
(9)  references to sections of, or rules under, the Securities Act shall be
deemed to include substitute, replacement or successor sections or rules adopted
by the SEC from time to time; and
 
(10)  any reference to a Section, Article or clause refers to such Section,
Article or clause of this Indenture.
 
Section 104.  Incorporation by Reference of TIA. Whenever this Indenture refers
to a provision of the TIA, the provision is incorporated by reference in and
made a part of this Indenture. This Indenture is subject to the mandatory
provisions of the TIA, which are incorporated by reference in and made a part of
this Indenture. Any terms incorporated by reference in this Indenture that are
defined by the TIA, defined by any TIA reference to another statute or defined
by SEC rule under the TIA, have the meanings so assigned to them therein. The
following TIA terms have the following meanings:
 
“indenture securities” means the Notes.
 
“indenture security holder” means a Noteholder.
 
“indenture to be qualified” means this Indenture.
 
“indenture trustee” or “institutional trustee” means the Trustee.
 
“obligor” on the indenture securities means the Issuers, any Guarantor, and any
successor or other Person that is liable thereon.
 
Section 105.  Conflict with TIA. If any provision hereof limits, qualifies or
conflicts with a provision of the TIA that is required under the TIA to be a
part of and govern this Indenture, the latter provision shall control. If any
provision of this Indenture modifies or
 
39

--------------------------------------------------------------------------------


excludes any provision of the TIA that may be so modified or excluded, the
latter provision shall be deemed (i) to apply to this Indenture as so modified
or (ii) to be excluded, as the case may be.
 
Section 106.  Compliance Certificates and Opinions. Upon any application or
request by the Issuers or by any other obligor upon the Notes (including any
Guarantor) to the Trustee to take any action under any provision of this
Indenture, the Issuers or such other obligor (including any Guarantor), as the
case may be, shall furnish to the Trustee such certificates and opinions as may
be required under the TIA. Each such certificate or opinion shall be given in
the form of one or more Officer’s Certificates, if to be given by an Officer, or
an Opinion of Counsel, if to be given by counsel, and shall comply with the
requirements of the TIA and any other requirements set forth in this Indenture.
Notwithstanding the foregoing, in the case of any such request or application as
to which the furnishing of any Officer’s Certificate or Opinion of Counsel is
specifically required by any provision of this Indenture relating to such
particular request or application, no additional certificate or opinion need be
furnished.
 
Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (except for certificates provided for in
Section 406) shall include:
 
(1)  a statement that the individual signing such certificate or opinion has
read such covenant or condition and the definitions herein relating thereto;
 
(2)  a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
 
(3)  a statement that, in the opinion of such individual, he or she made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and
 
(4)  a statement as to whether, in the opinion of such individual, such
condition or covenant has been complied with.
 
Section 107.  Form of Documents Delivered to Trustee. In any case where several
matters are required to be certified by, or covered by an opinion of, any
specified Person, it is not necessary that all such matters be certified by, or
covered by the opinion of, only one such Person, or that they be so certified or
covered by only one document, but one such Person may certify or give an opinion
with respect to some matters and one or more other such Persons as to other
matters, and any such Person may certify or give an opinion as to such matters
in one or several documents.
 
Any certificate or opinion of an Officer may be based, insofar as it relates to
legal matters, upon a certificate or opinion of, or representations by, counsel,
unless such Officer knows that the certificate or opinion or representations
with respect to the matters upon which his certificate or opinion is based are
erroneous. Any such certificate or opinion of counsel may be based, insofar as
it relates to factual matters, upon a certificate or opinion of, or
representations by, an Officer or Officers to the effect that the information
with respect to such
 
40

--------------------------------------------------------------------------------


factual matters is in the possession of the Issuers, unless such counsel knows
that the certificate or opinion or representations with respect to such matters
are erroneous.
 
Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.
 
Section 108.  Acts of Noteholders; Record Dates. (a) Any request, demand,
authorization, direction, notice, consent, waiver or other action provided by
this Indenture to be given or taken by Holders may be embodied in and evidenced
by one or more instruments of substantially similar tenor signed by such Holders
in person or by agent duly appointed in writing; and, except as herein otherwise
expressly provided, such action shall become effective when such instrument or
instruments are delivered to the Trustee, and, where it is hereby expressly
required, to the Issuers, as the case may be. Such instrument or instruments
(and the action embodied therein and evidenced thereby) are herein sometimes
referred to as the “Act” of the Holders signing such instrument or instruments.
Proof of execution of any such instrument or of a writing appointing any such
agent shall be sufficient for any purpose of this Indenture and (subject to
Section 701) conclusive in favor of the Trustee, the Issuers and any other
obligor upon the Notes, if made in the manner provided in this Section 108.
 
(b)  The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by the
certificate of any notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
an officer of a corporation or a member of a partnership or other legal entity
other than an individual, on behalf of such corporation or partnership or
entity, such certificate or affidavit shall also constitute sufficient proof of
such Person’s authority. The fact and date of the execution of any such
instrument or writing, or the authority of the person executing the same, may
also be proved in any other manner that the Trustee deems sufficient.
 
(c)  The ownership of Notes shall be proved by the Note Register.
 
(d)  Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Note shall bind the Holder of every Note
issued upon the transfer thereof or in exchange therefor or in lieu thereof, in
respect of anything done, suffered or omitted to be done by the Trustee, the
Issuers or any other obligor upon the Notes in reliance thereon, whether or not
notation of such action is made upon such Note.
 
(e)  (i) The Issuers may set any day as a record date for the purpose of
determining the Holders of Outstanding Notes entitled to give, make or take any
request, demand, authorization, direction, notice, consent, waiver or other
action provided or permitted by this Indenture to be given, made or taken by
Holders of Notes, provided that the Issuers may not set a record date for, and
the provisions of this paragraph shall not apply with respect to, the giving or
making of any notice, declaration, request or direction referred to in the next
paragraph. If any record date is set pursuant to this paragraph, the Holders of
Outstanding Notes on such record date (or their duly designated proxies), and no
other Holders, shall be entitled to take the relevant action, whether or not
such Persons
 
41

--------------------------------------------------------------------------------


remain Holders after such record date; provided that no such action shall be
effective hereunder unless taken on or prior to the applicable Expiration Date
by Holders of the requisite principal amount of Outstanding Notes on such record
date. Nothing in this paragraph shall be construed to prevent the Issuers from
setting a new record date for any action for which a record date has previously
been set pursuant to this paragraph (whereupon the record date previously set
shall automatically and with no action by any Person be cancelled and of no
effect), and nothing in this paragraph shall be construed to render ineffective
any action taken by Holders of the requisite principal amount of Outstanding
Notes on the date such action is taken. Promptly after any record date is set
pursuant to this paragraph, the Issuers, at their expense, shall cause notice of
such record date, the proposed action by Holders and the applicable Expiration
Date to be given to the Trustee in writing and to each Holder of Notes in the
manner set forth in Section 110.
 
(ii)  The Trustee may set any day as a record date for the purpose of
determining the Holders of Outstanding Notes entitled to join in the giving or
making of (A) any Notice of Default, (B) any declaration of acceleration
referred to in Section 602, (C) any request to institute proceedings referred to
in Section 607(ii) or (D) any direction referred to in Section 612, in each case
with respect to Notes. If any record date is set pursuant to this paragraph, the
Holders of Outstanding Notes on such record date, and no other Holders, shall be
entitled to join in such notice, declaration, request or direction, whether or
not such Holders remain Holders after such record date; provided that no such
action shall be effective hereunder unless taken on or prior to the applicable
Expiration Date by Holders of the requisite principal amount of Outstanding
Notes on such record date. Nothing in this paragraph shall be construed to
prevent the Trustee from setting a new record date for any action for which a
record date has previously been set pursuant to this paragraph (whereupon the
record date previously set shall automatically and with no action by any Person
be cancelled and of no effect), and nothing in this paragraph shall be construed
to render ineffective any action taken by Holders of the requisite principal
amount of Outstanding Notes on the date such action is taken. Promptly after any
record date is set pursuant to this paragraph, the Trustee, at the Issuers’
expense, shall cause notice of such record date, the proposed action by Holders
and the applicable Expiration Date to be given to the Issuers in writing and to
each Holder of Notes in the manner set forth in Section 110.
 
(iii)  With respect to any record date set pursuant to this Section 108, the
party hereto that sets such record dates may designate any day as the
“Expiration Date” and from time to time may change the Expiration Date to any
earlier or later day; provided that no such change shall be effective unless
notice of the proposed new Expiration Date is given to the Issuers or the
Trustee, whichever such party is not setting a record date pursuant to this
Section 108(e) in writing, and to each Holder of Notes in the manner set forth
in Section 110, on or prior to the existing Expiration Date. If an Expiration
Date is not designated with respect to any record date set pursuant to this
Section, the party hereto that set such record date shall be deemed to have
initially designated the 180th day after such record date as the Expiration Date
with respect thereto, subject to its right to change the Expiration Date as
provided in this paragraph.
 
42

--------------------------------------------------------------------------------


Notwithstanding the foregoing, no Expiration Date shall be later than the 180th
day after the applicable record date.
 
(iv)  Without limiting the foregoing, a Holder entitled hereunder to take any
action hereunder with regard to any particular Note may do so with regard to all
or any part of the principal amount of such Note or by one or more duly
appointed agents each of which may do so pursuant to such appointment with
regard to all or any part of such principal amount.
 
(v)  Without limiting the generality of the foregoing, a Holder, including the
Depositary, that is the Holder of a Global Note, may make, give or take, by a
proxy or proxies duly appointed in writing, any request, demand, authorization,
direction, notice, consent, waiver or other action provided in this Indenture to
be made, given or taken by Holders or the Depositary, as the Holder of a Global
Note, may provide its proxy or proxies to the beneficial owners of interest in
any such Global Note through such depositary’s standing instructions and
customary practices.
 
(vi)  The Issuers may fix a record date for the purpose of determining the
persons who are beneficial owners of interests in any Global Note held by the
Depositary entitled under the procedures of such depositary to make, give or
take, by a proxy or proxies duly appointed in writing, any request, demand,
authorization, direction, notice, consent, waiver or other action provided in
this Indenture to be made, given or taken by Holders. If such a record date is
fixed, the Holders on such record date or their duly appointed proxy or proxies,
and only such persons, shall be entitled to make, give or take such request,
demand, authorization direction, notice consent, waiver or other action, whether
or not such Holders remain Holders after such record date. No such request,
demand, authorization, direction, notice, consent, waiver or other action shall
be valid or effective if made, given or taken more than 90 days after such
record date.
 
Section 109.  Notices, etc., to Trustee and Company. Any request, demand,
authorization, direction, notice, consent, waiver or Act of Holders or other
document provided or permitted by this Indenture to be made upon, given or
furnished to, or filed with,
 
(1)  the Trustee by any Holder or by the Company or by any other obligor upon
the Notes shall be sufficient for every purpose hereunder if made, given,
furnished or filed in writing to or with the Trustee at One Liberty Plaza, 23rd
Floor, New York, NY 10006, Attention: Corporate Trust Department (telephone:
212-225-5427; telecopier: 212-225-5436), or at any other address furnished in
writing to the Company by the Trustee, or
 
(2)  the Company by the Trustee or by any Holder shall be sufficient for every
purpose hereunder if in writing and mailed, first-class postage prepaid, to the
Company at Avis Budget Car Rental, LLC, One Campus Drive, Parsippany, NJ 07054,
or at any other address previously furnished in writing to the Trustee by the
Company.
 
(3)  The Company or the Trustee, by notice to the other, may designate
additional or different addresses for subsequent notices or communications.
 
43

--------------------------------------------------------------------------------


Section 110.  Notices to Holders; Waiver. Where this Indenture provides for
notice to Holders of any event, such notice shall be sufficiently given (unless
otherwise herein expressly provided) if in writing and mailed, first-class
postage prepaid, or by overnight air courier guaranteeing next day delivery, to
each Holder affected by such event, at such Holder’s address as it appears in
the Note Register, not later than the latest date, and not earlier than the
earliest date, prescribed for the giving of such notice. In any case where
notice to Holders is given by mail, neither the failure to mail such notice, nor
any defect in any notice so mailed, to any particular Holder shall affect the
sufficiency of such notice with respect to other Holders.
 
Where this Indenture provides for notice in any manner, such notice may be
waived in writing by the Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Holders shall be filed with the Trustee, but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.
 
In case, by reason of the suspension of regular mail service, or by reason of
any other cause, it shall be impossible to mail notice of any event as required
by any provision of this Indenture, then such notification as shall be made with
the approval of the Trustee (such approval not to be unreasonably withheld)
shall constitute a sufficient notification for every purpose hereunder.
 
Section 111.  Effect of Headings and Table of Contents. The Article and Section
headings herein and the Table of Contents are for convenience only and shall not
affect the construction hereof.
 
Section 112.  Successors and Assigns. All covenants and agreements in this
Indenture by the Issuers shall bind its respective successors and assigns,
whether so expressed or not. All agreements of the Trustee in this Indenture
shall bind its successors.
 
Section 113.  Separability Clause. In case any provision in this Indenture or in
the Notes shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
 
Section 114.  Benefits of Indenture. Nothing in this Indenture or in the Notes,
express or implied, shall give to any Person, other than the parties hereto and
their successors hereunder, any Paying Agent and the Holders, any benefit or any
legal or equitable right, remedy or claim under this Indenture.
 
Section 115.  GOVERNING LAW. THIS INDENTURE AND THE NOTES SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. THE
TRUSTEE, THE COMPANY, ANY OTHER OBLIGOR IN RESPECT OF THE NOTES AND (BY THEIR
ACCEPTANCE OF THE NOTES) THE HOLDERS AGREE TO SUBMIT TO THE JURISDICTION OF ANY
UNITED STATES FEDERAL OR STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN, IN THE
CITY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
INDENTURE, THE NOTES OR THE GUARANTEES.
 
44

--------------------------------------------------------------------------------


Section 116.  Legal Holidays. In any case where any Interest Payment Date,
Redemption Date or Stated Maturity of any Note shall not be a Business Day at
any Place of Payment, then (notwithstanding any other provision of this
Indenture or of the Notes) payment of interest or principal and premium (if any)
need not be made at such Place of Payment on such date, but may be made on the
next succeeding Business Day at such Place of Payment with the same force and
effect as if made on the Interest Payment Date or Redemption Date, or at the
Stated Maturity, and no interest shall accrue on such payment for the
intervening period.
 
Section 117.  No Personal Liability of Directors, Officers, Employees,
Incorporators, Equity Holders, Members and Stockholders. No director, officer,
employee, incorporator, equity holder, member or stockholder of the Company, any
Guarantor or any Subsidiary of any thereof shall have any liability for any
obligation of the Company or any Guarantor under this Indenture, the Notes or
any Guarantee, or for any claim based on, in respect of, or by reason of, any
such obligation or its creation. Each Noteholder, by accepting the Notes, waives
and releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes.
 
Section 118.  Exhibits and Schedules. All exhibits and schedules attached hereto
are by this reference made a part hereof with the same effect as if herein set
forth in full.
 
Section 119.  Counterparts. This Indenture may be executed in any number of
counterparts, each of which shall be an original; but such counterparts shall
together constitute but one and the same instrument.
 
ARTICLE II
 
NOTE FORMS
 
Section 201.  Forms Generally. The Initial Notes and Initial Additional Notes
that are not Exchange Notes and the Trustee’s certificate of authentication
relating thereto shall be in substantially the forms set forth, or referenced,
in this Article II and Exhibits A, B or C, as applicable, annexed hereto. The
Exchange Notes and any Additional Notes that are not Initial Additional Notes,
or that are issued in a registered offering pursuant to the Securities Act, and
the Trustee’s certificate of authentication relating thereto shall be in
substantially the forms set forth, or referenced, in this Article II and
Exhibits D, E or F, as applicable, annexed hereto. Each of Exhibits A, B, C, D,
E and F is hereby incorporated in and expressly made a part of this Indenture.
The Notes may have such appropriate insertions, omissions, substitutions,
notations, legends, endorsements, identifications and other variations as are
required or permitted by law, stock exchange rule or depositary rule or usage,
agreements to which the Company is subject, if any, or other customary usage, or
as may consistently herewith be determined by the Officers of the Company
executing such Notes, as evidenced by such execution (provided always that any
such notation, legend, endorsement, identification or variation is in a form
acceptable to the Company). Each Note shall be dated the date of its
authentication. The terms of the Notes set forth in Exhibits A, B, C, D, E and F
are part of the terms of this Indenture. Any portion of the text of any Note may
be set forth on the reverse thereof or attached thereto, with an appropriate
reference thereto on the face of the Note.
 
45

--------------------------------------------------------------------------------


Initial Notes and any Initial Additional Notes offered and sold in reliance on
Rule 144A shall, unless the Issuers otherwise notify the Trustee in writing, be
issued in the form of one or more permanent global Notes in substantially the
form set forth in Exhibit A hereto (in the case of Floating Rate Global Notes)
or Exhibit B hereto (in the case of 7.625% Global Notes) or Exhibit C hereto (in
the case of 7.75% Global Notes), except as otherwise permitted herein. Such
Global Notes shall be referred to collectively herein as the “Rule 144A Global
Note,” and such Floating Rate Global Notes shall be referred to collectively
herein as the “Rule 144A Floating Rate Global Note,” such 7.625% Global Notes
shall be referred to collectively herein as the “Rule 144A 7.625% Global Note”
and such 7.75% Global Notes shall be referred to collectively herein as the
“Rule 144A 7.75% Global Note.” The Rule 144A Global Note shall be deposited with
the Trustee, as custodian for the Depositary or its nominee, in each case for
credit to an account of an Agent Member, and shall be duly executed by the
Issuers and authenticated by the Trustee as hereinafter provided. The aggregate
principal amount of a Rule 144A Global Note may from time to time be increased
or decreased by adjustments made on the records of the Trustee as hereinafter
provided.
 
Initial Notes and any Initial Additional Notes offered and sold in offshore
transactions in reliance on Regulation S under the Securities Act shall, unless
the Issuers otherwise notify the Trustee in writing, be issued in the form of
one or more temporary global Notes in substantially the form set forth in
Exhibit A hereto (in the case of Floating Rate Global Notes) or Exhibit B hereto
(in the case of 7.625% Global Notes) or Exhibit C hereto (in the case of 7.75%
Global Notes), except as otherwise permitted herein. Such Global Notes shall be
referred to collectively herein as the “Temporary Regulation S Global Note,” and
such Floating Rate Global Notes shall be referred to collectively herein as the
“Temporary Regulation S Floating Rate Global Note,” such 7.625% Global Notes
shall be referred to collectively herein as the “Temporary Regulation S 7.625%
Global Note” and such 7.75% Global Notes shall be referred to collectively
herein as the “Temporary Regulation S 7.75% Global Note.” The Temporary
Regulation S Global Note shall be deposited with the Trustee, as custodian for
the Depositary or its nominee for the accounts of designated Agent Members
holding on behalf of Euroclear or Clearstream, and shall be duly executed by the
Issuers and authenticated by the Trustee as hereinafter provided. The aggregate
principal amount of a Regulation S Global Note may from time to time be
increased or increased by adjustments made on the records of the Trustee as
hereinafter provided.
 
Following the expiration of the distribution compliance period set forth in
Regulation S (the “Distribution Compliance Period”) with respect to any
Temporary Regulation S Global Note, beneficial interests in such Temporary
Regulation S Global Note shall be exchanged as provided in Sections 312 and 313
for beneficial interests in one or more permanent global Notes in substantially
the form set forth in Exhibit A hereto (in the case of Floating Rate Global
Notes) or Exhibit B hereto (in the case of 7.625% Global Notes) or Exhibit C
hereto (in the case of 7.75% Global Notes), except as otherwise permitted
herein. Such Global Notes shall be referred to collectively herein as the
“Permanent Regulation S Global Note,” and such Floating Rate Global Notes shall
be referred to collectively herein as the “Permanent Regulation S Floating Rate
Global Note,” such 7.625% Global Notes shall be referred to collectively herein
as the “Permanent Regulation S 7.625% Global Note” and such 7.75% Global Notes
shall be referred to collectively herein as the “Permanent Regulation S 7.75%
Global Note.” The
 
46

--------------------------------------------------------------------------------


Permanent Regulation S Global Notes and the Temporary Regulation S Global Notes
shall be referred to collectively herein as the “Regulation S Global Notes.” The
Permanent Regulation S Global Note shall be deposited with the Trustee, as
custodian for the Depositary or its nominee for credit to the account of an
Agent Member, and shall be duly executed by the Issuers and authenticated by the
Trustee as hereinafter provided. Simultaneously with the authentication of a
Permanent Regulation S Global Note, the Trustee shall cancel the related
Temporary Regulation S Global Note.
 
Subject to the limitations on the issuance of certificated Notes set forth in
Sections 312 and 313, Initial Notes and any Initial Additional Notes issued
pursuant to Section 305 in exchange for or upon transfer of beneficial interests
(x) in a Rule 144A Global Note shall be in the form of permanent certificated
Notes substantially in the form set forth in Exhibit A hereto (in the case of
Floating Rate Notes) or Exhibit B hereto (in the case of 7.625% Notes) or
Exhibit C hereto (in the case of 7.75% Notes) (the “Rule 144A Physical Notes”)
or (y) in a Regulation S Global Note (if any), on or after the Regulation S Note
Exchange Date with respect to such Regulation S Global Note, shall be in the
form of permanent certificated Notes substantially in the form set forth in
Exhibit A hereto (in the case of Floating Rate Notes) or Exhibit B hereto (in
the case of 7.625% Notes) or Exhibit C hereto (in the case of 7.75% Notes) (the
“Regulation S Physical Notes”), respectively, as hereinafter provided.
 
The Rule 144A Physical Notes and Regulation S Physical Notes shall be construed
to include any certificated Notes issued in respect thereof pursuant to Section
304, 305, 306 or 1008, and the Rule 144A Global Notes and Regulation S Global
Notes shall be construed to include any global Notes issued in respect thereof
pursuant to Section 304, 305, 306 or 1008. The Rule 144A Physical Notes and the
Regulation S Physical Notes, together with any other certificated Notes issued
and authenticated pursuant to this Indenture, are sometimes collectively herein
referred to as the “Physical Notes.” The Rule 144A Global Notes and the
Regulation S Global Notes, together with any other global Notes that are issued
and authenticated pursuant to this Indenture, are sometimes collectively
referred to as the “Global Notes.”
 
Exchange Notes shall be issued substantially in the form set forth in Exhibit D
hereto (in the case of Exchange Floating Rate Notes) or Exhibit E hereto (in the
case of Exchange 7.625% Notes) or Exhibit F hereto (in the case of Exchange
7.75% Notes) and, subject to Section 312(b), shall be in the form of one or more
Global Notes. Floating Rate Notes issued in the form of a Global Note are
sometimes collectively referred to as “Floating Rate Global Notes,” 7.625% Notes
issued in the form of a Global Note are sometimes collectively referred to as
“7.625% Global Notes” and 7.75% Notes issued in the form of a Global Note are
sometimes collectively referred to as “7.75% Global Notes.”
 
Section 202.  Form of Trustee’s Certificate of Authentication. The Notes will
have endorsed thereon a Trustee’s certificate of authentication in substantially
the following form:
 
This is one of the Notes referred to in the within-mentioned Indenture.
 
 
47

--------------------------------------------------------------------------------


 
 



                   
as Trustee
 
 
   
By:
       
Authorized officer
 
 
Dated:
     

 
48

--------------------------------------------------------------------------------




If an appointment of an Authenticating Agent is made pursuant to Section 714,
the Notes may have endorsed thereon, in lieu of the Trustee’s certificate of
authentication, an alternative certificate of authentication in substantially
the following form:
 
This is one of the Notes referred to in the within-mentioned Indenture.
 



   
THE BANK OF NOVA SCOTIA TRUST COMPANY OF NEW YORK
As Trustee
 
   
By:
       
As Authenticating Agent
 
   
By:
       
Authorized officer
 
Dated:
 
     

 

Section 203.  Restrictive and Global Note Legends. Each Global Note and Physical
Note (and all Notes issued in exchange therefor or substitution thereof) shall
bear the following legend set forth below (the “Private Placement Legend”) on
the face thereof until the Private Placement Legend is removed or not required
in accordance with Section 313(4):
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE OR
OTHER JURISDICTION. NEITHER THIS NOTE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF,
U.S. PERSONS EXCEPT AS SET FORTH BELOW. EACH PURCHASER OF THIS NOTE IS HEREBY
NOTIFIED THAT THE SELLER OF THIS NOTE MAY BE RELYING ON THE EXEMPTION FROM THE
PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER
OR ANOTHER EXEMPTION UNDER THE SECURITIES ACT.
 
THE HOLDER OF THIS NOTE (1) REPRESENTS THAT (A) IT IS A “QUALIFIED INSTITUTIONAL
BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT), (B) IT IS NOT A U.S.
PERSON AND IS ACQUIRING THIS NOTE IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH
RULE 904 UNDER THE SECURITIES ACT OR (C) IT IS AN “INSTITUTIONAL” ACCREDITED
INVESTOR (AS DEFINED IN RULE 501(A)(1), (2), (3), OR (7) UNDER REGULATION D
PROMULGATED UNDER THE SECURITIES ACT (AN “ACCREDITED INVESTOR”) AND (2) AGREES
THAT IT WILL NOT WITHIN [TWO YEARS-FOR NOTES ISSUED PURSUANT TO RULE 144A] [40
DAYS-FOR NOTES ISSUED IN OFFSHORE TRANSACTIONS PURSUANT TO REGULATION S] AFTER
THE LATER OF THE DATE OF THE ORIGINAL ISSUANCE OF THIS NOTE AND THE DATE ON
WHICH THE COMPANY OR ANY OF ITS AFFILIATES OWNED SUCH NOTE, OFFER, RESELL OR
OTHERWISE TRANSFER THIS NOTE EXCEPT (A) (I) TO THE COMPANY OR ANY SUBSIDIARY
THEREOF, (II) FOR SO
 
49

--------------------------------------------------------------------------------


LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE
SECURITIES ACT INSIDE THE UNITED STATES TO A PERSON WHOM THE SELLER REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER
THE SECURITIES ACT, (III) INSIDE THE UNITED STATES TO AN ACCREDITED INVESTOR
THAT IS ACQUIRING THE NOTES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF SUCH AN
ACCREDITED INVESTOR, IN EACH CASE IN A MINIMUM PRINCIPAL AMOUNT OF THE NOTES OF
$250,000, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO OR FOR THE OFFER OR
SALE IN CONNECTION WITH ANY DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, AND
THAT PRIOR TO SUCH TRANSFER, FURNISHES (OR HAS FURNISHED ON ITS BEHALF BY A U.S.
BROKER-DEALER) TO THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS
AND AGREEMENTS RELATING TO THE RESTRICTIONS ON TRANSFER OF THIS NOTE (THE FORM
OF WHICH LETTER CAN BE OBTAINED FROM THE TRUSTEE FOR THIS NOTE), (IV) OUTSIDE
THE UNITED STATES IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER
THE SECURITIES ACT (IF AVAILABLE), (V) PURSUANT TO THE EXEMPTION FROM
REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE), (VI)
IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT, OR (VII) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF
THE STATES OF THE UNITED STATES AND OTHER JURISDICTIONS. THE HOLDER OF THIS NOTE
FURTHER AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THIS NOTE IS TRANSFERRED
A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. IN CONNECTION WITH ANY
TRANSFER OF THIS NOTE PURSUANT TO SUBCLAUSES (III) TO (VI) OF CLAUSE (A) ABOVE,
THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE TRUSTEE AND THE COMPANY
SUCH CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS EITHER OF THEM MAY
REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. AS USED HEREIN, THE TERMS “OFFSHORE
TRANSACTION,” “UNITED STATES” AND “U.S. PERSON” HAVE THE MEANING GIVEN TO THEM
BY REGULATION S UNDER THE SECURITIES ACT.
 
Each Global Note, whether or not an Initial Note, shall also bear the following
legend on the face thereof:
 
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”) TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER
 
50

--------------------------------------------------------------------------------


USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS
THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
 
TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN SECTIONS 312 AND
313 OF THE INDENTURE (AS DEFINED HEREIN).
 
Each Temporary Regulation S Global Note shall also bear the following legend on
the face thereof:
 
EXCEPT AS SPECIFIED IN THE INDENTURE, BENEFICIAL OWNERSHIP INTERESTS IN THIS
TEMPORARY REGULATION S GLOBAL NOTE WILL NOT BE EXCHANGEABLE FOR INTERESTS IN THE
PERMANENT REGULATION S GLOBAL NOTE OR ANY OTHER NOTE REPRESENTING AN INTEREST IN
THE NOTES REPRESENTED HEREBY WHICH DO NOT CONTAIN A LEGEND CONTAINING
RESTRICTIONS ON TRANSFER, UNTIL THE EXPIRATION of THE “40 DAY DISTRIBUTION
COMPLIANCE PERIOD” (WITHIN THE MEANING of RULE 903(b)(2) of REGULATION S UNDER
THE SECURITIES ACT). DURING SUCH 40 DAY DISTRIBUTION COMPLIANCE PERIOD,
BENEFICIAL OWNERSHIP INTERESTS IN THIS TEMPORARY REGULATION S GLOBAL NOTE MAY
ONLY BE SOLD, PLEDGED OR TRANSFERRED THROUGH EUROCLEAR BANK S.A./N.A., AS
OPERATOR of THE EUROCLEAR SYSTEM, OR CLEARSTREAM BANKING, SOCIÉTÉ ANONYME.
 
ARTICLE III
 
THE NOTES
 
Section 301.  Title and Terms. The aggregate principal amount of Notes that may
be authenticated and delivered and Outstanding under this Indenture will be
limited. The Initial Floating Rate Notes will be issued in an aggregate
principal amount of $250 million, the Initial 7.625% Notes will be issued in an
aggregate principal amount of $375 million and the Initial 7.75% Notes will be
issued in an aggregate principal amount of $375 million. The Floating Rate
Notes, the 7.625% Notes and the 7.75% Notes will each be issued as a separate
series, but, except as otherwise provided in Section 902, shall vote and consent
together on all matters as one class, and, except as provided in Section 902,
none of the Notes will have the right to vote or consent as a class separate
from one another on any matter. Additional Notes (including any Exchange Notes
issued in exchange therefor) will vote (or consent) as a class with the other
Notes (except as otherwise provided in Section 902) and otherwise be treated as
Notes for all purposes of this Indenture.
 
The Floating Rate Notes shall be known and designated as the “Floating Rate
Senior Notes due 2014” of the Issuers. The Floating Rate Notes will mature on
May 15, 2014. Each Floating Rate Note will bear interest at a rate per annum,
reset quarterly, equal to LIBOR
 
51

--------------------------------------------------------------------------------


plus 2.50%, as determined by the calculation agent (the “Calculation Agent”),
which shall initially be the Trustee.
 
   Interest on the Floating Rate Notes will be payable quarterly in cash to
Holders of record at the close of business on the February 1, May 1, August 1
and November 1 immediately preceding the interest payment date (each such
February 1, May 1, August 1 and November 1, a “Regular Record Date”), on
February 15, May 15, August 15 and November 15 of each year, commencing
August 15, 2006. Interest will be paid on the basis of a 360-day year for the
actual number of days elapsed and accrue from the date of original issuance.
 
The amount of interest for each day that the Floating Rate Notes are outstanding
(the “Daily Interest Amount”) will be calculated by dividing the interest rate
in effect for such day by 360 and multiplying the result by the principal amount
of the Floating Rate Notes then outstanding. The amount of interest to be paid
on the Floating Rate Notes for each Interest Period will be calculated by adding
the Daily Interest Amount for each day in the Interest Period. All percentages
resulting from any of the above calculations will be rounded, if necessary, to
the nearest one hundred thousandth of a percentage point, with five
one-millionths of a percentage point being rounded upwards and all dollar
amounts used in or resulting from such calculations will be rounded to the
nearest cent (with one-half cent being rounded upwards).
 
The Calculation Agent will, upon the request of any Holder of Floating Rate
Notes, provide the interest rate then in effect with respect to the Floating
Rate Notes. All calculations made by the Calculation Agent in the absence of
manifest error will be conclusive for all purposes and binding on the Issuers,
the Guarantors and the Holders of the Floating Rate Notes.
The 7.625% Notes shall be known and designated as the “7.625% Senior Notes due
2014” of the Issuers. The 7.625% Notes will mature on May 15, 2014. Each 7.625%
Note will bear interest at a rate per annum of 7.625%.
 
The 7.75% Notes shall be known and designated as the “7.75% Senior Notes due
2016” of the Issuers. The 7.75% Notes will mature on May 15, 2016. Each 7.75%
Note will bear interest at a rate per annum of 7.75%.
 
Interest on the 7.625% Notes and the 7.75% Notes will be payable semiannually in
cash to Holders of record at the close of business on the May 1 and November 1
immediately preceding the interest payment date (each such May 1 and November 1,
a “Regular Record Date”), on May 15 and November 15 of each year, commencing
November 15, 2006. Interest will be paid on the basis of a 360-day year
consisting of twelve 30-day months and accrue from the date of original
issuance.
 
Interest on the Original Notes will accrue from the most recent date to which
interest has been paid or duly provided for or, if no interest has been paid,
from April 19, 2006; and interest on any Additional Notes (and Exchange Notes
issued in exchange therefor) will accrue (or will be deemed to have accrued)
from the most recent date to which interest has been paid or duly provided for
or, if no interest has been paid on such Additional Notes, from the Interest
Payment Date immediately preceding the date of issuance of such Additional
Notes, or if the date of issuance of such Additional Notes is an Interest
Payment Date, from such date of
 
52

--------------------------------------------------------------------------------


issuance; provided that if any Note is surrendered for exchange on or after a
record date for an Interest Payment Date that will occur on or after the date of
such exchange, interest on the Note received in exchange thereof will accrue
from the date of such Interest Payment Date.
 
Section 302.  Denominations. The Floating Rate Notes, the 7.625% Notes and the
7.75% Notes shall be issuable only in fully registered form, without coupons,
and only in minimum denominations of $2,000 or, if greater at the Issue Date,
the dollar equivalent of €1,000 rounded up to the nearest $1,000 and any
integral multiple of $1,000 in excess thereof.
 
Section 303.  Execution, Authentication and Delivery and Dating. The Notes shall
be executed on behalf of the Issuers by one Officer of each of them. The
signature of any such Officer on the Notes may be manual or by facsimile. Notes
bearing the manual or facsimile signature of an individual who was at any time
an Officer of any Issuer shall bind such Issuer, notwithstanding that such
individual has ceased to hold such office prior to the authentication and
delivery of such Notes or did not hold such office at the date of such Notes.
 
At any time and from time to time after the execution and delivery of this
Indenture, the Issuers may deliver Notes executed by the Issuers to the Trustee
for authentication; and the Trustee shall authenticate and deliver (i) Initial
Floating Rate Notes for original issue in the aggregate principal amount not to
exceed $250 million, Initial 7.625% Notes for original issue in the aggregate
principal amount not to exceed $375 million and Initial 7.75% Notes for original
issue in the aggregate principal amount not to exceed $375 million, (ii)
Additional Notes in one or more series from time to time for original issue in
aggregate principal amounts specified by the Issuers and (iii) Exchange Notes
from time to time for issue in exchange for a like principal amount of Initial
Notes or Initial Additional Notes, in each case specified in clauses (i) through
(iii) above, upon a written order of the Issuers in the form of an Officer’s
Certificate of each of the Issuers (an “Authentication Order”). Such Officer’s
Certificate shall specify the amount of Notes to be authenticated and the date
on which the Notes are to be authenticated, the “CUSIP”, “Common Code” or other
similar identification numbers of such Notes, if any, whether the Notes are to
be Floating Rate Notes, 7.625% Notes or 7.75% Notes, whether the Notes are to be
Initial Notes, Additional Notes or Exchange Notes and whether the Notes are to
be issued as one or more Global Notes or Physical Notes and such other
information as the Issuers may include or the Trustee may reasonably request.
 
All Notes shall be dated the date of their authentication.
 
No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a certificate of
authentication substantially in the form provided for herein executed by the
Trustee by manual signature, and such certificate upon any Note shall be
conclusive evidence, and the only evidence, that such Note has been duly
authenticated and delivered hereunder.
 
Section 304.  Temporary Notes. Until definitive Notes are ready for delivery,
the Issuers may prepare and upon receipt of an Authentication Order the Trustee
shall authenticate temporary Notes. Temporary Notes shall be substantially in
the form of definitive Notes but may have variations that the Issuers consider
appropriate for temporary Notes. If temporary Notes are issued, the Issuers will
cause definitive Notes to be prepared without
 
53

--------------------------------------------------------------------------------


unreasonable delay. After the preparation of definitive Notes, the temporary
Notes shall be exchangeable for definitive Notes upon surrender of the temporary
Notes at the office or agency of the Issuers in a Place of Payment, without
charge to the Holder. Upon surrender for cancellation of anyone or more
temporary Notes the Issuers shall execute and upon receipt of an Authentication
Order the Trustee shall authenticate and deliver in exchange therefor a like
principal amount of definitive Notes of authorized denominations. Until so
exchanged the temporary Notes shall in all respects be entitled to the same
benefits under this Indenture as definitive Notes of the same series and tenor.
 
Section 305.  Registrar and Paying Agent. The Issuers shall cause to be kept at
the Corporate Trust Office of the Trustee a register (the register maintained in
such office and in any other office or agency of the Issuers in a Place of
Payment being herein sometimes collectively referred to as the “Note Register”)
in which, subject to such reasonable regulations as it may prescribe, the
Issuers shall provide for the registration of Notes and of transfers of Notes.
The Issuers may have one or more co-registrars. The term “Note Registrar”
includes any co-registrars.
 
The Issuers shall also maintain an office or agent within the United States
where Notes may be presented for payment (the “Paying Agent”); provided,
however, that at the option of the Issuers payment of interest on a Note may be
made by check mailed to the address of the Person entitled thereto as such
address shall appear in the Note Register. The Issuers may have one or more
additional paying agents, and the term “Paying Agent” includes any such
additional Paying Agent.
 
The Issuers initially appoint the Trustee as “Note Registrar” and “Paying Agent”
in connection with the Notes, until such time as such entity has resigned or a
successor has been appointed. The Issuers may change the Paying Agent or Note
Registrar for any series of Notes without prior notice to the Holders of Notes.
The Issuers may enter into an appropriate agency agreement with any Note
Registrar or Paying Agent not a party to this Indenture. Any such agency
agreement shall implement the provisions of this Indenture that relate to such
agent. The Issuers shall notify the Trustee in writing of the name and address
of any such agent. If the Issuers fail to appoint or maintain a Note Registrar
or Paying Agent, the Trustee shall act as such and shall be entitled to
appropriate compensation therefor pursuant to Section 707. The Company or any
wholly-owned Domestic Subsidiary of the Company may act as Paying Agent, Note
Registrar or transfer agent.
 
Upon surrender for transfer of any Note at the office or agency of the Issuers
in a Place of Payment, in compliance with all applicable requirements of this
Indenture and applicable law, the Issuers shall execute, and the Trustee shall
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Notes of the same series, of any authorized
denominations and of a like aggregate principal amount.
 
At the option of the Holder, Notes may be exchanged for other Notes of the same
series, of any authorized denominations and of a like tenor and aggregate
principal amount, upon surrender of the Notes to be exchanged at such office or
agency. Whenever any Notes are so surrendered for exchange, the Issuers shall
execute, and the Trustee shall authenticate and deliver, the Notes that the
Holder making the exchange is entitled to receive.
 
54

--------------------------------------------------------------------------------


All Notes issued upon any transfer or exchange of Notes shall be the valid
obligations of the Issuers, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Notes surrendered upon such transfer or
exchange.
 
Every Note presented or surrendered for transfer or exchange shall (if so
required by the Issuers or the Trustee) be duly endorsed, or be accompanied by a
written instrument of transfer in form satisfactory to the Issuers and the Note
Registrar duly executed, by the Holder thereof or such Holder’s attorney duly
authorized in writing.
 
No service charge shall be made for any registration, transfer or exchange of
Notes, but the Issuers may require payment of a sum sufficient to cover any
transfer tax or other governmental charge that may be imposed in connection
therewith.
 
The Issuers shall not be required (i) to issue, transfer or exchange any Note
during a period beginning at the opening of business 15 Business Days before the
day of the mailing of a notice of redemption (or purchase) of Notes selected for
redemption (or purchase) under Section 1004 and ending at the close of business
on the day of such mailing, or (ii) to transfer or exchange any Note so selected
for redemption (or purchase) in whole or in part.
 
Section 306.  Mutilated, Destroyed, Lost and Stolen Notes. If a mutilated Note
is surrendered to the Note Registrar or if the Holder of a Note claims that the
Note has been lost, destroyed or wrongfully taken, the Issuers shall issue and
the Trustee shall authenticate a replacement Note if the requirements of Section
8-405 of the Uniform Commercial Code are met, such that the Holder (a) satisfies
the Issuers or the Trustee within a reasonable time after such Holder has notice
of such loss, destruction or wrongful taking and the Note Registrar does not
register a transfer prior to receiving such notification, (b) makes such request
to the Issuers or the Trustee prior to the Note being acquired by a protected
purchaser as defined in Section 8303 of the Uniform Commercial Code (a
“protected purchaser”) and (c) satisfies any other reasonable requirements of
the Trustee. If required by the Trustee or the Issuers, such Holder shall
furnish an indemnity bond sufficient in the judgment of the Trustee to protect
the Issuers, the Trustee, a Paying Agent and the Note Registrar from any loss
that any of them may suffer if a Note is replaced.
 
In case any such mutilated, destroyed, lost or stolen Note has become or is
about to become due and payable, the Issuers in their discretion may, instead of
issuing a new Note, pay such Note.
 
Upon the issuance of any new Note under this Section 306, the Issuers may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses (including
the fees and expenses of the Trustee) connected therewith.
 
Every new Note issued pursuant to this Section 306 in lieu of any destroyed,
lost or stolen Note shall constitute an original additional contractual
obligation of the Issuers, whether or not the destroyed, lost or stolen Note
shall be at any time enforceable by anyone, and shall be entitled to all the
benefits of this Indenture equally and ratably with any and all other Notes duly
issued hereunder.
 
55

--------------------------------------------------------------------------------


The provisions of this Section 306 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.
 
Section 307.  Payment of Interest Rights Preserved. Interest on any Note that is
payable, and is punctually paid or duly provided for, on any Interest Payment
Date shall be paid to the Person in whose name that Note (or one or more
Predecessor Notes) is registered at the close of business on the Regular Record
Date for such interest specified in Section 301.
 
Any interest on any Note that is payable, but is not punctually paid or duly
provided for, on any Interest Payment Date (herein called “Defaulted Interest”)
shall forthwith cease to be payable to the registered Holder on the relevant
Regular Record Date by virtue of having been such Holder; and such Defaulted
Interest may be paid by the Issuers, at their election, as provided in clause
(1) or clause (2) below:
 
(1)  The Issuers may elect to make payment of any Defaulted Interest to the
Persons in whose names the Notes (or their respective Predecessor Notes) are
registered at the close of business on a Special Record Date for the payment of
such Defaulted Interest, which shall be fixed in the following manner. The
Issuers shall notify the Trustee and Paying Agent in writing of the amount of
Defaulted Interest proposed to be paid on each Note and the date of the proposed
payment, and at the same time the Issuers shall deposit with the Trustee or
Paying Agent an amount of money equal to the aggregate amount proposed to be
paid in respect of such Defaulted Interest or shall make arrangements reasonably
satisfactory to the Trustee or Paying Agent for such deposit prior to the date
of the proposed payment, such money when deposited to be held in trust for the
benefit of the Persons entitled to such Defaulted Interest as provided in this
clause (1). Thereupon the Trustee shall fix a Special Record Date for the
payment of such Defaulted Interest which shall be not more than 15 nor less than
10 days prior to the date of the proposed payment and not less than 10 days
after the receipt by the Trustee and the Paying Agent of the notice of the
proposed payment. The Trustee shall promptly notify the Issuers of such Special
Record Date and, in the name and at the expense of the Issuers, shall cause
notice of the proposed payment of such Defaulted Interest and the Special Record
Date therefor to be mailed, first class postage prepaid, to each Holder at such
Holder’s address as it appears in the Note Register, not less than 10 days prior
to such Special Record Date. Notice of the proposed payment of such Defaulted
Interest and the Special Record Date therefor having been so mailed, such
Defaulted Interest shall be paid to the Persons in whose names the Notes (or
their respective Predecessor Notes) are registered on such Special Record Date
and shall no longer be payable pursuant to the following clause (2).
 
(2)  The Issuers may make payment of any Defaulted Interest in any other lawful
manner not inconsistent with the requirements of any securities exchange on
which the Notes may be listed, and upon such notice as may be required by such
exchange, if, after notice given by the Issuers to the Trustee and the Paying
Agent of the proposed payment pursuant to this clause (2), such payment shall be
deemed practicable by the Trustee.
 
56

--------------------------------------------------------------------------------


Subject to the foregoing provisions of this Section 307, each Floating Rate
Note, each 7.625% Note and each 7.75% Note delivered under this Indenture upon
transfer of or in exchange for or in lieu of any other Note of the same series
shall carry the rights to interest accrued and unpaid, and to accrue, that were
carried by such other Note of such series.
 
Section 308.  Persons Deemed Owners. The Issuers, any Guarantor, the Trustee,
the Paying Agent and any agent of any of them may treat the Person in whose name
any Note is registered as the owner of such Note for the purpose of receiving
payment of principal of (and premium, if any), and (subject to Section 307)
interest on, such Note and for all other purposes whatsoever, whether or not
such Note be overdue, and neither the Issuers, any Guarantor, the Trustee, the
Paying Agent nor any agent of any of them shall be affected by notice to the
contrary.
 
Section 309.  Cancellation. All Notes surrendered for payment, redemption,
transfer, exchange or conversion shall, if surrendered to any Person other than
the Trustee, be delivered to the Trustee and, if not already cancelled, shall be
promptly cancelled by it. The Issuers may at any time deliver to the Trustee for
cancellation any Notes previously authenticated and delivered hereunder that any
of them may have acquired in any manner whatsoever, and all Notes so delivered
shall be promptly cancelled by the Trustee. No Notes shall be authenticated in
lieu of or in exchange for any Notes cancelled as provided in this Section,
except as expressly permitted by this Indenture. All cancelled Notes held by the
Trustee shall be disposed of by the Trustee in accordance with its customary
procedures (subject to the record retention requirements of the Exchange Act).
 
Section 310.  Computation of Interest. Interest on the Notes shall be computed
as set forth in the Notes.
 
Section 311.  CUSIP Numbers, Etc. The Issuers in issuing the Notes may use
“CUSIP” numbers and “Common Code” numbers (if then generally in use), and if so,
the Trustee may use the CUSIP numbers and “Common Code” numbers in notices of
redemption or exchange as a convenience to Holders; provided, however, that any
such notice may state that no representation is made as to the correctness or
accuracy of such numbers printed in the notice or on the Notes; that reliance
may be placed only on the other identification numbers printed on the Notes; and
that any redemption shall not be affected by any defect in or omission of such
numbers.
 
Section 312.  Book-Entry Provisions for Global Notes. (a) Each Global Note
initially shall (i) be registered in the name of the Depositary for such Global
Note or the nominee of such Depositary, in each case for credit to the account
of an Agent Member, and (ii) be delivered to the Trustee as custodian for such
Depositary. Neither of the Issuers nor any of their agents shall have any
responsibility or liability for any aspect of the records relating to or
payments made on account of beneficial ownership interests of a Global Note, or
for maintaining, supervising or reviewing any records relating to such
beneficial ownership interests.
 
Members of, or participants in, the Depositary, Euroclear or Clearstream (“Agent
Members”) shall have no rights under this Indenture with respect to any Global
Note held on their behalf by the Depositary, or its custodian, or under such
Global Notes. The Depositary may
 
57

--------------------------------------------------------------------------------


be treated by the Issuers, any other obligor upon the Notes, the Trustee and any
agent of any of them as the absolute owner of the Global Notes for all purposes
whatsoever. Notwithstanding the foregoing, nothing herein shall prevent the
Issuers, any other obligor upon the Notes, the Trustee or any agent of any of
them from giving effect to any written certification, proxy or other
authorization furnished by the Depositary, or impair, as between the Depositary,
Euroclear or Clearstream, as the case may be, and their respective Agent
Members, the operation of customary practices governing the exercise of the
rights of a beneficial owner of any Note. The registered Holder of a Global Note
may grant proxies and otherwise authorize any Person, including Agent Members
and Persons that may hold interests through Agent Members, to take any action
that a Holder is entitled to take under this Indenture or the Notes.
 
(b)  Transfers of a Global Note shall be limited to transfers of such Global
Note in whole, but, subject to the immediately succeeding sentence, not in part,
to the Depositary, its successors or their respective nominees. Interests of
beneficial owners in a Global Note may not be transferred or exchanged for
Physical Notes unless (i) the Issuers have consented thereto in writing, or such
transfer or exchange is made pursuant to the next sentence, and (ii) such
transfer or exchange is in accordance with the applicable rules and procedures
of the Depositary, Euroclear or Clearstream, as the case may be, and the
provisions of Sections 305 and 313. Subject to the limitation on issuance of
Physical Notes set forth in Section 313(3), Physical Notes shall be transferred
to all beneficial owners in exchange for their beneficial interests in the
relevant Global Note, if (i) the Depositary notifies the Issuers at any time
that it is unwilling or unable to continue as Depositary for the Global Notes
and a successor depositary is not appointed within 120 days; (ii) the Depositary
ceases to be registered as a “Clearing Agency” under the Securities Exchange Act
of 1934 and a successor depositary is not appointed within 120 days; (iii) the
Issuers, at their option, notify the Trustee that they elect to cause the
issuance of Physical Notes; or (iv) an Event of Default shall have occurred and
be continuing with respect to the Notes and the Trustee has received a written
request from the Depositary to issue Physical Notes.
 
(c)  In connection with any transfer or exchange of a portion of the beneficial
interest in any Global Note to beneficial owners for Physical Notes pursuant to
Section 312(b), the Note Registrar shall record on its books and records the
date and a decrease in the principal amount of such Global Note in an amount
equal to the beneficial interest in the Global Note being transferred, and the
Issuers shall execute, and the Trustee shall authenticate and deliver, one or
more Physical Notes of like tenor and principal amount of authorized
denominations.
 
(d)  In connection with a transfer of an entire Global Note to beneficial owners
pursuant to Section 312(b), the applicable Global Note shall be deemed to be
surrendered to the Trustee for cancellation, and the Issuers shall execute, and
the Trustee shall authenticate and deliver, to each beneficial owner identified
by the Depositary, Euroclear or Clearstream, as the case may be, in exchange for
its beneficial interest in the applicable Global Note, an equal aggregate
principal amount at maturity of Rule 144A Physical Notes (in the case of any
Rule 144A Global Note) or Regulation S Physical Notes (in the case of any
Regulation S Global Note), as the case may be, of authorized denominations.
 
(e)  The transfer and exchange of a Global Note or beneficial interests therein
shall be effected through the Depositary, in accordance with this Indenture
(including applicable
 
58

--------------------------------------------------------------------------------


restrictions on transfer set forth in Section 313) and the procedures therefor
of the Depositary, Euroclear or Clearstream, as the case may be. Any beneficial
interest in one of the Global Notes that is transferred to a Person who takes
delivery in the form of an interest in a different Global Note will, upon
transfer, cease to be an interest in such Global Note and become an interest in
the other Global Note and, accordingly, will thereafter be subject to all
transfer restrictions, if any, and other procedures applicable to beneficial
interests in such other Global Note for as long as it remains such an interest.
A transferor of a beneficial interest in a Global Note shall deliver to the Note
Registrar a written order given in accordance with the procedures of the
Depositary or of Euroclear or Clearstream, as applicable, containing information
regarding the participant account of the Depositary to be credited with a
beneficial interest in the relevant Global Note. Subject to Section 313, the
Note Registrar shall, in accordance with such instructions, instruct the
Depositary or Euroclear or Clearstream, as applicable, to credit to the account
of the Person specified in such instructions a beneficial interest in such
Global Note and to debit the account of the Person making the transfer the
beneficial interest in the Global Note being transferred.
 
(f)  Any Physical Note delivered in exchange for an interest in a Global Note
pursuant to Section 312(b) shall, unless such exchange is made on or after the
Resale Restriction Termination Date applicable to such Note and except as
otherwise provided in Section 203 and Section 313, bear the Private Placement
Legend.
 
(g)  Notwithstanding the foregoing, through the Restricted Period, a beneficial
interest in a Regulation S Global Note may be held only through Euroclear or
Clearstream, or designated Agent Members holding on behalf of Euroclear or
Clearstream, unless delivery is made in accordance with the applicable
provisions of Section 313.
 
(h)  The Holder of any Global Note may grant proxies and otherwise authorize any
Person, including Agent Members and Persons that may hold interests through
Agent Members, to take any action which a Holder is entitled to take under this
Indenture or the Notes.
 
Section 313.  Special Transfer Provisions.
 
(1)  Transfers to Non-U.S. Persons. The following provisions shall apply with
respect to the registration of any proposed transfer of a Note that is a
Restricted Security to any Non-U.S. Person: The Note Registrar shall register
such transfer if it complies with all other applicable requirements of this
Indenture (including Section 305) and,
 
(a)  if (x) such transfer is after the relevant Resale Restriction Termination
Date with respect to such Note or (y) the proposed transferor has delivered to
the Note Registrar and the Issuers and the Trustee a Regulation S Certificate
and, unless otherwise agreed by the Issuers and the Trustee, an opinion of
counsel, certifications and other information satisfactory to the Issuers and
the Trustee, and
 
(b)  if the proposed transferor is or is acting through an Agent Member holding
a beneficial interest in a Global Note, upon receipt by the Note Registrar and
the Issuers and the Trustee of (x) the certificate, opinion, certifications and
other information, if any, required by clause (a) above and (y) written
instructions given in accordance with the procedures of the Note Registrar and
of the Depositary;
 
59

--------------------------------------------------------------------------------


whereupon (i) the Note Registrar shall reflect on its books and records the date
and (if the transfer does not involve a transfer of any Outstanding Physical
Note) a decrease in the principal amount of the relevant Global Note in an
amount equal to the principal amount of the beneficial interest in the relevant
Global Note to be transferred, and (ii) either (A) if the proposed transferee is
or is acting through an Agent Member holding a beneficial interest in a relevant
Regulation S Global Note, the Note Registrar shall reflect on its books and
records the date and an increase in the principal amount of such Regulation S
Global Note in an amount equal to the principal amount of the beneficial
interest being so transferred or (B) otherwise the Issuers shall execute and the
Trustee shall authenticate and deliver one or more Physical Notes of like tenor
and amount.
 
(2)  Transfers to QIBs. The following provisions shall apply with respect to the
registration of any proposed transfer of a Note that is a Restricted Security to
a QIB (excluding transfers to Non-U.S. Persons): The Note Registrar shall
register such transfer if it complies with all other applicable requirements of
this Indenture (including Section 305) and,
 
(a)  if such transfer is being made by a proposed transferor who has checked the
box provided for on the form of such Note stating, or has otherwise certified to
the Note Registrar and the Issuers and the Trustee in writing, that the sale has
been made in compliance with the provisions of Rule 144A to a transferee who has
signed the certification provided for on the form of such Note stating, or has
otherwise certified to Note Registrar and the Issuers and the Trustee in
writing, that it is purchasing such Note for its own account or an account with
respect to which it exercises sole investment discretion and that it and any
such account is a QIB within the meaning of Rule 144A, and is aware that the
sale to it is being made in reliance on Rule 144A and acknowledges that it has
received such information regarding the Issuers as it has requested pursuant to
Rule 144A or has determined not to request such information and that it is aware
that the transferor is relying upon its foregoing representations in order to
claim the exemption from registration provided by Rule 144A; and
 
(b)  if the proposed transferee is an Agent Member, and the Note to be
transferred consists of a Physical Note that after transfer is to be evidenced
by an interest in a Global Note or consists of a beneficial interest in a Global
Note that after the transfer is to be evidenced by an interest in a different
Global Note, upon receipt by the Note Registrar of written instructions given in
accordance with the procedures of the Note Registrar and of the Depositary,
whereupon the Note Registrar shall reflect on its books and records the date and
an increase in the principal amount of the transferee Global Note in an amount
equal to the principal amount of the Physical Note or such beneficial interest
in such transferor Global Note to be transferred, and the Trustee shall cancel
the Physical Note so transferred or reflect on its books and records the date
and a decrease in the principal amount of such transferor Global Note, as the
case may be.
 
(3)  Limitation on Issuance of Physical Notes. No Physical Note shall be
exchanged for a beneficial interest in any Global Note, except in accordance
with Section 312 and this Section 313.
 
60

--------------------------------------------------------------------------------


A beneficial owner of an interest a Temporary Regulation S Global Note (and, in
the case of any Additional Notes for which no Temporary Regulation S Global Note
is issued, any Regulation S Global Note) shall not be permitted to exchange such
interest for a Physical Note or (in the case of such interest in a Temporary
Regulation S Global Note) an interest in a Permanent Regulation S Global Note
until a date, which must be after Distribution Compliance Date, on which the
Issuers receive a certificate of beneficial ownership substantially in the form
of Exhibit G from such beneficial owner (a “Certificate of Beneficial
Ownership”). Such date, as it relates to a Regulation S Global Note, is herein
referred to as the “Regulation S Note Exchange Date.”
 
(4)  Private Placement Legend. Upon the transfer, exchange or replacement of
Notes not bearing the Private Placement Legend, the Note Registrar shall deliver
Notes that do not bear the Private Placement Legend. Upon the transfer, exchange
or replacement of Notes bearing the Private Placement Legend, the Note Registrar
shall deliver only Notes that bear the Private Placement Legend unless (i) the
requested transfer is after the relevant Resale Restriction Termination Date
with respect to such Notes, (ii) upon written request of the Issuers after there
is delivered to the Note Registrar an opinion of counsel (which opinion and
counsel are satisfactory to the Issuers and the Trustee) to the effect that
neither such legend nor the related restrictions on transfer are required in
order to maintain compliance with the provisions of the Securities Act, (iii)
with respect to a Regulation S Global Note (on or after the Regulation S Note
Exchange Date with respect to such Regulation S Global Note) or Regulation S
Physical Note, in each case with the agreement of the Issuers, or (iv) such
Notes are sold or exchanged pursuant to an effective registration statement
under the Securities Act.
 
(5)  Other Transfers. The Note Registrar shall effect and register, upon receipt
of a written request from the Issuers to do so, a transfer not otherwise
permitted by this Section 313, such registration to be done in accordance with
the otherwise applicable provisions of this Section 313, upon the furnishing by
the proposed transferor or transferee of a written opinion of counsel (which
opinion and counsel are satisfactory to the Issuers and the Trustee) to the
effect that, and such other certifications or information as the Issuers or the
Trustee may require (including, in the case of a transfer to an Accredited
Investor (as defined in Rule 501(a)(1), (2), (3) or (7) under Regulation D
promulgated under the Securities Act), a certificate substantially in the form
of Exhibit J) to confirm that, the proposed transfer is being made pursuant to
an exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act.
 
A Note that is a Restricted Security may not be transferred other than as
provided in this Section 313. A beneficial interest in a Global Note that is a
Restricted Security may not be exchanged for a beneficial interest in another
Global Note other than through a transfer in compliance with this Section 313.
 
(6)  General. By its acceptance of any Note bearing the Private Placement
Legend, each Holder of such a Note acknowledges the restrictions on transfer of
such Note set forth in this Indenture and in the Private Placement Legend and
agrees that it will transfer such Note only as provided in this Indenture.
 
61

--------------------------------------------------------------------------------


The Note Registrar shall retain copies of all letters, notices and other written
communications received pursuant to Section 312 or this Section 313 (including
all Notes received for transfer pursuant to Section 313). The Issuers shall have
the right to require the Note Registrar to deliver to the Issuers, at the
Issuers’ expense, copies of all such letters, notices or other written
communications at any reasonable time upon the giving of reasonable written
notice to the Note Registrar.
 
In connection with any transfer of any Note, the Trustee, the Note Registrar and
the Issuers shall be entitled to receive, shall be under no duty to inquire
into, may conclusively presume the correctness of, and shall be fully protected
in relying upon the certificates, opinions and other information referred to
herein (or in the forms provided herein, attached hereto or to the Notes, or
otherwise) received from any Holder and any transferee of any Note regarding the
validity, legality and due authorization of any such transfer, the eligibility
of the transferee to receive such Note and any other facts and circumstances
related to such transfer.
 
Section 314.  Payment of Additional Interest. (a) Under certain circumstances
the Issuers will be obligated to pay certain additional amounts of interest to
the Holders of certain Initial Notes, as more particularly set forth in such
Initial Notes.
 
(b)  Under certain circumstances the Issuers may be obligated to pay certain
additional amounts of interest to the Holders of certain Initial Additional
Notes, as may be more particularly set forth in such Initial Additional Notes.
 
(c)  Prior to any Interest Payment Date on which any such additional interest is
payable, the Issuers shall give notice to the Trustee of the amount of any
additional interest due on such Interest Payment Date.
 
ARTICLE IV

 
COVENANTS
 
Section 401.  Payment of Principal, Premium and Interest. The Issuers shall duly
and punctually pay the principal of (and premium, if any) and interest on the
Notes in accordance with the terms of the Notes and this Indenture. Principal
amount (and premium, if any) and interest on the Notes shall be considered paid
on the date due if the Issuers shall have deposited with the applicable Paying
Agent (if other than the Company or a wholly-owned Domestic Subsidiary of the
Company) as of 12:00 p.m. New York City time on the due date money in
immediately available funds and designated for and sufficient to pay all
principal amount (and premium, if any) and interest then due.
 
Section 402.  Maintenance of Office or Agency. (a) The Company shall maintain in
the United States one or more offices or agencies where Notes may be presented
or surrendered for payment, where Notes may be surrendered for transfer or
exchange and where notices and demands to or upon the Company in respect of the
Notes and this Indenture may be served. The Company shall give prompt written
notice to the Trustee of the location, and of any change in the location, of
such office or agency. If at any time the Company shall fail to maintain such
office or agency or shall fail to furnish the Trustee with the address thereof,
such p
 
62

--------------------------------------------------------------------------------


resentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office of the Trustee.
 
(b)  The Company may also from time to time designate one or more other offices
or agencies where the Notes may be presented or surrendered for any or all
purposes and may from time to time rescind such designations.
 
The Company hereby designates the Corporate Trust Office of the Trustee as such
office or agency of the Company where Notes may be presented or surrendered for
payment or for transfer or exchange for so long as such Corporate Trust Office
remains a Place of Payment, in accordance with Section 305 hereof.
 
Section 403.  Money for Payments to Be Held in Trust
 
. If the Company shall at any time act as its own Paying Agent, it shall, on or
before 12:00 p.m., New York City time each due date of the principal of (and
premium, if any) or interest on, any of the Notes, segregate and hold in trust
for the benefit of the Persons entitled thereto a sum sufficient to pay the
principal (and premium, if any) or interest so becoming due until such sums
shall be paid to such Persons or otherwise disposed of as herein provided, and
shall promptly notify the Trustee of its action or failure so to act.
 
If the Company is not acting as its own Paying Agent, it shall, on or prior to
12:00 p.m., New York City time each due date of the principal of (and premium,
if any) or interest on, any Notes, deposit with a Paying Agent a sum sufficient
to pay the principal (and premium, if any) or interest, so becoming due, such
sum to be held in trust for the benefit of the Persons entitled to such
principal, premium or interest, and (unless such Paying Agent is the Trustee)
the Company shall promptly notify the Trustee of its action or failure so to
act.
 
If the Company is not acting as its own Paying Agent, the Company shall cause
any Paying Agent other than the Trustee to execute and deliver to the Trustee an
instrument in which such Paying Agent shall agree with the Trustee, subject to
the provisions of this Section 403, that such Paying Agent shall
 
(1)  hold all sums held by it for the payment of principal of (and premium, if
any) or interest on Notes in trust for the benefit of the Persons entitled
thereto until such sums shall be paid to such Persons or otherwise disposed of
as herein provided;
 
(2)  give the Trustee notice of any default by the Company (or any other obligor
upon the Notes) in the making of any such payment of principal (and premium, if
any) or interest;
 
(3)  at any time during the continuance of any such default, upon the written
request of the Trustee, forthwith pay to the Trustee all sums so held in trust
by such Paying Agent; and
 
(4)  acknowledge, accept and agree to comply in all respects with the provisions
of this Indenture and TIA relating to the duties, rights and liabilities of such
Paying Agent.
 
63

--------------------------------------------------------------------------------


The Issuers may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Company Order
direct any Paying Agent to pay, to the Trustee all sums held in trust by the
Company or such Paying Agent, such sums to be held by the Trustee upon the same
trusts as those upon which such sums were held by the Company or such Paying
Agent; and, upon such payment by any Paying Agent to the Trustee, such Paying
Agent shall be released from all further liability with respect to such money.
 
Any money deposited with the Trustee or any Paying Agent, or then held by the
Company, in trust for the payment of the principal of (and premium, if any) or
interest on any Note and remaining unclaimed for two years after such principal
(and premium, if any) or interest has become due and payable shall be paid to
the Company on Company Request, or (if then held by the Company) shall be
discharged from such trust; and the Holder of such Note shall thereafter, as an
unsecured general creditor, look only to the Company for payment thereof, and
all liability of the Trustee or such Paying Agent with respect to such trust
money, and all liability of the Company as trustee thereof, shall thereupon
cease.
 
Section 404.  [Reserved].
 
Section 405.  Reports. Prior to consummation of the exchange offer contemplated
by the Registration Rights Agreement or the registration of the Notes with the
SEC for resale and when any Notes under the Indenture are outstanding, the
Company will provide to the Trustee and the holders of Notes: (a) within 90 days
after the end of the Company’s fiscal year, financial statements and
management’s discussion and analysis of financial condition and results of
operations substantially equivalent to that which would be required to be
included in an Annual Report on Form 10-K of the Company were the Company
subject to an obligation to file such a report under the Exchange Act, and (b)
within 45 days after the end of each of the first three fiscal quarters in each
fiscal year of the Company, financial statements and management’s discussion and
analysis of financial condition and results of operations substantially
equivalent to that which would be required to be included in a Quarterly Report
on Form 10-Q of the Company were the Company subject to an obligation to file
such a report under the Exchange Act;
 
provided, however, that the reports set forth in clauses (a) and (b) above shall
not be required to:
(x) contain any certification required by any such form or the Sarbanes-Oxley
Act of 2002,
(y) include separate financial statements of any Guarantor or Avis Budget
Finance, Inc. or
(z) include any exhibit; provided, further, however, that if such reports do not
include either (1) separate financial statements for each Guarantor or (2)
consolidating condensed financial statements of the Subsidiary Guarantors, in
accordance with Rule 3-10(d) of Regulation S-X promulgated by the SEC, then such
reports shall include a calculation of the Consolidated Coverage Ratio, the
Consolidated Secured Leverage Ratio and the amount of Restricted Payments that
could be made pursuant to Section 409(a), in each case at the end of the period
to which the report relates.
 
Following consummation of the exchange offer contemplated by the Registration
Rights Agreement or the registration of the Notes with the SEC for resale,
notwithstanding that
 
64

--------------------------------------------------------------------------------


the Company may not be required to be or remain subject to the reporting
requirements of Section 13(a) or 15(d) of the Exchange Act, the Company will
file with the SEC (unless such filing is not permitted under the Exchange Act or
by the SEC), so long as the Notes are Outstanding, the annual reports,
information, documents and other reports that the Company is required to file
with the SEC pursuant to such Section 13(a) or 15(d) or would be so required to
file if the Company were so subject. The Company will also, within 15 days after
the date on which the Company was so required to file or would be so required to
file if the Company were so subject, transmit by mail to all Holders, as their
names and addresses appear in the Note Register, and to the Trustee (or make
available on a Company website) copies of any such information, documents and
reports (without exhibits) so required to be filed. The Company will be deemed
to have satisfied the requirements of this Section 405 if any Parent files with
the SEC and provides reports, documents and information of the types otherwise
so required, in each case within the applicable time periods specified by the
applicable rules and regulations of the SEC, and the Company is not required to
file such reports, documents and information separately under the applicable
rules and regulations of the SEC (after giving effect to any exemptive relief)
because of the filings by such Parent. The Company will comply with the other
provisions of TIA § 314(a).
 
Section 406.  Statement as to Default. The Issuers shall deliver to the Trustee,
within 120 days after the end of each fiscal year of the Company ending after
January 1, 2006, an Officer’s Certificate to the effect that to the best
knowledge of the signer thereof none of the Issuers is or is not in default in
the performance and observance of any of the terms, provisions and conditions of
this Indenture (without regard to any period of grace or requirement of notice
provided hereunder) and, if any of the Issuers shall be in default, specifying
all such defaults and the nature and status thereof of which such signer may
have knowledge. To the extent required by the TIA, each Guarantor shall comply
with TIA § 314(a)(4). The individual signing any certificate given by any Person
pursuant to this Section 406 shall be the principal executive, financial or
accounting Officer of such Person, in compliance with TIA § 314(a)(4).
 
Section 407.  Limitation on Indebtedness. (a) The Company will not, and will not
permit any Restricted Subsidiary to, Incur any Indebtedness; provided, however,
that the Company or any Restricted Subsidiary may Incur Indebtedness if on the
date of the Incurrence of such Indebtedness, after giving effect to the
Incurrence thereof, the Consolidated Coverage Ratio would be greater than 2.00
to 1.00.
 
(b)  Notwithstanding the foregoing paragraph (a), the Company and its Restricted
Subsidiaries may Incur the following Indebtedness:
 
(i)  Indebtedness Incurred pursuant to any Credit Facility (including but not
limited to in respect of letters of credit or bankers’ acceptances issued or
created thereunder) and Indebtedness Incurred other than under any Credit
Facility, and (without limiting the foregoing), in each case, any Refinancing
Indebtedness in respect thereof, in a maximum principal amount at any time
outstanding not exceeding in the aggregate the amount equal to 2,675 million;
 
(ii)  Indebtedness (A) of any Restricted Subsidiary to the Company or (B) of the
Company or any Restricted Subsidiary to any Restricted Subsidiary; provided,
 
65

--------------------------------------------------------------------------------


that any subsequent issuance or transfer of any Capital Stock of such Restricted
Subsidiary to which such Indebtedness is owed, or other event, that results in
such Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of such Indebtedness (except to the Company or a Restricted
Subsidiary) will be deemed, in each case, an Incurrence of such Indebtedness by
the issuer thereof not permitted by this clause (ii);
 
(iii)  Indebtedness represented by the Notes, the Subsidiary Guarantees and the
related exchange notes and exchange guarantees issued in an exchange transaction
pursuant to the Registration Rights Agreement, any Indebtedness (other than the
Indebtedness described in clause (ii) above) outstanding on the Issue Date and
any Refinancing Indebtedness Incurred in respect of any Indebtedness described
in this clause (iii), Section 407b(x) or paragraph (a) above;
 
(iv)  Purchase Money Obligations and Capitalized Lease Obligations, and any
Refinancing Indebtedness with respect thereto;
 
(v)  Indebtedness consisting of (x) accommodation guarantees for the benefit of
trade creditors of the Company or any of its Restricted Subsidiaries, (y)
Guarantees in connection with the construction or improvement of all or any
portion of a Public Facility to be used by the Company or any Restricted
Subsidiary or (z) Guarantees required or reasonably necessary (in the good faith
determination of the Company) in connection with Vehicle Rental Concession
Rights;
 
(vi)  (A) Guarantees by the Company or any Restricted Subsidiary of Indebtedness
or any other obligation or liability of the Company or any Restricted Subsidiary
(other than any Indebtedness Incurred by the Company or such Restricted
Subsidiary, as the case may be, in violation of this Section 407), or (B)
without limiting Section 413, Indebtedness of the Company or any Restricted
Subsidiary arising by reason of any Lien granted by or applicable to such Person
securing Indebtedness of the Company or any Restricted Subsidiary (other than
any Indebtedness Incurred by the Company or such Restricted Subsidiary, as the
case may be, in violation of this Section 407);
 
(vii)  Indebtedness of the Company or any Restricted Subsidiary (A) arising from
the honoring of a check, draft or similar instrument of such Person drawn
against insufficient funds, provided that such Indebtedness is extinguished
within five Business Days of its Incurrence, or (B) consisting of guarantees,
indemnities, obligations in respect of earnouts or other purchase price
adjustments, or similar obligations, Incurred in connection with the acquisition
or disposition of any business, assets or Person;
 
(viii)  Indebtedness of the Company or any Restricted Subsidiary in respect of
(A) deductible obligations, self-insurance obligations, reinsurance obligations,
completion guarantees, surety, judgment, appeal or performance bonds, or other
similar bonds, instruments or obligations, provided, or relating to liabilities
or obligations incurred, in the ordinary course of business, or (B) Hedging
Obligations, entered into for bona fide hedging purposes that are incurred in
the ordinary course of business, or (C) the
 
66

--------------------------------------------------------------------------------


financing of insurance premiums in the ordinary course of business, or (D)
netting, overdraft protection and other arrangements arising under standard
business terms of any bank at which the Company or any Restricted Subsidiary
maintains an overdraft, cash pooling or other similar facility or arrangement;
 
(ix)  Indebtedness (A) of a Special Purpose Subsidiary secured by a Lien on all
or part of the assets disposed of in, or otherwise Incurred in connection with,
a Financing Disposition or (B) otherwise Incurred in connection with a Special
Purpose Financing; provided that (1) such Indebtedness is not recourse to the
Company or any Restricted Subsidiary that is not a Special Purpose Subsidiary
(other than with respect to Special Purpose Financing Undertakings), (2) in the
event such Indebtedness shall become recourse to the Company or any Restricted
Subsidiary that is not a Special Purpose Subsidiary (other than with respect to
Special Purpose Financing Undertakings), such Indebtedness will be deemed to be,
and must be classified by the Company as, Incurred at such time (or at the time
initially Incurred) under one or more of the other provisions of this Section
407 for so long as such Indebtedness shall be so recourse; and (3) in the event
that at any time thereafter such Indebtedness shall comply with the provisions
of the preceding subclause (1), the Company may classify such Indebtedness in
whole or in part as Incurred under this Section 407(b)(ix);
 
(x)  Indebtedness of any Person that is assumed by the Company or any Restricted
Subsidiary in connection with its acquisition of assets from such Person or any
Affiliate thereof or is issued and outstanding on or prior to the date on which
such Person was acquired by the Company or any Restricted Subsidiary or merged
or consolidated with or into any Restricted Subsidiary (other than Indebtedness
Incurred to finance, or otherwise Incurred in connection with, such
acquisition), provided that on the date of such acquisition, merger or
consolidation, after giving effect thereto, the Company could Incur at least
$1.00 of additional Indebtedness pursuant to paragraph (a) above; and any
Refinancing Indebtedness with respect to any such Indebtedness;
 
(xi)  Indebtedness of the Company or any Restricted Subsidiary that (A) is in
the form of a demand note or other promissory note, (B) is in favor of, or for
the benefit of, any Unrestricted Subsidiary, and (C) serves as credit
enhancement for any vehicle-related financing; and
 
(xii)  in addition to the items referred to in clauses (i) through (xi) above,
Indebtedness of the Company or any Restricted Subsidiary in an aggregate
outstanding principal amount at any time not exceeding an amount equal to 3.25%
of Consolidated Tangible Assets.
 
(c)  For purposes of determining compliance with, and the outstanding principal
amount of any particular Indebtedness Incurred pursuant to and in compliance
with, this Section 407, (i) any other obligation of the obligor on such
Indebtedness (or of any other Person who could have Incurred such Indebtedness
under this Section 407) arising under any Guarantee, Lien or letter of credit,
bankers’ acceptance or other similar instrument or obligation supporting such
Indebtedness shall be disregarded to the extent that such Guarantee, Lien or
letter of credit, bankers’ acceptance or other similar instrument or obligation
secures the
 
67

--------------------------------------------------------------------------------


principal amount of such Indebtedness; (ii) in the event that Indebtedness meets
the criteria of more than one of the types of Indebtedness described in
paragraphs (a) or (b) above, the Company, in its sole discretion, shall classify
such item of Indebtedness and may include the amount and type of such
Indebtedness in one or more of such clauses (including in part under one such
clause and in part under another such clause), and may reclassify such item of
Indebtedness in any manner that complies with this Section 407 and only be
required to include the amount and type of such Indebtedness in one of such
clauses; (iii) if obligations in respect of letters of credit are Incurred
pursuant to a Credit Facility and are being treated as Incurred pursuant to
Section 407(b)(i) and the letters of credit relate to other Indebtedness, then
such other Indebtedness shall not be included; and (iv) the amount of
Indebtedness issued at a price that is less than the principal amount thereof
shall be equal to the amount of the liability in respect thereof determined in
accordance with GAAP.
 
(d)  For purposes of determining compliance with any Dollar-denominated
restriction on the Incurrence of Indebtedness denominated in a foreign currency,
the Dollar-equivalent principal amount of such Indebtedness Incurred pursuant
thereto shall be calculated based on the relevant currency exchange rate in
effect on the date that such Indebtedness was Incurred, in the case of term
Indebtedness, or first committed, in the case of revolving credit Indebtedness,
provided that (x) the Dollar-equivalent principal amount of any such
Indebtedness outstanding on the Issue Date shall be calculated based on the
relevant currency exchange rate in effect on the Issue Date, (y) if such
Indebtedness is Incurred to refinance other Indebtedness denominated in a
foreign currency (or in a different currency from such Indebtedness so being
Incurred), and such refinancing would cause the applicable Dollar-denominated
restriction to be exceeded if calculated at the relevant currency exchange rate
in effect on the date of such refinancing, such Dollar-denominated restriction
shall be deemed not to have been exceeded so long as the principal amount of
such refinancing Indebtedness does not exceed (i) the outstanding or committed
principal amount (whichever is higher) of such Indebtedness being refinanced
plus (ii) the aggregate amount of fees, underwriting discounts, premiums and
other costs and expenses incurred in connection with such refinancing and (z)
the Dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency and Incurred pursuant to a Senior Credit Facility shall be calculated
based on the relevant currency exchange rate in effect on, at the Company’s
option, (i) the Issue Date, (ii) any date on which any of the respective
commitments under such Senior Credit Facility shall be reallocated between or
among facilities or subfacilities thereunder, or on which such rate is otherwise
calculated for any purpose thereunder, or (iii) the date of such Incurrence. The
principal amount of any Indebtedness Incurred to refinance other Indebtedness,
if Incurred in a different currency from the Indebtedness being refinanced,
shall be calculated based on the currency exchange rate applicable to the
currencies in which such respective Indebtedness is denominated that is in
effect on the date of such refinancing.
 
Section 408.  [Reserved].
 
Section 409.  Limitation on Restricted Payments. (a) The Company shall not, and
shall not permit any Restricted Subsidiary, directly or indirectly, to (i)
declare or pay any dividend or make any distribution on or in respect of its
Capital Stock (including any such payment in connection with any merger or
consolidation to which the Company is a party) except (x) dividends or
distributions payable solely in its Capital Stock (other than Disqualified
 
68

--------------------------------------------------------------------------------


Stock) and (y) dividends or distributions payable to the Company or any
Restricted Subsidiary (and, in the case of any such Restricted Subsidiary making
such dividend or distribution, to other holders of its Capital Stock on no more
than a pro rata basis), (ii) purchase, redeem, retire or otherwise acquire for
value any Capital Stock of the Company held by Persons other than the Company or
a Restricted Subsidiary, (iii) voluntarily purchase, repurchase, redeem, defease
or otherwise voluntarily acquire or retire for value, prior to scheduled
maturity, scheduled repayment or scheduled sinking fund payment, any
Subordinated Obligations (other than a purchase, repurchase, redemption,
defeasance or other acquisition or retirement for value in anticipation of
satisfying a sinking fund obligation, principal installment or final maturity,
in each case due within one year of the date of such acquisition or retirement)
or (iv) make any Investment (other than a Permitted Investment) in any Person
(any such dividend, distribution, purchase, repurchase, redemption, defeasance,
other acquisition or retirement or Investment being herein referred to as a
“Restricted Payment”), if at the time the Company or such Restricted Subsidiary
makes such Restricted Payment and after giving effect thereto:
 
(1)  a Default shall have occurred and be continuing (or would result
therefrom);
 
(2)  the Company could not Incur at least an additional $1.00 of Indebtedness
pursuant to Section 407(a); or
 
(3)  the aggregate amount of such Restricted Payment and all other Restricted
Payments (the amount so expended, if other than in cash, to be as determined in
good faith by the Board of Directors, whose determination shall be conclusive
and evidenced by a resolution of the Board of Directors) declared or made
subsequent to the Issue Date and then outstanding would exceed, without
duplication, the sum of :
 
(A)  50% of the Consolidated Net Income accrued during the period (treated as
one accounting period) beginning on the first day of the Company’s fiscal
quarter in which the Issue Date occurred to the end of the most recent fiscal
quarter ending prior to the date of such Restricted Payment for which
consolidated financial statements of the Company are available (or, in case such
Consolidated Net Income shall be a negative number, 100% of such negative
number);
 
(B)  100% of the aggregate Net Cash Proceeds and the fair value (as determined
in good faith by the Board of Directors) of property or assets received (x) by
the Company as capital contributions to the Company after the Issue Date or from
the issuance or sale (other than to a Restricted Subsidiary) of its Capital
Stock (other than Disqualified Stock) after the Issue Date or (y) by the Company
or any Restricted Subsidiary from the issuance and sale by the Company or any
Restricted Subsidiary of Indebtedness that shall have been converted into or
exchanged after the Issue Date for Capital Stock of the Company or any Parent
(other than Disqualified Stock), plus the amount of any cash and the fair value
(as determined in good faith by the Board of Directors) of any property or
assets, received by the Company or any Restricted Subsidiary upon such
conversion or exchange;
 
69

--------------------------------------------------------------------------------


(C)  the aggregate amount equal to the net reduction in Investments in
Unrestricted Subsidiaries resulting from (i) dividends, distributions,
cancellation of indebtedness for borrowed money owed by the Company or any
Restricted Subsidiary to an Unrestricted Subsidiary, interest payments, return
of capital, repayments of Investments or other transfers of assets to the
Company or any Restricted Subsidiary from any Unrestricted Subsidiary, including
dividends or other distributions related to dividends or other distributions
made pursuant to Section 409(b)(vii) (but only to the extent such amount is not
included in Consolidated Net Income), or (ii) the redesignation of any
Unrestricted Subsidiary as a Restricted Subsidiary (valued in each case as
provided in the definition of “Investment”), not to exceed in the case of any
such Unrestricted Subsidiary the aggregate amount of Investments (other than
Permitted Investments) made by the Company or any Restricted Subsidiary in such
Unrestricted Subsidiary after the Issue Date; and
 
(D)  in the case of any disposition or repayment of any Investment constituting
a Restricted Payment (without duplication of any amount deducted in calculating
the amount of Investments at any time outstanding included in the amount of
Restricted Payments), an amount in the aggregate equal to the lesser of the
return of capital, repayment or other proceeds with respect to all such
Investments received by the Company or a Restricted Subsidiary and the initial
amount of all such Investments constituting Restricted Payments.
 
(b)  The provisions of Section 409(a) will not prohibit any of the following, so
long as a Default shall not have occurred and be continuing (or would result
therefrom) (each, a “Permitted Payment”):
 
(i)  any purchase, redemption, repurchase, defeasance or other acquisition or
retirement of Capital Stock of the Company or Subordinated Obligations made by
exchange (including any such exchange pursuant to the exercise of a conversion
right or privilege in connection with which cash is paid in lieu of the issuance
of fractional shares) for, or out of the proceeds of the substantially
concurrent issuance or sale of, Capital Stock of the Company (other than
Disqualified Stock and other than Capital Stock issued or sold to a Restricted
Subsidiary) or a substantially concurrent capital contribution to the Company;
provided, that the Net Cash Proceeds from such issuance, sale or capital
contribution shall be excluded in subsequent calculations under
Section 409(a)(3)(B);
 
(ii)  any purchase, redemption, repurchase, defeasance or other acquisition or
retirement of Subordinated Obligations (w) made by exchange for, or out of the
proceeds of the substantially concurrent issuance or sale of, Indebtedness of
the Company or Refinancing Indebtedness Incurred in compliance with Section 407,
(x) from Net Available Cash to the extent permitted by Section 411, (y)
following the occurrence of a Change of Control (or other similar event
described therein as a “change of control”), but only if the Company shall have
complied with Section 415 and, if required, purchased all Notes tendered
pursuant to the offer to repurchase all the Notes required thereby, prior
 
70

--------------------------------------------------------------------------------


to purchasing or repaying such Subordinated Obligations or (z) constituting
Acquired Indebtedness;
 
(iii)  dividends paid within 60 days after the date of declaration thereof if at
such date of declaration such dividend would have complied with Section 409(a);
 
(iv)  the payment by the Company of, or loans, advances, dividends or
distributions by the Company to any Parent to pay, dividends on or purchase or
repurchase the common stock or equity of such Parent in an amount not to exceed
in any fiscal year $25 million;
 
(v)  notwithstanding the existence of any default or Event of Default, loans,
advances, dividends or distributions to any Parent or other payments by the
Company or any Restricted Subsidiary to permit such Parent to make payments
pursuant to (A) any Tax Sharing Agreement, or (B) to pay or permit any Parent to
pay (1) any Parent Expenses or (2) any Related Taxes;
 
(vi)  payments by the Company, or loans, advances, dividends or distributions by
the Company to any Parent to make payments, to holders of Capital Stock of the
Company or any Parent in lieu of issuance of fractional shares of such Capital
Stock, not to exceed $5.0 million in the aggregate outstanding at any time;
 
(vii)  dividends or other distributions of Capital Stock, Indebtedness or other
securities of Unrestricted Subsidiaries;
 
(viii)  the declaration and payment of dividends to holders of any class or
series of Disqualified Stock, or of any Preferred Stock of a Restricted
Subsidiary, Incurred in accordance with the terms of the covenant described
under Section 407 above;
 
(ix)  distributions by a Special Purpose Entity organized outside the United
States to its partners pursuant to a financing arrangement solely out of the
cash flows of such Special Purpose Entity;
 
(x)   Restricted Payments (including loans and advances) in an aggregate amount
outstanding at any time not exceeding an amount (net of repayments of such loans
or advances) equal to 1% of Consolidated Tangible Assets;
 
(xi)   the purchase, redemption or other acquisition, cancellation or retirement
for value of Equity Interests of the Company or any Restricted Subsidiary or any
Parent held by any existing or former employees or management or directors of
the Company or any Parent or any Subsidiary of the Company or their assigns,
estates or heirs, in each case in connection with (x) the death or disability of
such employee, manager or director or (y) the repurchase provisions under
employee stock option or stock purchase agreements or other agreements to
compensate management employees or directors; provided that in the case of
clause (y) such redemptions or repurchases pursuant to such clause will not
exceed $2.5 million in the aggregate during any twelve-
 
71

--------------------------------------------------------------------------------


month period plus the aggregate Net Cash Proceeds received by the Company after
the Issue Date from the issuance of such Capital Stock or equity appreciation
rights to, or the exercise of options, warrants or other rights to purchase or
acquire Capital Stock of the Company by, any current or former director, officer
or employee of the Company or any Restricted Subsidiary; provided that the
amount of such Net Cash Proceeds received by the Company and utilized pursuant
to this Section 409(b)(xi) for any such repurchase, redemption, acquisition or
retirement will be excluded from Section 409(a)(3)(B); and provided, further,
that unused amounts available pursuant to this Section 409(b)(xi) to be utilized
for Restricted Payments during any twelve-month period may be carried forward
and utilized in the next succeeding twelve-month period; and
 
(xii)   repurchases of Capital Stock deemed to occur upon the exercise of stock
options, warrants or other convertible securities if such Capital Stock
represents (i) a portion of the exercise price thereof or (ii) withholding
incurred in connection with such exercise.
 
provided, that (A) in the case of clauses (iii), (iv), (v)(B)(1) (but only such
Parent Expenses referred to in clause (ii) and clause (iv) of the definition of
“Parent Expenses”), (vi), (viii) and (x), the net amount of any such Permitted
Payment shall be included in subsequent calculations of the amount of Restricted
Payments (but only to the extent such amount was not included as an expense in
the calculation of Consolidated Net Income), and (B) in all cases other than
pursuant to clause (A) immediately above, the net amount of any such Permitted
Payment shall be excluded in subsequent calculations of the amount of Restricted
Payments.
 
Section 410.  Limitation on Restrictions on Distributions from Restricted
Subsidiaries. The Company will not, and will not permit any Restricted
Subsidiary to, create or otherwise cause to exist or become effective any
consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to (i) pay dividends or make any other distributions on its Capital
Stock or pay any Indebtedness or other obligations owed to the Company, (ii)
make any loans or advances to the Company or (iii) transfer any of its property
or assets to the Company (provided that dividend or liquidation priority between
classes of Capital Stock, or subordination of any obligation (including the
application of any remedy bars thereto) to any other obligation, will not be
deemed to constitute such an encumbrance or restriction), except any encumbrance
or restriction:
 
(1)  pursuant to any agreement in effect at or entered into on the Issue Date,
including, without limitation, this Indenture, the Notes, the Senior Credit
Facility or any other Credit Facility;
 
(2)  pursuant to any agreement or instrument of a Person, or relating to
Indebtedness or Capital Stock of a Person, which Person is acquired by or merged
or consolidated with or into the Company or any Restricted Subsidiary, or which
agreement or instrument is assumed by the Company or any Restricted Subsidiary
in connection with an acquisition of assets from such Person, as in effect at
the time of such acquisition, merger or consolidation (except to the extent that
such Indebtedness was incurred to finance, or otherwise in connection with, such
acquisition, merger or consolidation); provided that for purposes of this clause
(2), if a Person other than the Company is the
 
72

--------------------------------------------------------------------------------


Successor Company with respect thereto, any Subsidiary thereof or agreement or
instrument of such Person or any such Subsidiary shall be deemed acquired or
assumed, as the case may be, by the Company or a Restricted Subsidiary, as the
case may be, when such Person becomes such Successor Company;
 
(3)  pursuant to an agreement or instrument (a “Refinancing Agreement”)
effecting a refinancing of Indebtedness Incurred pursuant to, or that otherwise
extends, renews, refunds, refinances or replaces, an agreement or instrument
referred to in clause (1) or (2) of this Section 410 or this clause (3) (an
“Initial Agreement”) or contained in any amendment, supplement or other
modification to an Initial Agreement (an “Amendment”); provided, however, that
the encumbrances and restrictions contained in any such Refinancing Agreement or
Amendment taken as a whole are not materially less favorable to the Holders of
the Notes than encumbrances and restrictions contained in the Initial Agreement
or Initial Agreements to which such Refinancing Agreement or Amendment relates
(as determined in good faith by the Company);
 
(4)  (A) that restricts in a customary manner the subletting, assignment or
transfer of any property or asset that is subject to a lease, license or similar
contract, or the assignment or transfer of any lease, license or other contract,
(B) by virtue of any transfer of, agreement to transfer, option or right with
respect to, or Lien on, any property or assets of the Company or any Restricted
Subsidiary not otherwise prohibited by this Indenture, (C) contained in
mortgages, pledges or other security agreements securing Indebtedness of a
Restricted Subsidiary to the extent restricting the transfer of the property or
assets subject thereto, (D) pursuant to customary provisions restricting
dispositions of real property interests set forth in any reciprocal easement
agreements of the Company or any Restricted Subsidiary, (E) pursuant to Purchase
Money Obligations that impose encumbrances or restrictions on the property or
assets so acquired, (F) on cash or other deposits or net worth imposed by
customers or suppliers under agreements entered into in the ordinary course of
business, (G) pursuant to customary provisions contained in agreements and
instruments entered into in the ordinary course of business (including but not
limited to leases and joint venture and other similar agreements entered into in
the ordinary course of business), (H) that arises or is agreed to in the
ordinary course of business and does not detract from the value of property or
assets of the Company or any Restricted Subsidiary in any manner material to the
Company or such Restricted Subsidiary, (I) pursuant to Hedging Obligations or
(J) in connection with or relating to any Vehicle Rental Concession Right;
 
(5)  with respect to a Restricted Subsidiary (or any of its property or assets)
imposed pursuant to an agreement entered into for the direct or indirect sale or
disposition of all or substantially all the Capital Stock or assets of such
Restricted Subsidiary (or the property or assets that are subject to such
restriction) pending the closing of such sale or disposition;
 
(6)  by reason of any applicable law, rule, regulation or order, or required by
any regulatory authority having jurisdiction over the Company or any Restricted
Subsidiary or any of their businesses; or
 
73

--------------------------------------------------------------------------------


(7)  pursuant to an agreement or instrument (A) relating to any Indebtedness
permitted to be Incurred subsequent to the Issue Date pursuant to the provisions
of Section 407 (i) if the encumbrances and restrictions contained in any such
agreement or instrument taken as a whole are not materially less favorable to
the Holders of the Notes than the encumbrances and restrictions contained in the
Initial Agreements (as determined in good faith by the Company), or (ii) if such
encumbrance or restriction is not materially more disadvantageous to the Holders
of the Notes than is customary in comparable financings (as determined in good
faith by the Company) and either (x) the Company determines in good faith that
such encumbrance or restriction will not materially affect the Company’s ability
to make principal or interest payments on the Notes or (y) such encumbrance or
restriction applies only if a default occurs in respect of a payment or
financial covenant relating to such Indebtedness, (B) relating to any sale of
receivables by a Foreign Subsidiary, (C) of or relating to Indebtedness of or a
Financing Disposition by or to or in favor of any Special Purpose Entity or (D)
of a financing arrangement of a Special Purpose Entity organized outside the
United States.
 
Section 411.  Limitation on Sales of Assets and Subsidiary Stock. (a) The
Company will not, and will not permit any Restricted Subsidiary to, make any
Asset Disposition unless
 
(i)  the Company or such Restricted Subsidiary receives consideration (including
by way of relief from, or by any other Person assuming responsibility for, any
liabilities, contingent or otherwise) at the time of such Asset Disposition at
least equal to the fair market value of the shares and assets subject to such
Asset Disposition, as such fair market value may be determined (and shall be
determined, to the extent such Asset Disposition or any series of related Asset
Dispositions involves aggregate consideration in excess of $25.0 million) in
good faith by the Board of Directors, whose determination shall be conclusive
(including as to the value of all non-cash consideration);
 
(ii)  in the case of any Asset Disposition (or series of related Asset
Dispositions) having a fair market value of $25.0 million or more other than in
a sale of the Budget Truck Division for fair market value, at least 75% of the
consideration therefor (excluding, in the case of an Asset Disposition (or
series of related Asset Dispositions), any consideration by way of relief from,
or by any other Person assuming responsibility for, any liabilities, contingent
or otherwise, that are not Indebtedness) received by the Company or such
Restricted Subsidiary is in the form of cash; and
 
(iii)  an amount equal to 100% of the Net Available Cash from such Asset
Disposition is applied by the Company (or any Restricted Subsidiary, as the case
may be) as follows:
 
(A)  first, either (x) to the extent the Company elects (or is required by the
terms of any Bank Indebtedness, any senior indebtedness of the Company or any
Subsidiary Guarantor or any Indebtedness of a Restricted Subsidiary that is not
a Subsidiary Guarantor), to prepay, repay or purchase any such Indebtedness or
(in the case of letters of credit, bankers’ acceptances or other similar
instruments) cash collateralize any such Indebtedness (in each case other than
 
74

--------------------------------------------------------------------------------


Indebtedness owed to the Company or a Restricted Subsidiary) within 365 days
after the later of the date of such Asset Disposition and the date of receipt of
such Net Available Cash, or (y) to the extent the Company or such Restricted
Subsidiary elects, to invest in Additional Assets (including by means of an
investment in Additional Assets by a Restricted Subsidiary with an amount equal
to Net Available Cash received by the Company or another Restricted Subsidiary)
within 365 days from the later of the date of such Asset Disposition and the
date of receipt of such Net Available Cash, or, if such investment in Additional
Assets is a project authorized by the Board of Directors that will take longer
than such 365 days to complete, the period of time necessary to complete such
project;
 
(B)  second, if the balance of such Net Available Cash after application in
accordance with clause (A) above exceeds $25.0 million (such balance, the
“Excess Proceeds”), to the extent of such Excess Proceeds, to make an offer to
purchase Notes and (to the extent the Company or such Restricted Subsidiary
elects, or is required by the terms thereof) to purchase, redeem or repay any
other unsubordinated indebtedness of the Company or a Restricted Subsidiary,
pursuant and subject to Section 41l(b) and Section 41l(c) and the agreements
governing such other Indebtedness; and
 
(C)  third, to the extent of the balance of such Net Available Cash after
application in accordance with clauses (A) and (B) above, to fund (to the extent
consistent with any other applicable provision of this Indenture) any general
corporate purpose (including but not limited to the repurchase, repayment or
other acquisition or retirement of any Subordinated Obligations);
 
provided, however, that in connection with any prepayment, repayment or purchase
of Indebtedness pursuant to clause (A)(x) or (B) above, the Company or such
Restricted Subsidiary will retire such Indebtedness and will cause the related
loan commitment (if any) to be permanently reduced in an amount equal to the
principal amount so prepaid, repaid or purchased.
 
Notwithstanding the foregoing provisions of this Section 411, the Company and
the Restricted Subsidiaries shall not be required to apply any Net Available
Cash or equivalent amount in accordance with this Section 411 except to the
extent that the aggregate Net Available Cash from all Asset Dispositions or
equivalent amount that is not applied in accordance with this Section 411
exceeds $50.0 million. If the aggregate principal amount of Notes or other
Indebtedness of the Company or a Restricted Subsidiary validly tendered and not
withdrawn (or otherwise subject to purchase, redemption or repayment) in
connection with an offer pursuant to clause (B) above exceeds the Excess
Proceeds, the Excess Proceeds will be apportioned between such Notes and such
other Indebtedness of the Company or a Restricted Subsidiary, with the portion
of the Excess Proceeds payable in respect of such Notes to equal the lesser of
(x) the Excess Proceeds amount multiplied by a fraction, the numerator of which
is the outstanding principal amount of such Notes and the denominator of which
is the sum of the outstanding principal amount of the Notes and the outstanding
principal amount of the relevant other Indebtedness of the Company or a
Restricted Subsidiary, and (y) the aggregate principal amount of Notes validly
tendered and not withdrawn.
 
75

--------------------------------------------------------------------------------


For the purposes of clause (ii) of paragraph (a) above, the following are deemed
to be cash: (1) Temporary Cash Investments and Cash Equivalents, (2) the
assumption of Indebtedness of the Company (other than Disqualified Stock of the
Company) or any Restricted Subsidiary and the release of the Company or such
Restricted Subsidiary from all liability on payment of the principal amount of
such Indebtedness in connection with such Asset Disposition, (3) Indebtedness of
any Restricted Subsidiary that is no longer a Restricted Subsidiary as a result
of such Asset Disposition, to the extent that the Company and each other
Restricted Subsidiary are released from any Guarantee of payment of the
principal amount of such Indebtedness in connection with such Asset Disposition,
(4) securities received by the Company or any Restricted Subsidiary from the
transferee that are converted by the Company or such Restricted Subsidiary into
cash within 180 days, and (5) consideration consisting of Indebtedness of the
Company or any Restricted Subsidiary.
 
(b)  In the event of an Asset Disposition that requires the purchase of Notes
pursuant to Section 41l(a)(iii)(B), the Company will be required to purchase
Notes tendered pursuant to an offer by the Company for the Notes (the “Offer”)
at a purchase price of 100% of their principal amount plus accrued and unpaid
interest to the Purchase Date in accordance with the procedures (including
prorating in the event of oversubscription) set forth in Section 41l(c). If the
aggregate purchase price of the Notes tendered pursuant to the offer is less
than the Net Available Cash allotted to the purchase of Notes, the remaining Net
Available Cash will be available to the Company for use in accordance with
Section 41l(a)(iii)(B) (to repay other Indebtedness of the Company or a
Restricted Subsidiary) or Section 41l(a)(iii)(C). The Company shall not be
required to make an offer for Notes pursuant to this Section 411 if the Net
Available Cash available therefor (after application of the proceeds as provided
in Section 41l(a)(iii)(A)) is less than $50.0 million for any particular Asset
Disposition (which lesser amounts shall be carried forward for purposes of
determining whether an offer is required with respect to the Net Available Cash
from any subsequent Asset Disposition). No Note will be repurchased in part if
less than $2,000 in original principal amount of such Note would be left
outstanding.
 
(c)  The Company shall, not later than 45 days after the Company becomes
obligated to make an offer pursuant to this Section 411, mail a notice to each
Holder with a copy to the Trustee stating: (1) that an Asset Disposition that
requires the purchase of a portion of the Notes has occurred and that such
Holder has the right (subject to the prorating described below) to require the
Company to purchase a portion of such Holder’s Notes at a purchase price in cash
equal to 100% of the principal amount thereof, plus accrued and unpaid interest,
if any, to the date of purchase (subject to Section 307); (2) the circumstances
and relevant facts and financial information regarding such Asset Disposition;
(3) the repurchase date (which shall be no earlier than 30 days nor later than
60 days from the date such notice is mailed; (4) the instructions determined by
the Company, consistent with this Section 411, that a Holder must follow in
order to have its Notes purchased; and (5) the amount of the offer. If, upon the
expiration of the period for which the offer remains open, the aggregate
principal amount of Notes surrendered by the Holder exceeds the amount of the
offer, the Company shall select the Notes to be purchased on a pro rata basis
(with such adjustments as may be deemed appropriate by the Company so that only
Notes in denominations of $2,000 or integral multiples of $1,000 in excess
thereof shall be purchased).
 
76

--------------------------------------------------------------------------------


(d)  To the extent that the provisions of any securities laws or regulations
conflict with provisions of this Section 411, the Company may comply with the
applicable securities laws and regulations and will not be deemed to have
breached its obligations under this Section 411 by virtue thereof.
 
Section 412.  Limitation on Transactions with Affiliates. (a) The Company will
not, and will not permit any Restricted Subsidiary to, directly or indirectly,
enter into or conduct any transaction or series of related transactions
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of the Company (an “Affiliate
Transaction”) unless (i) such Affiliate Transaction is entered into in good
faith and the terms of such Affiliate Transaction are, taken as a whole, fair
and reasonable to the Company or such Restricted Subsidiary, and (ii) if such
Affiliate Transaction involves aggregate consideration in excess of $25.0
million, the terms of such Affiliate Transaction have been approved by a
majority of the Disinterested Directors. For purposes of this Section 412(a),
any Affiliate Transaction shall be deemed to have satisfied the requirements set
forth in this Section 412(a) if (x) such Affiliate Transaction is approved by a
majority of the Disinterested Directors or (y) in the event there are no
Disinterested Directors, the Company or such Restricted Subsidiary receives an
opinion in customary form from a nationally recognized appraisal or investment
banking firm to the effect that such Affiliate Transaction is fair to the
Company or such Restricted Subsidiary from a financial point of view.
 
(b)  The provisions of Section 412(a) will not apply to:
 
(i)  any Restricted Payment Transaction;
 
(ii)  (1) the entering into, maintaining or performance of any employment
contract, collective bargaining agreement, benefit plan, program or arrangement,
related trust agreement or any other similar arrangement for or with any
employee, officer or director heretofore or hereafter entered into in the
ordinary course of business, including vacation, health, insurance, deferred
compensation, severance, retirement, savings or other similar plans, programs or
arrangements, (2) the payment of compensation, performance of indemnification or
contribution obligations, or any issuance, grant or award of stock, options,
other equity-related interests or other securities, to employees, officers or
directors in the ordinary course of business, (3) the payment of reasonable fees
to directors of the Company or any of its Subsidiaries (as determined in good
faith by the Company or such Subsidiary), or (4) Management Advances and
payments in respect thereof (or in reimbursement of any expenses referred to in
the definition of such term);
 
(iii)  any transaction with, including an investment in, the Company, any
Restricted Subsidiary, or any Special Purpose Entity;
 
(iv)  any transaction arising out of agreements or instruments in existence on
the Issue Date and listed on Exhibit K hereto (other than any Tax Sharing
Agreement referred to in Section 412(b)(vi)), and any payments made pursuant
thereto;
 
77

--------------------------------------------------------------------------------


(v)  any transaction in the ordinary course of business, or approved by a
majority of the Board of Directors, between the Company or any Restricted
Subsidiary and any Affiliate of the Company controlled by the Company that is a
joint venture or similar entity;
 
(vi)  the execution, delivery and performance of any Tax Sharing Agreement;
 
(vii)  any issuance or sale of Capital Stock (other than Disqualified Stock) of
the Company or capital contribution to the Company;
 
(viii)  transactions with Affiliates solely in their capacity as holders of
Indebtedness or Capital Stock of the Company or any of its Subsidiaries, where
such Affiliates hold less Indebtedness or Capital Stock than non-Affiliates and
such Affiliates receive the same consideration as non-Affiliates in such
transactions;
 
(ix)   any transaction with any Person who is not an Affiliate immediately
before the consummation of such transaction that becomes an Affiliate as a
result of such transaction; and  
 
(x)  transactions exclusively between or among the Company and any of its
Restricted Subsidiaries, provided such transactions are not otherwise prohibited
by this Indenture.
 
Section 413.  Limitation on Liens. The Company shall not, and shall not permit
any Restricted Subsidiary to, directly or indirectly, create or permit to exist
any Lien (other than Permitted Liens) on any of its property or assets
(including Capital Stock of any other Person), whether owned on the date of this
Indenture or thereafter acquired, securing any Indebtedness (the “Initial
Lien”), unless contemporaneously therewith effective provision is made to secure
the Indebtedness due under this Indenture and the Notes or, in respect of Liens
on any Restricted Subsidiary’s property or assets, any Subsidiary Guarantee of
such Restricted Subsidiary, equally and ratably with (or on a senior basis to,
in the case of Subordinated Obligations or Guarantor Subordinated Obligations)
such obligation for so long as such obligation is so secured by such Initial
Lien. Any such Lien thereby created in favor of the Notes or any such Subsidiary
Guarantee will be automatically and unconditionally released and discharged upon
(i) the release and discharge of the Initial Lien to which it relates, (ii) in
the case of any such Lien in favor of any such Subsidiary Guarantee, upon the
termination and discharge of such Subsidiary Guarantee in accordance with the
terms of Section 1303 or (iii) any sale, exchange or transfer (other than a
transfer constituting a transfer of all or substantially all of the assets of
the Company that is governed by Section 501) to any Person not an Affiliate of
the Company of the property or assets secured by such Initial Lien, or of all of
the Capital Stock held by the Company or any Restricted Subsidiary in, or all or
substantially all the assets of, any Restricted Subsidiary creating such Initial
Lien.
 
Section 414.  Future Subsidiary Guarantors. From and after the Issue Date, the
Company will cause each Domestic Subsidiary that guarantees payment by the
Company of any Indebtedness of the Company under the Senior Credit Facility to
execute and deliver to the
 
78

--------------------------------------------------------------------------------


Trustee a supplemental indenture or other instrument pursuant to which such
Domestic Subsidiary will guarantee payment of the Notes, whereupon such Domestic
Subsidiary will become a Subsidiary Guarantor for all purposes under this
Indenture. In addition, the Company may cause any Subsidiary or other Person
that is not a Subsidiary Guarantor to guarantee payment of the Notes and become
a Subsidiary Guarantor. Subsidiary Guarantees will be subject to release and
discharge under certain circumstances prior to payment in full of the Notes.
 
Section 415.  Purchase of Notes Upon a Change in Control. (a) Upon the
occurrence after the Issue Date of a Change of Control, each Holder of Notes
will have the right to require the Company to repurchase all or any part of such
Notes at a purchase price in cash equal to 101% of the principal amount thereof,
plus accrued and unpaid interest, if any, to, but not including, the date of
repurchase (subject to Section 307); provided, however, that the Company shall
not be obligated to repurchase Notes pursuant to this Section 415 in the event
that it has exercised its right to redeem all of the Notes as provided in
Article X.
 
(b)  In the event that, at the time of such Change of Control, the terms of any
Bank Indebtedness restrict or prohibit the repurchase of the Notes pursuant to
this Section 415, then prior to the mailing of the notice to Holders provided
for in Section 415(c) but in any event not later than 30 days following the date
the Company obtains actual knowledge of any Change of Control (unless the
Company has exercised its right to redeem all the Notes as provided in Article
X), the Company shall, or shall cause one or more of its Subsidiaries to, (i)
repay in full all such Bank Indebtedness subject to such terms or offer to repay
in full all such Bank Indebtedness and repay the Bank Indebtedness of each
lender who has accepted such offer or (ii) obtain the requisite consent under
the agreements governing such Bank Indebtedness to permit the repurchase of the
Notes as provided for in Section 415(c). The Company shall first comply with the
provisions of the immediately preceding sentence before it shall be required to
repurchase Notes pursuant to the provisions set forth in this Section 415. The
Company’s failure to comply with the provisions of this Section 415(b) or
Section 415(c) shall constitute an Event of Default described in Section 601(iv)
and not in Section 601(ii).
 
(c)  Unless the Company has exercised its right to redeem all the Notes as
described under Article X, the Company shall, not later than 30 days following
the date the Company obtains actual knowledge of any Change of Control having
occurred, mail a notice (a “Change of Control Offer”) to each Holder with a copy
to the Trustee stating: (1) that a Change of Control has occurred or may occur
and that such Holder has, or upon such occurrence will have, the right to
require the Company to purchase such Holder’s Notes at a purchase price in cash
equal to 101% of the principal amount thereof, plus accrued and unpaid interest,
if any, to, but not including, the date of purchase (subject to the right of
Holders of record on a record date to receive interest on the relevant interest
payment date); (2) the repurchase date (which shall be no earlier than 30 days
nor later than 60 days from the date such notice is mailed); (3) the
instructions determined by the Company, consistent with this Section 415, that a
Holder must follow in order to have its Notes purchased; and (4) if such notice
is mailed prior to the occurrence of a Change of Control, that such offer is
conditioned on the occurrence of such Change of Control. No Note will be
repurchased in part if less than $2,000 in original principal amount of such
Note would be left outstanding.
 
79

--------------------------------------------------------------------------------


(d)  The Company will not be required to make a Change of Control Offer upon a
Change of Control if (i) a third party makes the Change of Control Offer in the
manner, at the times and otherwise in compliance with the requirements set forth
in the Indenture applicable to a Change of Control Offer made by the Company and
purchases all Notes validly tendered and not withdrawn under such Change of
Control Offer, or (ii) notice of redemption has been given pursuant to the
Indenture as provided in Article X, unless and until there is a default of the
applicable redemption price.
 
(e)  To the extent that the provisions of any securities laws or regulations
conflict with provisions of this Section 415, the Company may comply with the
applicable securities laws and regulations and will not be deemed to have
breached its obligations under this Section 415 by virtue thereof.
 
ARTICLE V

 
SUCCESSORS
 
Section 501.  When the Company May Merge, Etc. (a) The Company will not
consolidate with or merge with or into, or convey, transfer or lease all or
substantially all its assets to, any Person, unless:
 
(i)  the resulting, surviving or transferee Person (the “Successor Company”)
will be a Person organized and existing under the laws of the United States of
America, any State thereof or the District of Columbia and the Successor Company
(if not the Company) will expressly assume all the obligations of the Company
under the Notes and this Indenture by executing and delivering to the Trustee a
supplemental indenture or one or more other documents or instruments in form
reasonably satisfactory to the Trustee;
 
(ii)  immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Company or any
Restricted Subsidiary as a result of such transaction as having been Incurred by
the Successor Company or such Restricted Subsidiary at the time of such
transaction), no Default will have occurred and be continuing;
 
(iii)  immediately after giving effect to such transaction, either (A) the
Successor Company could Incur at least $1.00 of additional Indebtedness pursuant
to Section 407(a), or (B) the Consolidated Coverage Ratio of the Company (or, if
applicable, the Successor Company with respect thereto) would equal or exceed
the Consolidated Coverage Ratio of the Company immediately prior to giving
effect to such transaction;
 
(iv)  each Subsidiary Guarantor (other than (x) any Subsidiary Guarantor that
will be released from its obligations under its Subsidiary Guarantee in
connection with such transaction and (y) any party to any such consolidation or
merger) shall have delivered a supplemental indenture or other document or
instrument in form reasonably satisfactory to the Trustee, confirming its
Subsidiary Guarantee (other than
 
80

--------------------------------------------------------------------------------


any Subsidiary Guarantee that will be discharged or terminated in connection
with such transaction); and
 
(v)  the Company will have delivered to the Trustee an Officer’s Certificate and
an Opinion of Counsel, each to the effect that such consolidation, merger or
transfer complies with the provisions described in this paragraph, provided that
(x) in giving such opinion such counsel may rely on an Officer’s Certificate as
to compliance with the foregoing clauses (ii) and (iii) to the extent such
opinion would otherwise be required to address financial matters or tests, and
as to any matters of fact may rely on an Officer’s Certificate, and (y) no
Opinion of Counsel will be required for a consolidation, merger or transfer
described in Section 50l(b).
 
Any Indebtedness that becomes an obligation of the Company or any Restricted
Subsidiary (or that is deemed to be Incurred by any Person that becomes a
Restricted Subsidiary) as a result of any such transaction undertaken in
compliance with this Section 501, and any Refinancing Indebtedness with respect
thereto, shall be deemed to have been Incurred in compliance with Section 407.
 
(b)  Clauses (ii) and (iii) of Section 50l(a) will not apply to any transaction
in which (1) any Restricted Subsidiary consolidates with, merges with or into or
conveys or transfers all or part of its assets to the Company or (2) the Company
consolidates with or merges with or into or conveys or transfers all or
substantially all its properties and assets to (x) an Affiliate incorporated or
organized for the purpose of reincorporating or reorganizing the Company in
another jurisdiction or changing its legal structure to a corporation or other
entity or (y) a Restricted Subsidiary of the Company so long as all assets of
the Company and the Restricted Subsidiaries immediately prior to such
transaction (other than Capital Stock of such Restricted Subsidiary) are owned
by such Restricted Subsidiary and its Restricted Subsidiaries immediately after
the consummation thereof.
 
Section 502.  Successor Company Substituted. Upon any transaction involving the
Company in accordance with Section 501 in which the Company is not the Successor
Company, the Successor Company shall succeed to, and be substituted for, and may
exercise every right and power of, the Company under this Indenture, and
thereafter the predecessor Company shall be relieved of all obligations and
covenants under this Indenture, except that the predecessor Company in the case
of a lease of all or substantially all its assets shall not be released from the
obligation to pay the principal of and interest on the Notes.
 
ARTICLE VI
 
REMEDIES
 
Section 601.  Events of Default. An “Event of Default” means the occurrence of
the following:
 
(i)  a default in any payment of interest on any Note when due, continued for a
period of 30 days;
 
81

--------------------------------------------------------------------------------


(ii)  a default in the payment of principal of any Note when due, whether at its
Stated Maturity, upon optional redemption, upon required repurchase, upon
declaration of acceleration or otherwise;
 
(iii)  the failure by the Company to comply with its obligations under Section
50l(a);
 
(iv)  the failure by the Company to comply for 30 days after the notice
specified in the penultimate paragraph of this Section 601 with any of its
obligations under Section 415 (other than a failure to purchase the Notes);
 
(v)  the failure by the Company to comply for 60 days after the notice specified
in the penultimate paragraph of this Section 601 with its other agreements
contained in the Notes or this Indenture;
 
(vi)  the failure by any Subsidiary Guarantor to comply for 45 days after the
notice specified in the penultimate paragraph of this Section 601 with its
obligations under its Subsidiary Guarantee;
 
(vii)  the failure by the Company or any Restricted Subsidiary to pay any
Indebtedness within any applicable grace period after final maturity or the
acceleration of any such Indebtedness by the holders thereof because of a
default, if the total amount of such Indebtedness so unpaid or accelerated
exceeds $50.0 million or its foreign currency equivalent; provided, that no
Default or Event of Default will be deemed to occur with respect to any such
accelerated Indebtedness that is paid or otherwise acquired or retired within 30
days after such acceleration;
 
(viii)  the taking of any of the following actions by the Company or a
Significant Subsidiary, or by each of such other Restricted Subsidiaries that
are not Significant Subsidiaries but would in the aggregate constitute a
Significant Subsidiary if considered as a single Person, pursuant to or within
the meaning of any Bankruptcy Law:
 
(A)  the commencement of a voluntary case;
 
(B)  the consent to the entry of an order for relief against it in an
involuntary case;
 
(C)  the consent to the appointment of a Custodian of it or for any substantial
part of its property; or
 
(D)  the making of a general assignment for the benefit of its creditors;
 
(ix)  a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:
 
(A)  is for relief against the Company or any Significant Subsidiary, or against
each of such other Restricted
 
82

--------------------------------------------------------------------------------


Subsidiaries that are not Significant Subsidiaries but would in the aggregate
constitute a Significant Subsidiary if considered as a single Person, in an
involuntary case;
 
(B)  appoints (x) a Custodian of the Company or any Significant Subsidiary or
for any substantial part of its property, or (y) a Custodian of each of such
other Restricted Subsidiaries that are not Significant Subsidiaries but would in
the aggregate constitute a Significant Subsidiary if considered as a single
Person, or for any substantial part of their property in the aggregate; or
 
(C)  orders the winding up or liquidation of the Company or any Significant
Subsidiary, or of each of such other Restricted Subsidiaries that are not
Significant Subsidiaries but would in the aggregate constitute a Significant
Subsidiary if considered as a single Person;
 
and the order or decree remains unstayed and in effect for 60 days;
 
(x)  the rendering of any judgment or decree for the payment of money in an
amount (net of any insurance or indemnity payments actually received in respect
thereof prior to or within 90 days from the entry thereof, or to be received in
respect thereof in the event any appeal thereof shall be unsuccessful) in excess
of $50.0 million or its foreign currency equivalent against the Company or a
Significant Subsidiary, or jointly and severally against other Restricted
Subsidiaries that are not Significant Subsidiaries but would in the aggregate
constitute a Significant Subsidiary if considered as a single Person, that is
not discharged, or bonded or insured by a third Person, if such judgment or
decree remains outstanding for a period of 90 days following such judgment or
decree and is not discharged, waived or stayed; or
 
(xi)  the failure of any Subsidiary Guarantee by a Subsidiary Guarantor that is
a Significant Subsidiary to be in full force and effect (except as contemplated
by the terms thereof or of this Indenture) or the denial or disaffirmation in
writing by any Subsidiary Guarantor that is a Significant Subsidiary of its
obligations under this Indenture or its Subsidiary Guarantee (other than by
reason of the termination of this Indenture or such Subsidiary Guarantee or the
release of such Subsidiary Guarantee in accordance with such Subsidiary
Guarantee and this Indenture), if such Default continues for 10 days.
 
The foregoing will constitute Events of Default whatever the reason for any such
Event of Default and whether it is voluntary or involuntary or is effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body.
 
The term “Bankruptcy Law” means Title 11, United States Code, or any similar
federal, state or foreign law for the relief of debtors. The term “Custodian”
means any receiver, trustee, assignee, liquidator, custodian or similar official
under any Bankruptcy Law.
 
However, a Default under clause (iv), (v) or (vi) will not constitute an Event
of Default until the Trustee or the Holders of at least 30% in principal amount
of the Outstanding
 
83

--------------------------------------------------------------------------------


Notes notify the Company of the Default and the Company does not cure such
Default within the time specified in such clause after receipt of such notice.
Such notice must specify the Default, demand that it be remedied and state that
such notice is a “Notice of Default.” When a Default or an Event of Default is
cured, it ceases.
 
The Company shall deliver to the Trustee, within 30 days after the occurrence
thereof, written notice in the form of an Officer’s Certificate of any Event of
Default under clause (vii) or (x) and any event that with the giving of notice
or the lapse of time would become an Event of Default under clause (iv), (v) or
(vi), its status and what action the Company is taking or proposes to take with
respect thereto.
 
Section 602.  Acceleration of Maturity; Rescission and Annulment. If an Event of
Default (other than an Event of Default specified in Section 601(viii) or
Section 60l(ix)) occurs and is continuing, the Trustee by notice to the Company,
or the Holders of at least 30% in principal amount of the Outstanding Notes by
notice to the Company and the Trustee, in either case specifying in such notice
the respective Event of Default and that such notice is a “notice of
acceleration,” may declare the principal of and accrued but unpaid interest on
all the Notes to be due and payable. Upon the effectiveness of such a
declaration, such principal and interest will be due and payable immediately.
 
Notwithstanding the foregoing, if an Event of Default specified in
Section 60l(viii) or Section 60l(ix) occurs and is continuing, the principal of
and accrued but unpaid interest on all the Outstanding Notes will ipso facto
become immediately due and payable without any declaration or other act on the
part of the Trustee or any Holder. The Holders of a majority in principal amount
of the Outstanding Notes by notice to the Company and the Trustee may rescind an
acceleration and its consequences if the rescission would not conflict with any
judgment or decree and if all existing Events of Default have been cured or
waived except non-payment of principal or interest that has become due solely
because of such acceleration. No such rescission shall affect any subsequent
Default or impair any right consequent thereto.
 
Section 603.  Other Remedies; Collection Suit by Trustee. If an Event of Default
occurs and is continuing, the Trustee may, but is not obligated under Section
603 to, pursue any available remedy to collect the payment of principal of or
interest on the Notes or to enforce the performance of any provision of the
Notes or this Indenture. If an Event of Default specified in Section 60l(i) or
60l(ii) occurs and is continuing, the Trustee may recover judgment in its own
name and as trustee of an express trust against the Company for the whole amount
then due and owing (together with interest on any unpaid interest to the extent
lawful) and the amounts provided for in Section 707.
 
Section 604.  Trustee May File Proofs of Claim. The Trustee may file such proofs
of claim and other papers or documents as may be necessary or advisable in order
to have the claims of the Trustee and the Holders allowed in any judicial
proceedings relative to the Company or any other obligor upon the Notes, its
creditors or its property and, unless prohibited by law or applicable
regulations, may vote on behalf of the Holders in any election of a trustee in
bankruptcy or other Person performing similar functions, and any Custodian in
any such judicial proceeding is hereby authorized by each Holder to make
payments to the Trustee and, in the event that the Trustee shall consent to the
making of such payments directly to the Holders, to
 
84

--------------------------------------------------------------------------------


pay to the Trustee any amount due it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and its counsel, and any
other amounts due the Trustee under Section 707.
 
No provision of this Indenture shall be deemed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof or to authorize the Trustee to vote in respect
of the claim of any Holder in any such proceeding.
 
Section 605.  Trustee May Enforce Claims Without Possession of Notes. All rights
of action and claims under this Indenture or the Notes may be prosecuted and
enforced by the Trustee without the possession of any of the Notes or the
production thereof in any proceeding relating thereto, and any such proceeding
instituted by the Trustee shall be brought in its own name as trustee of an
express trust, and any recovery of judgment shall, after provision for the
payment of the reasonable compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel, be for the ratable benefit of the Holders
of the Notes in respect of which such judgment has been recovered.
 
Section 606.  Application of Money Collected. Any money collected by the Trustee
pursuant to this Article VI shall be applied in the following order, at the date
or dates fixed by the Trustee and, in case of the distribution of such money on
account of principal (or premium, if any) or interest, upon presentation of the
Notes and the notation thereon of the payment if only partially paid and upon
surrender thereof if fully paid:
 
First: To the payment of all amounts due the Trustee under Section 707;
 
Second: To the payment of the amounts then due and unpaid upon the Notes for
principal (and premium, if any) and interest, in respect of which or for the
benefit of which such money has been collected, ratably, without preference or
priority of any kind, according to the amounts due and payable on such Notes for
principal (and premium, if any) and interest, respectively; and
 
Third: To the Company.
 
Section 607.  Limitation on Suits. Subject to Section 608 hereof, no Holder may
pursue any remedy with respect to this Indenture or the Notes unless:
 
(i)  such Holder has previously given the Trustee written notice that an Event
of Default is continuing;
 
(ii)  Holders of at least 30% in principal amount of the Outstanding Notes have
requested the Trustee in writing to pursue the remedy;
 
(iii)  such Holder or Holders have offered to the Trustee reasonable security or
indemnity against any loss, liability or expense;
 
(iv)  the Trustee has not complied with the request within 60 days after receipt
of the request and the offer of security or indemnity; and
 
85

--------------------------------------------------------------------------------


(v)  the Holders of a majority in principal amount of the Outstanding Notes have
not given the Trustee a direction inconsistent with the request within such
60-day period.
 
A Holder may not use this Indenture to affect, disturb or prejudice the rights
of another Holder, to obtain a preference or priority over another Holder or to
enforce any right under this Indenture except in the manner herein provided and
for the equal and ratable benefit of all Holders.
 
Section 608.  Unconditional Right of Holders to Receive Principal and Interest.
Notwithstanding any other provision in this Indenture, the Holder of any Note
shall have the absolute and unconditional right to receive payment of the
principal of and all (subject to Section 307) interest on such Note on the
respective Stated Maturity or Interest Payment Dates expressed in such Note and
to institute suit for the enforcement of any such payment on or after such
respective Stated Maturity or Interest Payment Dates, and such right shall not
be impaired without the consent of such Holder.
 
Section 609.  Restoration of Rights and Remedies. If the Trustee or any Holder
has instituted any proceeding to enforce any right or remedy under this
Indenture or any Note and such proceeding has been discontinued or abandoned for
any reason, or has been determined adversely to the Trustee or to such Holder,
then and in every such case the Company, any other obligor upon the Notes, the
Trustee and the Holders shall, subject to any determination in such proceeding,
be restored severally and respectively to their former positions hereunder, and
thereafter all rights and remedies of the Trustee and the Holders shall continue
as though no such proceeding had been instituted.
 
Section 610.  Rights and Remedies Cumulative. No right or remedy herein
conferred upon or reserved to the Trustee or to the Holders is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.
 
Section 611.  Delay or Omission Not Waiver. No delay or omission of the Trustee
or of any Holder of any Note to exercise any right or remedy accruing upon any
Event of Default shall impair any such right or remedy or constitute a waiver of
any such Event of Default or an acquiescence therein. Every right and remedy
given by this Article VI or by law to the Trustee or to the Holders may be
exercised from time to time, and as often as may be deemed expedient, by the
Trustee or by the Holders, as the case may be.
 
Section 612.  Control by Holders. The Holders of not less than a majority in
aggregate principal amount of the Outstanding Notes shall have the right to
direct the time, method and place of conducting any proceeding for any remedy
available to the Trustee or of exercising any trust or power conferred on the
Trustee, provided that
 
86

--------------------------------------------------------------------------------


(1)  such direction shall not be in conflict with any rule of law or with this
Indenture, and
 
(2)  the Trustee may take any other action deemed proper by the Trustee which is
not inconsistent with such direction.
 
However, the Trustee may refuse to follow any direction that conflicts with law
or this Indenture or, subject to Section 701, that the Trustee determines is
unduly prejudicial to the rights of any other Holder or that would involve the
Trustee in personal liability; provided, however, that the Trustee may take any
other action deemed proper by the Trustee that is not inconsistent with such
direction. Prior to taking any action under this Indenture, the Trustee shall be
entitled to indemnification satisfactory to it in its sole discretion against
all losses and expenses caused by taking or not taking such action. This Section
612 shall be in lieu of § 316(a)(1)(A) of the TIA, and such § 316(a)(1)(A) of
the TIA is hereby expressly excluded from this Indenture and the Notes, as
permitted by the TIA.
 
Section 613.  Waiver of Past Defaults. The Holders of not less than a majority
in aggregate principal amount of the Outstanding Notes may on behalf of the
Holders of all the Notes waive any past Default hereunder and its consequences
(provided, that if any such waiver will only affect the Floating Rate Notes or
the 7.625% Notes or the 7.75% Notes then Outstanding under this Indenture, then
only the Holders of not less than a majority in aggregate principal amount of
the Floating Rate Notes or the 7.625% Notes or the 7.75% Notes then Outstanding,
as the case may be, may on behalf of the Holders of all the Floating Rate Notes
or all the 7.625% Notes or all the 7.75% Notes, as applicable, waive such past
Default and its consequences), except a Default
 
(1)  in the payment of the principal of or interest on any Note (which may only
be waived with the consent of each Holder of Notes affected), or
 
(2)  in respect of a covenant or provision hereof that pursuant to the second
paragraph of Section 902 cannot be modified or amended without the consent of
the Holder of each Outstanding Note affected.
 
Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture; but no such waiver shall extend to any subsequent or other
Default or Event of Default or impair any right consequent thereon. In case of
any such waiver, the Company, any other obligor upon the Notes, the Trustee and
the Holders shall be restored to their former positions and rights hereunder and
under the Notes, respectively. This paragraph of this Section 613 shall be in
lieu of § 316(a)(1)(B) of the TIA, and such § 316(a)(1)(B) of the TIA is hereby
expressly excluded from this Indenture and the Notes, as permitted by the TIA.
 
Section 614.  Undertaking for Costs. All parties to this Indenture agree, and
each Holder of any Note by such Holder’s acceptance thereof shall be deemed to
have agreed, that any court may in its discretion require, in any suit for the
enforcement of any right or remedy under this Indenture or the Notes, or in any
suit against the Trustee for any action taken, suffered or omitted by it as
Trustee, the filing by any party litigant in such suit of an undertaking
 
87

--------------------------------------------------------------------------------


to pay the costs of such suit, and that such court may in its discretion assess
reasonable costs, including reasonable attorneys’ fees, against any party
litigant in such suit, having due regard to the merits and good faith of the
claims or defenses made by such party litigant. This Section 614 shall not apply
to any suit instituted by the Trustee, to any suit instituted by any Holder, or
group of Holders, holding in the aggregate more than 10% in principal amount of
the Outstanding Notes, or to any suit instituted by any Holder for the
enforcement of the payment of the principal of (or premium, if any) or interest
on any Note on or after the respective Stated Maturity or Interest Payment Dates
expressed in such Note.
 
Section 615.  Waiver of Stay, Extension or Usury Laws. The Company (to the
extent that it may lawfully do so) shall not at any time insist upon, or plead,
or in any manner whatsoever claim or take the benefit or advantage of, any stay
or extension law or any usury or other similar law wherever enacted, now or at
any time hereafter in force, that would prohibit or forgive the Company from
paying all or any portion of the principal of (or premium, if any) or interest
on the Notes contemplated herein or in the Notes or that may affect the
covenants or the performance of this Indenture; and the Company (to the extent
that it may lawfully do so) hereby expressly waives all benefit or advantage of
any such law, and shall not hinder, delay or impede the execution of any power
herein granted to the Trustee, but will suffer and permit the execution of every
such power as though no such law had been enacted.
 
ARTICLE VII

 
THE TRUSTEE
 
Section 701.  Certain Duties and Responsibilities. (a) Except during the
continuance of an Event of Default,
 
(1)  the Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and
 
(2)  in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture; but in the case of any such certificates
or opinions that by any provision hereof are specifically required to be
furnished to the Trustee, the Trustee shall be under a duty to examine the same
to determine whether or not they conform to the requirements of this Indenture,
but need not verify the contents thereof.
 
(b)  In case an Event of Default has occurred and is continuing, the Trustee
shall exercise such of the rights and powers vested in it by this Indenture, and
use the same degree of care and skill in their exercise, as a prudent person
would exercise or use under the circumstances in the conduct of such person’s
own affairs.
 
(c)  No provision of this Indenture shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act,
or its own willful misconduct, except that (i) this paragraph does not limit the
effect of Section 70l(a); (ii) the
 
88

--------------------------------------------------------------------------------


 
Trustee shall not be liable for any error of judgment made in good faith by a
Trust Officer, unless it is proved that the Trustee was negligent in
ascertaining the pertinent facts; and (iii) the Trustee shall not be liable with
respect to any action it takes or omits to take in good faith in accordance with
a direction received by it pursuant to Section 612.
 
(d)  No provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur financial liability in the performance of any
of its duties hereunder or in the exercise of any of its rights or powers, if it
shall have reasonable grounds to believe that repayment of such funds or
adequate indemnity against such risk or liability is not reasonably assured to
it.
 
(e)  Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Trustee shall be subject to the provisions of this Section 701
and Section 703.
 
Section 702.  Notice of Defaults. If a Default occurs and is continuing and is
known to the Trustee, the Trustee must mail within 90 days after it occurs, to
all Holders as their names and addresses appear in the Note Register, notice of
such Default hereunder known to the Trustee unless such Default shall have been
cured or waived; provided, however, that, except in the case of a Default in the
payment of the principal of, premium, if any, or interest on any Note, the
Trustee shall be protected in withholding such notice if and so long as the
board of directors, the executive committee or a trust committee of Responsible
Officers of the Trustee in good faith determines that the withholding of such
notice is in the interests of the Holders.
 
Section 703.  Certain Rights of Trustee. Subject to the provisions of
Section 701:
 
(1)  the Trustee may rely and shall be protected in acting or refraining from
acting upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, direction, consent, order, bond, note, other evidence of
indebtedness or other paper or document believed by it to be genuine and to have
been signed or presented by the proper party or parties;
 
(2)  any request or direction of the Company mentioned herein shall be
sufficiently evidenced by a Company Request or Company Order thereof, and any
resolution of any Person’s Board of Directors shall be sufficiently evidenced if
certified by an Officer of such Person as having been duly adopted and being in
full force and effect on the date of such certificate;
 
(3)  whenever in the administration of this Indenture the Trustee shall deem it
desirable that a matter be proved or established prior to taking, suffering or
omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith on its part, rely upon
an Officer’s Certificate of the Company;
 
(4)  the Trustee may consult with counsel and the written advice of such
counselor and any Opinion of Counsel shall be full and complete authorization
and
 
89

--------------------------------------------------------------------------------


protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in reliance thereon;
 
(5)  the Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Holders pursuant to this Indenture, unless such Holders shall have offered to
the Trustee reasonable security or indemnity against the costs, expenses and
liabilities which might be incurred by it in compliance with such request or
direction;
 
(6)  the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, note, other evidence
of indebtedness or other paper or document; and
 
(7)  the Trustee may execute any of the trusts or powers hereunder or perform
any duties hereunder either directly or by or through agents or attorneys and
the Trustee shall not be responsible for any misconduct or negligence on the
part of any agent or attorney appointed with due care by it hereunder.
 
Section 704.  Not Responsible for Recitals or Issuance of Notes. The recitals
contained herein and in the Notes, except the Trustee’s certificates of
authentication, shall be taken as the statements of the Company, and neither the
Trustee nor any Authenticating Agent assumes any responsibility for their
correctness. The Trustee makes no representations as to the validity or
sufficiency of this Indenture or of the Notes, except that the Trustee
represents that it is duly authorized to execute and deliver this Indenture,
authenticate the Notes and perform its obligations hereunder and that the
statements made by it in a Statement of Eligibility and Qualification on Form
T-l supplied to the Company and any other obligor upon the Notes in connection
with the registration of any Notes and any Subsidiary Guarantees issued
hereunder are and will be true and accurate subject to the qualifications set
forth therein. Neither the Trustee nor any Authenticating Agent shall be
accountable for the use or application by the Company of the Notes or the
proceeds thereof.
 
Section 705.  May Hold Notes. The Trustee, any Authenticating Agent, any Paying
Agent, any Note Registrar or any other agent of the Company, in its individual
or any other capacity, may become the owner or pledgee of Notes and, subject to
Section 708 and Section 713, may otherwise deal with the Company or its
Affiliates with the same rights it would have if it were not Trustee,
Authenticating Agent, Paying Agent, Note Registrar or such other agent.
 
Section 706.  Money Held in Trust. Money held by the Trustee in trust hereunder
need not be segregated from other funds except to the extent required by law.
The Trustee shall be under no liability for interest on any money received by it
hereunder except as otherwise agreed in writing with the Company.
 
90

--------------------------------------------------------------------------------


Section 707.  Compensation and Reimbursement. The Company agrees,
 
(1)  to pay to the Trustee from time to time reasonable compensation for all
services rendered by the Trustee hereunder (which compensation shall not be
limited by any provision of law in regard to the compensation of a trustee of an
express trust);
 
(2)  except as otherwise expressly provided herein, to reimburse the Trustee
upon its request for all reasonable out-of-pocket expenses incurred by the
Trustee in accordance with any provision of this Indenture (including the
reasonable compensation and the expenses and disbursements of its agents and
counsel), except any such expense, disbursement or advance as may be
attributable to its negligence or bad faith; and
 
(3)  to indemnify the Trustee for, and to hold it harmless against, any loss,
liability or expense incurred without negligence or bad faith on the Trustee’s
part, arising out of or in connection with the administration of the trust or
trusts hereunder, including the costs and expenses of defending itself against
any claim or liability in connection with the exercise or performance of any of
its powers or duties hereunder.
 
The Company need not pay for any settlement made without its consent. The
provisions of this Section 707 shall survive the termination of this Indenture.
 
Section 708.  Conflicting Interests. If the Trustee has or shall acquire a
conflicting interest within the meaning of the TIA, the Trustee shall eliminate
such interest, apply to the SEC for permission to continue as Trustee with such
conflict or resign, to the extent and in the manner provided by, and subject to
the provisions of, the TIA and this Indenture. To the extent permitted by the
TIA, the Trustee shall not be deemed to have a conflicting interest by virtue of
being a trustee under this Indenture with respect to Original Notes and
Additional Notes, or a trustee under any other indenture between the Company and
the Trustee.
 
Section 709.  Corporate Trustee Required; Eligibility. There shall at all times
be one (and only one) Trustee hereunder. The Trustee shall be a Person that is
eligible pursuant to the TIA to act as such and has a combined capital and
surplus (together with its corporate parent) of at least $50,000,000. If any
such Person publishes reports of condition at least annually, pursuant to law or
to the requirements of its supervising or examining authority, then for the
purposes of this Section and to the extent permitted by the TIA, the combined
capital and surplus of such Person shall be deemed to be its combined capital
and surplus as set forth in its most recent report of condition so published. If
at any time the Trustee shall cease to be eligible in accordance with the
provisions of this Section 709, it shall resign immediately in the manner and
with the effect hereinafter specified in this Article.
 
Section 710.  Resignation and Removal; Appointment of Successor. No resignation
or removal of the Trustee and no appointment of a successor Trustee pursuant to
this Article shall become effective until the acceptance of appointment by the
successor Trustee in accordance with the applicable requirements of Section 711.
 
The Trustee may resign at any time by giving written notice thereof to the
Company. If the instrument of acceptance by a successor Trustee required by
Section 711 shall
 
91

--------------------------------------------------------------------------------


not have been delivered to the Trustee within 30 days after the giving of such
notice of resignation, the resigning Trustee may petition any court of competent
jurisdiction for the appointment of a successor Trustee.
 
The Trustee may be removed at any time by Act of the Holders of a majority in
principal amount of the Outstanding Notes, delivered to the Trustee and to the
Company.
 
If at any time:
 
(1)  the Trustee shall fail to comply with Section 708 after written request
therefor by the Company or by any Holder who has been a bona fide Holder of a
Note for at least six months, or
 
(2)  the Trustee shall cease to be eligible under Section 709 and shall fail to
resign after written request therefor by the Company or by any such Holder, or
 
(3)  the Trustee shall become incapable of acting or shall be adjudged bankrupt
or insolvent or a receiver of the Trustee or of its property shall be appointed
or any public officer shall take charge or control of the Trustee or of its
property or affairs for the purpose of rehabilitation, conservation or
liquidation,
 
then, in any such case, (A) the Company may remove the Trustee, or (B) subject
to Section 614, any Holder who has been a bona fide Holder of a Note for at
least six months may, on behalf of itself and all others similarly situated,
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee or Trustees.
 
If the Trustee shall resign, be removed or become incapable of acting, or if a
vacancy shall occur in the office of Trustee for any cause, the Company shall
promptly appoint a successor Trustee and shall comply with the applicable
requirements of Section 711. If, within one year after such resignation, removal
or incapability, or the occurrence of such vacancy, a successor Trustee shall be
appointed by Act of the Holders of a majority in principal amount of the
Outstanding Notes delivered to the Company and the retiring Trustee, the
successor Trustee so appointed shall, forthwith upon its acceptance of such
appointment in accordance with the applicable requirements of Section 711,
become the successor Trustee and to that extent supersede the successor Trustee
appointed by the Company. If no successor Trustee shall have been so appointed
by the Company or the Holders and accepted appointment in the manner required by
Section 711, then, subject to Section 614, any Holder who has been a bona fide
Holder of a Note for at least six months may, on behalf of itself and all others
similarly situated, petition any court of competent jurisdiction for the
appointment of a successor Trustee.
 
The Company shall give notice of each resignation and each removal of the
Trustee and each appointment of a successor Trustee to all Holders in the manner
provided in Section 110. Each notice shall include the name of the successor
Trustee and the address of its Corporate Trust Office.
 
Section 711.  Acceptance of Appointment by Successor. In case of the appointment
hereunder of a successor Trustee, every such successor Trustee so appointed
shall
 
92

--------------------------------------------------------------------------------


execute, acknowledge and deliver to the Company and to the retiring Trustee an
instrument accepting such appointment, and thereupon the resignation or removal
of the retiring Trustee shall become effective and such successor Trustee,
without any further act, deed or conveyance, shall become vested with all the
rights, powers, trusts and duties of the retiring Trustee; but, on the request
of the Company or the successor Trustee, such retiring Trustee shall, upon
payment of its charges, execute and deliver an instrument transferring to such
successor Trustee all the rights, powers and trusts of the retiring Trustee and
shall duly assign, transfer and deliver to such successor Trustee all property
and money held by such retiring Trustee hereunder.
 
Upon request of any such successor Trustee, the Company shall execute any and
all instruments for more fully and certainly vesting in and confirming to such
successor Trustee all such rights, powers and trusts referred to above.
 
No successor Trustee shall accept its appointment unless at the time of such
acceptance such successor Trustee shall be qualified and eligible under this
Article VII.
 
Section 712.  Merger, Conversion, Consolidation or Succession to Business. Any
corporation into which the Trustee may be merged or converted or with which it
may be consolidated, or any corporation resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any corporation
succeeding to all or substantially all the corporate trust business of the
Trustee, shall be the successor of the Trustee hereunder, provided such
corporation shall be otherwise qualified and eligible under this Article VII,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto. In case any Notes shall have been authenticated, but
not delivered, by the Trustee then in office, any successor by merger,
conversion or consolidation to such authenticating Trustee may adopt such
authentication and deliver the Notes so authenticated with the same effect as if
such successor Trustee had itself authenticated such Notes.
 
Section 713.  Preferential Collection of Claims Against the Company. If and when
the Trustee shall be or become a creditor of the Company (or any other obligor
upon the Notes), the Trustee shall be subject to the provisions of the TIA
regarding the collection of claims against the Company (or any such other
obligor) or realizing on certain property received by it in respect of such
claims.
 
Section 714.  Appointment of Authenticating Agent. The Trustee may appoint an
Authenticating Agent acceptable to the Company to authenticate the Notes. Any
such appointment shall be evidenced by an instrument in writing signed by a
Trust Officer, a copy of which instrument shall be promptly furnished to the
Company. Unless limited by the terms of such appointment, an Authenticating
Agent may authenticate Notes whenever the Trustee may do so. Each reference in
this Indenture to authentication (or execution of a certificate of
authentication) by the Trustee includes authentication (or execution of a
certificate of authentication) by such Authenticating Agent. An Authenticating
Agent has the same rights as any Registrar, Paying Agent or agent for service of
notices and demands.
 
93

--------------------------------------------------------------------------------


ARTICLE VIII  

 
HOLDERS’ LISTS AND REPORTS BY
TRUSTEE AND THE COMPANY
 
Section 801.  The Company to Furnish Trustee Names and Addresses of Holders. The
Company will furnish or cause to be furnished to the Trustee
 
(1)  semi-annually, not more than 10 days after each Regular Record Date, a
list, in such form as the Trustee may reasonably require, of the names and
addresses of the Holders as of such Regular Record Date, and
 
(2)  at such other times as the Trustee may request in writing, within 30 days
after the receipt by the Company of any such request, a list of similar form and
content as of a date not more than 15 days prior to the time such list is
furnished;
 
provided, however, that if and to the extent and so long as the Trustee shall be
the Note Registrar, no such list need be furnished pursuant to this Section 801.
 
Section 802.  Preservation of Information; Communications to Holders. The
Trustee shall preserve, in as current a form as is reasonably practicable, the
names and addresses of Holders contained in the most recent list, if any,
furnished to the Trustee as provided in Section 801 and the names and addresses
of Holders received by the Trustee in its capacity as Note Registrar; provided,
however, that if and so long as the Trustee shall be the Note Registrar, the
Note Register shall satisfy the requirements relating to such list. None of the
Company, any Guarantor or the Trustee or any other Person shall be under any
responsibility with regard to the accuracy of such list. The Trustee may destroy
any list furnished to it as provided in Section 801 upon receipt of a new list
so furnished.
 
The rights of Holders to communicate with other Holders with respect to their
rights under this Indenture or under the Notes, and the corresponding rights and
privileges of the Trustee, shall be as provided by the TIA.
 
Every Holder of Notes, by receiving and holding the same, agrees with the
Company and the Trustee that neither the Company nor the Trustee, nor any agent
of either of them, shall be held accountable by reason of any disclosure of
information as to names and addresses of Holders made pursuant to the TIA.
 
Section 803.  Reports by Trustee. Within 60 days after each December 15,
beginning with December 15, 2006, the Trustee shall transmit to Holders such
reports concerning the Trustee and its actions under this Indenture as may be
required pursuant to the TIA at the times and in the manner provided pursuant
thereto for so long as any Notes remain outstanding. A copy of each such report
shall, at the time of such transmission to Holders, be filed by the Trustee or
any applicable listing agent with each stock exchange upon which any Notes are
listed, with the SEC and with the Company. The Company will notify the Trustee
when any Notes are listed on any stock exchange.
 
94

--------------------------------------------------------------------------------


ARTICLE IX  

 
AMENDMENT, SUPPLEMENT OR WAIVER
 
Section 901.  Without Consent of Holders. Without the consent of the Holders of
any Notes, the Company, the Trustee and (as applicable) each Subsidiary
Guarantor may amend or supplement this Indenture or the Notes, for any of the
following purposes:
 
(1)  to cure any ambiguity, manifest error, omission, defect or inconsistency;
 
(2)  to provide for the assumption by a Successor Company of the obligations of
the Company or a Subsidiary Guarantor under this Indenture;
 
(3)  to provide for uncertificated Notes in addition to or in place of
certificated Notes;
 
(4)  to add Guarantees with respect to the Notes, to secure the Notes, to
confirm and evidence the release, termination or discharge of any Guarantee or
Lien with respect to or securing the Notes when such release, termination or
discharge is provided for under this Indenture;
 
(5)  to add to the covenants of the Company for the benefit of the Holders or to
surrender any right or power conferred upon the Company;
 
(6)  to provide for or confirm the issuance of Additional Notes;
 
(7)  to conform the text of this Indenture, the Notes or any Subsidiary
Guarantee to any provision of the “Description of Notes” section of the offering
memorandum to the extent that such provision in such “Description of Notes”
section was intended to be a verbatim recitation of a provision of this
Indenture, Guarantee or the Notes;
 
(8)  to increase the minimum denomination of the Notes to equal the dollar
equivalent of €l,000 rounded up to the nearest $1,000 (including for purposes of
redemption or repurchase of any Note in part);
 
(9)  to provide additional rights or benefits to the Holders or make any change
that does not materially adversely affect the rights of any Holder under the
Notes or this Indenture;
 
(10)  to release a Subsidiary Guarantor from its obligations under its
Subsidiary Guarantee or this Indenture in accordance with the applicable
provisions of this Indenture;
 
(11)  to provide for the appointment of a successor Trustee, provided that the
successor Trustee is otherwise qualified and eligible to act as such under the
terms of this Indenture; or
 
95

--------------------------------------------------------------------------------


(12)  to comply with any requirement of the SEC in connection with the
qualification of this Indenture under the TIA or otherwise.
 
Section 902.  With Consent of Holders. Subject to Section 608, the Company, the
Trustee and (if applicable) each Subsidiary Guarantor may amend or supplement
this Indenture or the Notes with the written consent of the Holders of a
majority in aggregate principal amount of the Outstanding Notes (including
consents obtained in connection with a tender offer or exchange offer for
Notes), provided, that if any such amendment or waiver will only affect the
Floating Rate Notes or the 7.625% Notes or the 7.75% Notes then Outstanding
under this Indenture, then only the consent of the Holders of a majority in
principal amount of the Floating Rate Notes or the 7.625% Notes or the 7.75%
Notes then Outstanding (including, in each case, consents obtained in connection
with a tender offer or exchange offer for Notes), as the case may be, shall be
required and the Holders of not less than a majority in aggregate principal
amount of the Outstanding Notes by written notice to the Trustee (including
consents obtained in connection with a tender offer or exchange offer for Notes)
may waive any existing Default or Event of Default or compliance by the Company
or any Subsidiary Guarantor with any provision of this Indenture, the Notes or
any Subsidiary Guarantee.
 
Notwithstanding the provisions of this Section 902, without the consent of each
Holder affected, an amendment or waiver, including a waiver pursuant to Section
613, may not:
 
(i)  reduce the principal amount of the Notes whose Holders must consent to an
amendment or waiver;
 
(ii)  reduce the rate of or extend the time for payment of interest on any Note;
 
(iii)  reduce the principal of or extend the Stated Maturity of any Note;
 
(iv)  reduce the premium payable upon the redemption of any Note or change the
date on which any Note may be redeemed as described in Section 1001;
 
(v)  make any Note payable in money other than that stated in such Note;
 
(vi)  impair the right of any Holder to receive payment of principal of and
interest on such Holder’s Notes on or after the due dates therefor or to
institute suit for the enforcement of any such payment on or with respect to
such Holder’s Notes; or
 
(vii)  make any change in the amendment or waiver provisions described in this
paragraph.
 
It shall not be necessary for the consent of the Holders under this Section 902
to approve the particular form of any proposed amendment, supplement or waiver,
but it shall be sufficient if such consent approves the substance thereof.
 
After an amendment, supplement or waiver under this Section 902 becomes
effective, the Company shall mail to the Holders, with a copy to the Trustee, a
notice briefly
 
96

--------------------------------------------------------------------------------


describing the amendment, supplement or waiver. Any failure of the Company to
mail such notice, or any defect therein, shall not, however, in any way impair
or affect the validity of any supplemental indenture or the effectiveness of any
such amendment, supplement or waiver.
 
Section 903.  Execution of Amendments, Supplements or Waivers. The Trustee shall
sign any amendment, supplement or waiver authorized pursuant to this Article IX
if the amendment, supplement or waiver does not adversely affect the rights,
duties, liabilities or immunities of the Trustee. If it does, the Trustee may,
but need not, sign it. In signing or refusing to sign such amendment, supplement
or waiver, the Trustee shall be entitled to receive, and shall be fully
protected in relying upon, an Officer’s Certificate and an Opinion of Counsel to
the effect that the execution of such amendment, supplement or waiver has been
duly authorized, executed and delivered by the Company and that, subject to
applicable bankruptcy, insolvency, fraudulent transfer, fraudulent conveyance,
reorganization, moratorium and other laws now or hereinafter in effect affecting
creditors’ rights or remedies generally and to general principles of equity
(including standards of materiality, good faith, fair dealing and
reasonableness), whether considered in a proceeding at law or at equity, such
amendment, supplement or waiver is a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms.
 
Section 904.  Revocation and Effect of Consents. Until an amendment, supplement
or waiver becomes effective, a consent to it by a Holder is a continuing consent
by the Holder and every subsequent Holder of that Note or any Note that
evidences all or any part of the same debt as the consenting Holder’s Note, even
if notation of the consent is not made on any Note. Subject to the following
paragraph of this Section 904, any such Holder or subsequent Holder may revoke
the consent as to such Holder’s Note by written notice to the Trustee or the
Company, received by the Trustee or the Company, as the case may be, before the
date on which the Trustee receives an Officer’s Certificate certifying that the
Holders of the requisite principal amount of Notes have consented (and not
theretofore revoked such consent) to the amendment, supplement or waiver. The
Company may, but shall not be obligated to, fix a record date for the purpose of
determining the Holders entitled to consent to any amendment, supplement or
waiver as set forth in Section 108.
 
After an amendment, supplement or waiver becomes effective, it shall bind every
Holder of Notes, unless it makes a change described in any of clauses (i)
through (vii) of the second paragraph of Section 902. In that case, the
amendment, supplement or waiver shall bind each Holder of a Note who has
consented to it and every subsequent Holder of such Note or any Note that
evidences all or any part of the same debt as the consenting Holder’s Note.
 
Section 905.  Conformity with TIA. Every amendment or supplemental indenture
executed pursuant to this Article shall conform to the requirements of the TIA
as then in effect.
 
Section 906.  Notation on or Exchange of Notes. If an amendment, supplement or
waiver changes the terms of a Note, the Trustee shall (if required by the
Company and in accordance with the specific direction of the Company) request
the Holder of the Note to deliver it to the Trustee. The Trustee shall (if
required by the Company and in accordance with the specific direction of the
Company) place an appropriate notation on the Note about the changed
 
97

--------------------------------------------------------------------------------


terms and return it to the Holder. Alternatively, if the Company or the Trustee
so determines, the Company in exchange for the Note shall issue and the Trustee
shall authenticate a new Note that reflects the changed terms. Failure to make
the appropriate notation or issue a new Note shall not affect the validity and
effect of such amendment, supplement or waiver.
 
ARTICLE X  

 
REDEMPTION of NOTES
 
Section 1001.  Right of Redemption. (a) The Floating Rate Notes will be
redeemable, at the Company’s option, in whole or in part, at any time and from
time to time on and after May 15, 2008 and prior to maturity at the applicable
redemption price set forth below. The 7.625% Notes will be redeemable, at the
Company’s option, in whole or in part, at any time and from time to time on and
after May 15, 2010 and prior to maturity at the applicable redemption price set
forth below. The 7.75% Notes will be redeemable, at the Company’s option, in
whole or in part, at any time and from time to time on and after May 15, 2011
and prior to maturity at the applicable redemption price set forth below. Such
redemption may be made upon notice mailed by first-class mail to each Holder’s
registered address in accordance with Section 1005. The Company may provide in
such notice that payment of the redemption price and the performance of the
Company’s obligations with respect to such redemption may be performed by
another Person. Any such redemption and notice may, in the Company’s discretion,
be subject to the satisfaction of one or more conditions precedent, including
but not limited to the occurrence of a Change of Control. The Notes will be so
redeemable at the following redemption prices (expressed as a percentage of
principal amount), plus accrued and unpaid interest, if any, to, but not
including, the relevant Redemption Date (subject to Section 307), if redeemed
during the 12-month period commencing on May 15 of the years set forth below:
 
Floating Rate Notes
 
Redemption Period
Price
2008
103.000%
2009
102.000%
2010
101.000%
2011 and thereafter
100.000%
   
7.625% Notes
 
Redemption Period
Price
2010
103.813%
2011
101.906%
2012 and thereafter
100.000%
   
7.75% Notes
 
Redemption Period
Price
2011
103.875%
2012
102.583%
2013
101.292%
2014 and thereafter
100.000%

 
98

--------------------------------------------------------------------------------


(b)  In addition, at any time and from time to time on or prior to May 15, 2008
for the Floating Rate Notes and prior to May 15, 2009 for the 7.625% Notes and
the 7.75% Notes, the Company at its option may redeem Notes in an aggregate
principal amount equal to (x) up to 35% of the original aggregate principal
amount of the Floating Rate Notes (including the principal amount of any
Additional Floating Rate Notes), (y) up to 35% of the original aggregate
principal amount of the 7.625% Notes (including the principal amount of any
Additional 7.625% Notes) and (z) up to 35% of the original aggregate principal
amount of 7.75% Notes (including the principal amount of any Additional 7.75%
Notes), with funds in an aggregate amount (the “Redemption Amount”) not
exceeding the aggregate proceeds of one or more Equity Offerings, at a
redemption price (expressed as a percentage of principal amount thereof) of 100%
plus the applicable rate of interest per annum on the date on which notice of
redemption is given for the Floating Rate Notes, 107.625% for the 7.625% Notes
and 107.75% for the 7.75% Notes, in each case plus accrued and unpaid interest,
if any, to, but not including, the Redemption Date (subject to Section 307);
provided, however, that
 
(1)  if Floating Rate Notes are redeemed, an aggregate principal amount of
Floating Rate Notes equal to at least 65% of the original aggregate principal
amount of Floating Rate Notes (including the principal amount of any Additional
Floating Rate Notes) must remain outstanding after each such redemption of
Floating Rate Notes,
 
(2)  if 7.625% Notes are redeemed, an aggregate principal amount of 7.625% Notes
equal to at least 65% of the original aggregate principal amount of 7.625% Notes
(including the principal amount of any Additional 7.625% Notes) must remain
outstanding after each such redemption of 7.625% Notes, and
 
(3)  if 7.75% Notes are redeemed, an aggregate principal amount of 7.75% Notes
equal to at least 65% of the original aggregate principal amount of 7.75% Notes
(including the principal amount of any Additional 7.75% Notes) must remain
outstanding after each such redemption of 7.75% Notes.
 
The Company may make such redemption upon notice mailed by first-class mail to
each Holder’s registered address in accordance with Section 1005 (but in no
event more than 180 days after the completion of the related Equity Offering).
The Company may provide in such notice that payment of the redemption price and
performance of the Company’s obligations with respect to such redemption may be
performed by another Person. Any such notice may be given prior to the
completion of the related Equity Offering, and any such redemption or notice
may, at the Company’s discretion, be subject to the satisfaction of one or more
conditions precedent, including but not limited to the completion of the related
Equity Offering.
 
(c)  At any time prior to May 15, 2008, in the case of the Floating Rate Notes;
May 15, 2010, in the case of the 7.625% Notes; and May 15, 2011, in the case of
the 7.75% Notes, such Notes may also be redeemed or purchased (by the Company or
any other Person) in whole or in part, at the Company’s option, at a price (the
“Redemption Price”) equal to 100% of the principal amount thereof plus the
Applicable Premium as of, and accrued but unpaid interest, if any, to, but not
including, the Redemption Date (subject to Section 307). Such redemption or
purchase may be made upon notice mailed by first-class mail to each Holder’s
registered address in accordance with Section 1005. The Company may provide in
such notice that payment of the
 
99

--------------------------------------------------------------------------------


Redemption Price and performance of the Company’s obligations with respect to
such redemption or purchase may be performed by another Person. Any such
redemption, purchase or notice may, at the Company’s discretion, be subject to
the satisfaction of one or more conditions precedent, including but not limited
to the occurrence of a Change of Control.
 
“Applicable Premium” means, with respect to a Note at any Redemption Date, the
greater of (i) 1.0% of the principal amount of such Note and (ii) the excess of
(A) the present value at such Redemption Date of (1) the redemption price of
such Note on May 15, 2008, in the case of a Floating Rate Note; May 15, 2010, in
the case of a 7.625% Note; and May 15, 2011, in the case of a 7.75% Note (such
redemption price being that described in Section 100l(a)) plus (2) all required
remaining scheduled interest payments due on such Note through such date,
computed using a discount rate equal to the Treasury Rate plus 50 basis points,
over (B) the principal amount of such Note on such Redemption Date; as
calculated by the Company or on behalf of the Company by such Person as the
Company shall designate; provided that such calculation shall not be a duty or
obligation of the Trustee.
 
“Treasury Rate” means, with respect to a Redemption Date, the yield to maturity
at the time of computation of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15(519) that has become publicly available at least two
Business Days prior to such Redemption Date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from such Redemption Date to May 15, 2008, in the
case of a Floating Rate Note; May 15, 2010, in the case of a 7.625% Note; and
May 15, 2011, in the case of a 7.75% Note; provided, however, that if the period
from the Redemption Date to such date is not equal to the constant maturity of a
United States Treasury security for which a weekly average yield is given, the
Treasury Rate shall be obtained by linear interpolation (calculated to the
nearest one-twelfth of a year) from the weekly average yields of United States
Treasury securities for which such yields are given, except that if the period
from the Redemption Date to such date is less than one year, the weekly average
yield on actually traded United States Treasury securities adjusted to a
constant maturity of one year shall be used.
 
Section 1002.  Applicability of Article. Redemption or purchase of Notes as
permitted by Section 1001 shall be made in accordance with this Article X.
 
Section 1003.  Election to Redeem; Notice to Trustee. In case of any redemption
at the election of the Company of less than all of the Notes, the Company shall,
at least two Business Days (but not more than 60 days) prior to the date on
which notice is required to be mailed or caused to be mailed to Holders pursuant
to Section 1005, notify the Trustee of such Redemption Date and of the principal
amount of Notes to be redeemed.
 
Section 1004.  Selection by Trustee of Notes to Be Redeemed. In the case of any
partial redemption, selection of the Notes for redemption will be made by the
Trustee not more than 60 days prior to the Redemption Date on a pro rata basis
or, to the extent a pro rata basis is not permitted, by such other method as the
Trustee shall deem to be fair and appropriate, although no Note of $2,000 in
original principal amount or less will be redeemed in part.
 
100

--------------------------------------------------------------------------------


The Trustee shall promptly notify the Company in writing of the Notes selected
for redemption and, in the case of any Note selected for partial redemption, the
principal amount thereof to be redeemed. On and after the Redemption Date,
interest will cease to accrue on Notes or portions thereof called for
redemption.
 
For all purposes of this Indenture, unless the context otherwise requires, all
provisions relating to the redemption of Notes shall relate, in the case of any
Note redeemed or to be redeemed only in part, to the portion of the principal of
such Note that has been or is to be redeemed.
 
Section 1005.  Notice of Redemption. Notice of redemption or purchase as
provided in Section 1001 shall be given by first-class mail, postage prepaid,
mailed not less than 30 nor more than 60 days prior to the Redemption Date, to
each Holder of Notes to be redeemed, at such Holder’s address appearing in the
Note Register.
 
Any such notice shall state:
 
(1)  the expected Redemption Date;
 
(2)  the redemption price (or the formula by which the redemption price will be
determined);
 
(3)  if less than all Outstanding Notes are to be redeemed, the identification
(and, in the case of partial redemption, the portion of the respective principal
amounts) of the Notes to be redeemed;
 
(4)  that, on the Redemption Date, the redemption price will become due and
payable upon each such Note, and that, unless the Company defaults in making
such redemption payment or the Paying Agent is prohibited from making such
payment pursuant to the terms of this Indenture, interest thereon shall cease to
accrue from and after said date; and
 
(5)  the place where such Notes are to be surrendered for payment of the
redemption price.
 
In addition, if such redemption, purchase or notice is subject to satisfaction
of one or more conditions precedent, as permitted by Section 1001, such notice
shall describe each such condition, and if applicable, shall state that, in the
Company’s discretion, the Redemption Date may be delayed until such time as any
or all such conditions shall be satisfied, or such redemption or purchase may
not occur and such notice may be rescinded in the event that any or all such
conditions shall not have been satisfied by the Redemption Date, or by the
Redemption Date as so delayed.
 
The Company may provide in such notice that payment of the redemption price and
the performance of the Company’s obligations with respect to such redemption may
be performed by another Person.
 
101

--------------------------------------------------------------------------------


Notice of such redemption or purchase of Notes to be so redeemed or purchased at
the election of the Company shall be given by the Company or, at the Company’s
request (made to the Trustee at least 40 days (or such shorter period as shall
be satisfactory to the Trustee) prior to the Redemption Date), by the Trustee in
the name and at the expense of the Company. Any such request will set forth the
information to be stated in such notice, as provided by this Section 1005.
 
The notice if mailed in the manner herein provided shall be conclusively
presumed to have been given, whether or not the Holder receives such notice. In
any case, failure to give such notice by mail or any defect in the notice to the
Holder of any Note designated for redemption as a whole or in part shall not
affect the validity of the proceedings for the redemption of any other Note.
 
Section 1006.  Deposit of Redemption Price. On or prior to 12:00 p.m., New York
City time, on any Redemption Date, the Company shall deposit with the Trustee or
with a Paying Agent (or, if the Company is acting as its own Paying Agent, the
Company shall segregate and hold in trust as provided in Section 403) an amount
of money sufficient to pay the redemption price of, and any accrued and unpaid
interest on, all the Notes or portions thereof which are to be redeemed on that
date.
 
Section 1007.  Notes Payable on Redemption Date. Notice of redemption having
been given as provided in this Article X, the Notes so to be redeemed shall, on
the Redemption Date, become due and payable at the redemption price herein
specified and from and after such date (unless the Company shall default in the
payment of the redemption price or the Paying Agent is prohibited from paying
the redemption price pursuant to the terms of this Indenture) such Notes shall
cease to bear interest. Upon surrender of such Notes for redemption in
accordance with such notice, such Notes shall be paid by the Company at the
redemption price. Installments of interest whose Interest Payment Date is on or
prior to the Redemption Date shall be payable to the Holders of such Notes
registered as such on the relevant Regular Record Dates according to their terms
and the provisions of Section 307.
 
On and after any Redemption Date, if money sufficient to pay the redemption
price of and any accrued and unpaid interest on Notes called for redemption
shall have been made available in accordance with Section 1006, the Notes (or
the portions thereof) called for redemption will cease to accrue interest and
the only right of the Holders of such Notes (or portions thereof) will be to
receive payment of the redemption price of and, subject to the last sentence of
the preceding paragraph, any accrued and unpaid interest on such Notes (or
portions thereof) to the Redemption Date. If any Note (or portion thereof)
called for redemption shall not be so paid upon surrender thereof for
redemption, the principal (and premium, if any) shall, until paid, bear interest
from the Redemption Date at the rate borne by the Note (or portion thereof).
 
Section 1008.  Notes Redeemed in Part. Any Note that is to be redeemed only in
part shall be surrendered at the Place of Payment (with, if the Company or the
Trustee so requires, due endorsement by, or a written instrument of transfer in
form satisfactory to the Company and the Trustee duly executed by, the Holder
thereof or its attorney duly authorized in writing) and the Company shall
execute and the Trustee shall authenticate and deliver to the Holder of such
Note without service charge, a new Note or Notes, of any authorized
 
102

--------------------------------------------------------------------------------


denomination as requested by such Holder in aggregate principal amount equal to
and in exchange for the unredeemed portion of the principal of the Note so
surrendered.
 
ARTICLE XI

 
SATISFACTION AND DISCHARGE
 
Section 1101.  Satisfaction and Discharge of Indenture. This Indenture shall be
discharged and shall cease to be of further effect (except as to any surviving
rights of registration of transfer or exchange of Notes herein expressly
provided for), and the Trustee, on demand of and at the expense of the Company,
shall execute proper instruments acknowledging satisfaction and discharge of
this Indenture, when
 
(i)  either
 
(a)  all Notes theretofore authenticated and delivered (other than Notes that
have been destroyed, lost or stolen and that have been replaced or paid as
provided in Section 306, and (ii) Notes for whose payment money has theretofore
been deposited in trust or segregated and held in trust by the Company and
thereafter repaid to the Company or discharged from such trust, as provided in
Section 403) have been delivered to the Trustee cancelled or for cancellation;
or
 
(b)  all such Notes not theretofore delivered to the Trustee cancelled or for
cancellation
 
(1)  have become due and payable, or
 
(2)  will become due and payable at their Stated Maturity within one year, or
 
(3)  have been or are to be called for redemption within one year under
arrangements reasonably satisfactory to the Trustee for the giving of notice of
redemption by the Trustee in the name, and at the expense, of the Company,
 
(ii)  the Company has irrevocably deposited or caused to be deposited with the
Trustee money or U.S. Government Obligations, or a combination thereof,
sufficient (without reinvestment) to pay and discharge the entire Indebtedness
on such Notes not theretofore delivered to the Trustee cancelled or for
cancellation, for principal (and premium, if any) and interest to, but not
including, the date of such deposit (in the case of Notes that have become due
and payable), or to the Stated Maturity or Redemption Date, as the case may be
(provided that if such redemption shall be pursuant to Section 1001(c), (x) the
amount of money or U.S. Government Obligations or a combination thereof that the
Company must irrevocably deposit or cause to be deposited shall be determined
using an assumed Applicable Premium calculated as of the date of such deposit,
and (y) the Company must irrevocably deposit or cause to be deposited additional
money in trust on
 
103

--------------------------------------------------------------------------------


the Redemption Date, as required by Section 1006, as necessary to pay the
Applicable Premium as determined on such date);
 
(iii)  the Company has paid or caused to be paid all other sums then payable
hereunder by the Company; and
 
(iv)  the Company has delivered to the Trustee an Officer’s Certificate of the
Company and an Opinion of Counsel, each to the effect that all conditions
precedent provided for in this Section 1101 relating to the satisfaction and
discharge of this Indenture have been complied with, provided that any such
counsel may rely on any Officer’s Certificate as to matters of fact (including
as to compliance with the foregoing clauses (i), (ii) and (iii)).
 
Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company to the Trustee under Section 707 and, if money shall
have been deposited with the Trustee pursuant to Section 110l(ii), the
obligations of the Trustee under Section 1102 shall survive.
 
Section 1102.  Application of Trust Money. Subject to the provisions of the last
paragraph of Section 403, all money and/or U.S. Government Obligations
(including the proceeds thereof) deposited with the Trustee pursuant to Section
1101 shall be held in trust and applied by it, in accordance with the provisions
of the Notes and this Indenture, to the payment, either directly or through any
Paying Agent as the Trustee may determine, to the Persons entitled thereto, of
the principal (and premium, if any) and interest on the Notes; but such money
need not be segregated from other funds except to the extent required by law.
 
ARTICLE XII
DEFEASANCE OR COVENANT DEFEASANCE
 
Section 1201.  The Company’s Option to Effect Defeasance or Covenant Defeasance.
The Company may, concurrently (and not separately) at its option, at any time,
elect to have terminated the obligations of the Company with respect to
Outstanding Notes and to have terminated all of the obligations of the
Subsidiary Guarantors with respect to the Subsidiary Guarantees, in each case,
as set forth in this Article XII, and elect to have either Section 1202 or
Section 1203 be applied to all of the Outstanding Notes (the “Defeased Notes”),
upon compliance with the conditions set forth below in Section 1204. Either
Section 1202 or Section 1203 may be applied to the Defeased Notes to any
Redemption Date or the Stated Maturity of the Notes.
 
Section 1202.  Defeasance and Discharge. Upon the Company’s exercise under
Section 1201 of the option applicable to this Section 1202, the Company shall be
deemed to have been released and discharged from its obligations with respect to
the Defeased Notes on the date the relevant conditions set forth in Section 1204
below are satisfied (hereinafter, “Defeasance”). For this purpose, such
Defeasance means that the Company shall be deemed to have paid and discharged
the entire Indebtedness represented by the Defeased Notes, which shall
thereafter be deemed to be “Outstanding” only for the purposes of Section 1205
and the other Sections of this
 
104

--------------------------------------------------------------------------------


Indenture referred to in clauses (a) and (b) below, and the Company and each of
the Subsidiary Guarantors shall be deemed to have satisfied all other
obligations under such Notes and this Indenture insofar as such Notes are
concerned (and the Trustee, at the expense of the Company, shall execute proper
instruments acknowledging the same), except for the following, which shall
survive until otherwise terminated or discharged hereunder: (a) the rights of
Holders of Defeased Notes to receive, solely from the trust fund described in
Section 1204 and as more fully set forth in such Section, payments in respect of
the principal of and premium, if any, and interest on such Notes when such
payments are due, (b) the Company’s obligations with respect to such Defeased
Notes under Sections 304, 305, 306, 402 and 403, (c) the rights, powers, trusts,
duties and immunities of the Trustee hereunder, including the Trustee’s rights
under Section 707, and (d) this Article XII. If the Company exercises its option
under this Section 1202, payment of the Notes may not be accelerated because of
an Event of Default with respect thereto. Subject to compliance with this
Article XII, the Company may, at its option and at any time, exercise its option
under this Section 1202 notwithstanding the prior exercise of its option under
Section 1203 with respect to the Notes.
 
Section 1203.  Covenant Defeasance. Upon the Company’s exercise under Section
1201 of the option applicable to this Section 1203, (a) the Company and the
Subsidiary Guarantors shall be released from their respective obligations under
any covenant or provision contained in Section 405 and Sections 407 through 415
and the provisions of clauses (iii), (iv) and (v) of Section 50l(a) shall not
apply, and (b) the occurrence of any event specified in clause (iv), (v) (with
respect to Section 405 and Sections 407 through 415, inclusive), (vi), (vii),
(viii) (with respect to Subsidiaries), (ix) (with respect to Subsidiaries), (x)
or (xi) of Section 601 shall be deemed not to be or result in an Event of
Default, in each case with respect to the Defeased Notes on and after the date
the conditions set forth below are satisfied (hereinafter, “Covenant
Defeasance”), and the Notes shall thereafter be deemed not to be “Outstanding”
for the purposes of any direction, waiver, consent or declaration or Act of
Holders (and the consequences of any thereof) in connection with such covenants
or provisions, but shall continue to be deemed “Outstanding” for all other
purposes hereunder. For this purpose, such Covenant Defeasance means that, with
respect to the Outstanding Notes, the Company and the Subsidiary Guarantors may
omit to comply with and shall have no liability in respect of any term,
condition or limitation set forth in any such covenant or provision, whether
directly or indirectly, by reason of any reference elsewhere herein to any such
covenant or provision or by reason of any reference in any such covenant or
provision to any other provision herein or in any other document and such
omission to comply shall not constitute a Default or an Event of Default under
Section 601, but, except as specified above, the remainder of this Indenture and
such Outstanding Notes shall be unaffected thereby.
 
Section 1204.  Conditions to Defeasance or Covenant Defeasance. The following
shall be the conditions to application of either Section 1202 or Section 1203 to
the Outstanding Notes:
 
(1)  The Company shall have irrevocably deposited or caused to be deposited with
the Trustee, in trust, money or U.S. Government Obligations, or a combination
thereof, in amounts as will be sufficient (without reinvestment), to pay and
discharge the principal of, and premium, if any, and interest on the Defeased
Notes to the Stated Maturity or relevant Redemption Date in accordance with the
terms of this Indenture and
 
105

--------------------------------------------------------------------------------


the Notes (provided that if such redemption shall be pursuant to Section
1001(c), (x) the amount of money or U.S. Government Obligations or a combination
thereof that the Company must irrevocably deposit or cause to be deposited shall
be determined using an assumed Applicable Premium calculated as of the date of
such deposit, and (y) the Company must irrevocably deposit or cause to be
deposited additional money in trust on the Redemption Date, as required by
Section 1006, as necessary to pay the Applicable Premium as determined on such
date);
 
(2)  No Default or Event of Default shall have occurred and be continuing on the
date of such deposit;
 
(3)  Such deposit shall not result in a breach or violation of, or constitute a
Default or Event of Default under, this Indenture or any other material
agreement or instrument to which the Company is a party or by which it is bound;
 
(4)  In the case of an election under Section 1202, the Company shall have
delivered to the Trustee an Opinion of Counsel (subject to customary exceptions
and exclusions) to the effect that (x) the Company has received from, or there
has been published by, the Internal Revenue Service a ruling or (y) since the
Issue Date, there has been a change in the applicable federal income tax law, in
either case to the effect that, and based thereon such opinion shall confirm to
the effect that, the Holders of the Outstanding Notes will not recognize income,
gain or loss for federal income tax purposes as a result of such Defeasance and
will be subject to federal income tax on the same amounts, in the same manner
and at the same times as would have been the case if such Defeasance had not
occurred; provided that such Opinion of Counsel need not be delivered if all
Notes theretofore authenticated and delivered (other than (i) Notes that have
been destroyed, lost or stolen and that have been replaced or paid as provided
in Section 306, and (ii) Notes for whose payment money has theretofore been
deposited in trust or segregated and held in trust by the Company and thereafter
repaid to the Company or discharged from such trust, as provided in Section 403)
not theretofore delivered to the Trustee for cancellation have become due and
payable, will become due and payable at their Stated Maturity within one year,
or are to be called for redemption within one year under arrangements reasonably
satisfactory to the Trustee in the name, and at the expense, of the Company;
 
(5)  In the case of an election under Section 1203, the Company shall have
delivered to the Trustee an Opinion of Counsel (subject to customary exceptions
and exclusions) to the effect that the Holders of the Outstanding Notes will not
recognize income, gain or loss for federal income tax purposes as a result of
such Covenant Defeasance and will be subject to federal income tax on the same
amounts, in the same manner and at the same times as would have been the case if
such Covenant Defeasance had not occurred; and
 
(6)  The Company shall have delivered to the Trustee an Officer’s Certificate
and an Opinion of Counsel, each to the effect that all conditions precedent
provided for in this Section 1204 relating to either the Defeasance under
Section 1202 or the Covenant Defeasance under Section 1203, as the case may be,
have been complied with. In
 
106

--------------------------------------------------------------------------------


rendering such Opinion of Counsel, counsel may rely on an Officer’s Certificate
as to compliance with the foregoing clauses (1), (2) and (3) of this Section
1204 or as to any matters of fact.
 
Section 1205.  Deposited Money and U.S. Government Obligations to Be Held in
Trust; Other Miscellaneous Provisions. Subject to the provisions of the last
paragraph of Section 403, all money and U.S. Government Obligations (including
the proceeds thereof) deposited with the Trustee (or such other Person that
would qualify to act as successor Trustee under Article VII, collectively and
solely for purposes of this Section 1205, the “Trustee”) pursuant to Section
1204 in respect of the Defeased Notes shall be held in trust and applied by the
Trustee, in accordance with the provisions of such Notes and this Indenture, to
the payment, either directly or through any Paying Agent as the Trustee may
determine, to the Holders of such Notes of all sums due and to become due
thereon in respect of principal, premium, if any, and interest, but such money
need not be segregated from other funds except to the extent required by law.
 
The Company shall pay and indemnify the Trustee and its agents and hold them
harmless against any tax, fee or other charge imposed on or assessed against the
U.S. Government Obligations deposited pursuant to Section 1204, or the
principal, premium, if any, and interest received in respect thereof, other than
any such tax, fee or other charge that by law is for the account of the Holders
of the Defeased Notes.
 
Anything in this Article XII to the contrary notwithstanding, the Trustee shall
deliver to the Company from time to time, upon Company Request, any money or
U.S. Government Obligations held by it as provided in Section 1204 that, in the
opinion of a nationally recognized accounting or investment banking firm
expressed in a written certification thereof to the Trustee, are in excess of
the amount thereof that would then be required to be deposited to effect an
equivalent Defeasance or Covenant Defeasance. Subject to Article VII, the
Trustee shall not incur any liability to any Person by relying on such opinion.
 
Section 1206.  Reinstatement. If the Trustee or Paying Agent is unable to apply
any money or U.S. Government Obligations in accordance with Section 1202 or
1203, as the case may be, by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, then the obligations of the Company and each of the Subsidiary
Guarantors under this Indenture, the Notes and the Subsidiary Guarantees shall
be revived and reinstated as though no deposit had occurred pursuant to Section
1202 or 1203, as the case may be, until such time as the Trustee or Paying Agent
is permitted to apply all such money and U.S. Government Obligations in
accordance with Section 1202 or 1203, as the case may be; provided, however,
that if the Company or any Subsidiary Guarantor makes any payment of principal,
premium, if any, or interest on any Note following the reinstatement of its
obligations, the Company or Subsidiary Guarantor, as the case may be, shall be
subrogated to the rights of the Holders of such Notes to receive such payment
from the money and U.S. Government Obligations held by the Trustee or Paying
Agent.
 
Section 1207.  Repayment to the Company. The Trustee shall pay to the Company
upon Company Request any money held by it for the payment of principal or
interest that remains unclaimed for two years. After payment to the Company,
Holders entitled to money
 
107

--------------------------------------------------------------------------------


must look to the Company for payment as general creditors unless an applicable
abandoned property law designates another Person and all liability of the
Trustee or Paying Agent with respect to such money shall thereupon cease.
 
ARTICLE XIII

 
GUARANTEES
 
Section 1301.  Guarantees Generally.
 
(a)  Guarantee of Each Guarantor. Each Guarantor, as primary obligor and not
merely as surety, will jointly and severally, irrevocably, fully and
unconditionally Guarantee, on an unsecured unsubordinated basis, the punctual
payment when due, whether at Stated Maturity, by acceleration or otherwise, of
all monetary obligations of the Company under this Indenture and the Notes,
whether for principal of or interest on the Notes, expenses, indemnification or
otherwise (all such obligations guaranteed by the Subsidiary Guarantors being
herein called the “Subsidiary Guaranteed Obligations”).
 
The obligations of each Guarantor will be limited to the maximum amount as will,
after giving effect to all other contingent and fixed liabilities of such
Guarantor (including but not limited to any Guarantee by it of any Bank
Indebtedness) and after giving effect to any collections from or payments made
by or on behalf of any other Guarantor in respect of the obligations of such
other Guarantor under its Guarantee or pursuant to its contribution obligations
under this Indenture, result in the obligations of such Guarantor under the
Guarantee not constituting a fraudulent conveyance or fraudulent transfer under
applicable law, or being void or unenforceable under any law relating to
insolvency of debtors.
 
(b)  Further Agreements of Each Guarantor. (i) Each Guarantor hereby agrees that
(to the fullest extent permitted by law) its obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of
this Indenture, the Notes or the obligations of the Company or any other
Guarantor to the Holders or the Trustee hereunder or thereunder, the absence of
any action to enforce the same, any waiver or consent by any Holder with respect
to any provisions hereof or thereof, any release of any other Guarantor, the
recovery of any judgment against the Company, any action to enforce the same,
whether or not a notation concerning its Guarantee is made on any particular
Note, or any other circumstance that might otherwise constitute a legal or
equitable discharge or defense of a Guarantor.
 
(ii)  Each Guarantor hereby waives (to the fullest extent permitted by law) the
benefit of diligence, presentment, demand of payment, filing of claims with a
court in the event of insolvency or bankruptcy of the Company, any right to
require a proceeding first against the Company, protest, notice and all demands
whatsoever and covenants that (except as otherwise provided in Section 1303) its
Guarantee will not be discharged except by complete performance of the
obligations contained in the Notes, this Indenture and this Guarantee. Such
Guarantee is a guarantee of payment and not of collection. Each Guarantor
further agrees (to the fullest extent permitted by law) that, as between it, on
the one hand, and the Holders of Notes and the Trustee, on the other hand,
 
108

--------------------------------------------------------------------------------


subject to this Article XIII, (1) the maturity of the obligations guaranteed by
its Guarantee may be accelerated as and to the extent provided in Article VI for
the purposes of such Guarantee, notwithstanding any stay, injunction or other
prohibition preventing such acceleration in respect of the obligations
guaranteed by such Guarantee, and (2) in the event of any acceleration of such
obligations as provided in Article VI, such obligations (whether or not due and
payable) shall forthwith become due and payable by such Guarantor in accordance
with the terms of this Section 1301 for the purpose of such Guarantee. Neither
the Trustee nor any other Person shall have any obligation to enforce or exhaust
any rights or remedies or to take any other steps under any security for the
Subsidiary Guaranteed Obligations or against the Company or any other Person or
any property of the Company or any other Person before the Trustee is entitled
to demand payment and performance by any or all Subsidiary Guarantors of their
obligations under their respective Subsidiary Guarantees or under this
Indenture.
 
(iii)  Until terminated in accordance with Section 1303, each Guarantee shall
remain in full force and effect and continue to be effective should any petition
be filed by or against the Company for liquidation or reorganization, should the
Company become insolvent or make an assignment for the benefit of creditors or
should a receiver or trustee be appointed for all or any significant part of the
Company’s assets, and shall, to the fullest extent permitted by law, continue to
be effective or be reinstated, as the case may be, if at any time payment and
performance of the Notes are, pursuant to applicable law, rescinded or reduced
in amount, or must otherwise be restored or returned by any obligee on such
Notes, whether as a “voidable preference,” “fraudulent transfer” or otherwise,
all as though such payment or performance had not been made. In the event that
any payment, or any part thereof, is rescinded, reduced, restored or returned,
the Notes shall, to the fullest extent permitted by law, be reinstated and
deemed reduced only by such amount paid and not so rescinded, reduced, restored
or returned.
 
(c)  Each Subsidiary Guarantor that makes a payment or distribution under its
Subsidiary Guarantee shall have the right to seek contribution from the Company
or any nonpaying Subsidiary Guarantor that has also Guaranteed the relevant
Subsidiary Guaranteed Obligations in respect of which such payment or
distribution is made, so long as the exercise of such right does not impair the
rights of the Holders under the Subsidiary Guarantees.
 
(d)  Each Guarantor acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by this Indenture and that
its Guarantee, and the waiver set forth in Section 1305, are knowingly made in
contemplation of such benefits.
 
(e)  Each Guarantor, pursuant to its Guarantee, also hereby agrees to pay any
and all reasonable out-of-pocket expenses (including reasonable counsel fees and
expenses) incurred by the Trustee or the Holders in enforcing any rights under a
Guarantee.
 
Section 1302.  Continuing Guarantees. (a) Each Guarantee shall be a continuing
Guarantee and shall (i) subject to Section 1303, remain in full force and effect
until payment in full of the principal amount of all Outstanding Notes (whether
by payment at maturity, purchase, redemption, defeasance, retirement or other
acquisition) and all other obligations then due and
 
109

--------------------------------------------------------------------------------


owing, (ii) be binding upon such Guarantor and (iii) inure to the benefit of and
be enforceable by the Trustee, the Holders and their permitted successors,
transferees and assigns.
 
(b)  The obligations of each Guarantor hereunder shall continue to be effective
or shall be reinstated, as the case may be, if at any time any payment which
would otherwise have reduced or terminated the obligations of any Guarantor
hereunder and under its Guarantee (whether such payment shall have been made by
or on behalf of the Company or by or on behalf of a Guarantor) is rescinded or
reclaimed from any of the Holders upon the insolvency, bankruptcy, liquidation
or reorganization of the Company or any Guarantor or otherwise, all as though
such payment had not been made.
 
Section 1303.  Release of Guarantees. Notwithstanding the provisions of Section
1302, a Guarantee will be subject to termination and discharge under the
circumstances described in this Section 1303. A Guarantor will automatically and
unconditionally be released from all obligations under its Guarantee, and such
Guarantee shall thereupon terminate and be discharged and of no further force or
effect, (i) in the case of a Subsidiary Guarantor, concurrently with any direct
or indirect sale or disposition (by merger or otherwise) of any Subsidiary
Guarantor or any interest therein not prohibited by the terms of this Indenture
(including Section 411 and Section 501) by the Company or a Restricted
Subsidiary, following which such Subsidiary Guarantor is no longer a Restricted
Subsidiary of the Company, (ii) at any time that such Guarantor is released from
all of its obligations under all of its Guarantees of payment by the Company of
any Indebtedness of the Company under the Senior Credit Facility (it being
understood that a release subject to contingent reinstatement is still a
release, and that if any such Guarantee is so reinstated, such Guarantee shall
also be reinstated, (iii) upon the merger or consolidation of any Guarantor with
and into the Company or another Guarantor that is the surviving Person in such
merger or consolidation, or upon the liquidation of such Guarantor following or
contemporaneously with the transfer of all of its assets to the Company or
another Guarantor (iv) concurrently with a Subsidiary Guarantor becoming an
Unrestricted Subsidiary, (v) upon legal or covenant defeasance of the Company’s
obligations, or satisfaction and discharge of this Indenture, or (vi) subject to
Section 1302(b), upon payment in full of the aggregate principal amount of all
Notes then Outstanding. In addition, the Company will have the right, upon 30
days’ notice to the Trustee, to cause any Subsidiary Guarantor that has not
guaranteed payment by the Company of any Indebtedness of the Company under the
Senior Credit Facility to be unconditionally released from all obligations under
its Subsidiary Guarantee, and such Subsidiary Guarantee shall thereupon
terminate and be discharged and of no further force or effect.
 
Upon any such occurrence specified in this Section 1303, the Trustee shall
execute any documents reasonably required in order to evidence such release,
discharge and termination in respect of the applicable Guarantee.
 
Section 1304.  [Reserved].
 
Section 1305.  Waiver of Subrogation. Each Guarantor hereby irrevocably waives
any claim or other rights that it may now or hereafter acquire against the
Company that arise from the existence, payment, performance or enforcement of
the Company’s obligations under the Notes and this Indenture or such Guarantor’s
obligations under its Subsidiary and this
 
110

--------------------------------------------------------------------------------


Indenture, including any right of subrogation, reimbursement, exoneration,
indemnification, and any right to participate in any claim or remedy of any
Holder of Notes against the Company, whether or not such claim, remedy or right
arises in equity, or under contract, statute or common law, until this Indenture
is discharged and all of the Notes are discharged and paid in full. If any
amount shall be paid to any Guarantor in violation of the preceding sentence and
the Notes shall not have been paid in full, such amount shall be deemed to have
been paid to such Guarantor for the benefit of, and held in trust for the
benefit of, the Holders of the Notes, and shall forthwith be paid to the Trustee
for the benefit of such Holders to be credited and applied upon the Notes,
whether matured or unmatured, in accordance with the terms of this Indenture.
 
Section 1306.  Notation Not Required. Neither the Company nor any Guarantor
shall be required to make a notation on the Notes to reflect any Guarantee or
any release, termination or discharge thereof.
 
Section 1307.  Successors and Assigns of Guarantors. All covenants and
agreements in this Indenture by each Guarantor shall bind its respective
successors and assigns, whether so expressed or not.
 
Section 1308.  Execution and Delivery of Guarantees. The Notes shall be
guaranteed by the Company’s parent company, Avis Budget Holdings, LLC (the
“Parent Guarantor”). In addition, the Company shall cause each Restricted
Subsidiary that is required to become a Subsidiary Guarantor pursuant to Section
414, and each Subsidiary of the Company that the Company causes to become a
Subsidiary Guarantor pursuant to Section 414, to promptly execute and deliver to
the Trustee a Supplemental Indenture substantially in the form set forth in
Exhibit I to this Indenture, or otherwise in form and substance reasonably
satisfactory to the Trustee, evidencing its Subsidiary Guarantee on
substantially the terms set forth in this Article XIII. Concurrently therewith,
the Company shall deliver to the Trustee an Opinion of Counsel in form and
substance reasonably satisfactory to the Trustee to the effect that such
Supplemental Indenture has been duly authorized, executed and delivered by such
Restricted Subsidiary and that, subject to applicable bankruptcy, insolvency,
fraudulent transfer, fraudulent conveyance, reorganization, moratorium and other
laws now or hereafter in effect affecting creditors’ rights or remedies
generally and to general principles of equity (including standards of
materiality, good faith, fair dealing and reasonableness), whether considered in
a proceeding at law or at equity, such Supplemental Indenture is a valid and
binding agreement of such Restricted Subsidiary, enforceable against such
Restricted Subsidiary in accordance with its terms.
 
Section 1309.  Notices. Notice to any Guarantor shall be sufficient if addressed
to such Guarantor in care of the Company at the address, place and manner
provided in Section 109.
 


111

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed, all as of the date first written above.
 



     
AVIS BUDGET CAR RENTAL, LLC
AVIS BUDGET FINANCE, INC.
 
     
By: 
/s/ David B. Wyshner
     
Name:
Title:
David B. Wyshner
Executive Vice President, Chief Financial Officer and Treasurer
 



 

     
AVIS BUDGET HOLDINGS, LLC
 
     
By: 
/s/ David B. Wyshner
     
Name:
Title:
David B. Wyshner
Executive Vice President, Chief Financial Officer and Treasurer
 



 

     
AVIS ASIA AND PACIFIC, LIMITED
AVIS CAR RENTAL GROUP, LLC
AVIS CARIBBEAN, LIMITED
AVIS ENTERPRISES, INC.
AVIS GROUP HOLDINGS, LLC
AVIS INTERNATIONAL, LTD.
AVIS LEASING CORPORATION
AVIS RENT A CAR SYSTEM, LLC
PF CLAIMS MANAGEMENT, LTD.
 
     
By: 
/s/ David B. Wyshner
     
Name:
Title:
David B. Wyshner
Chief Financial Officer
 



 
 

     
CENDANT CAR RENTAL OPERATIONS SUPPORT, INC.
WIZARD CO., INC.
 
     
By: 
/s/ David B. Wyshner
     
Name:
Title:
David B. Wyshner
Treasurer
 

      
 

     
ARACS LLC
AVIS OPERATIONS, LLC
 
     
By: 
/s/ Robert E. Muhs
     
Name:
Title:
Robert E. Muhs
Vice President and Assistant Secretary
 



 
Signature Page to Indenture in respect of Senior Notes

 

--------------------------------------------------------------------------------


 

     
BGI LEASING, INC.
BUDGET RENT A CAR SYSTEM, INC.
     
By: 
/s/ David Blaskey
     
Name:
Title:
David Blaskey
President
 

 
 

     
BUDGET TRUCK RENTAL LLC
     
By: 
/s/ David Blaskey
     
Name:
Title:
David Blaskey
Senior Vice President
 

 
Signature Page to Indenture in respect of Senior Notes


--------------------------------------------------------------------------------


 



     
THE BANK OF NOVA SCOTIA TRUST COMPANY OF NEW YORK, as Trustee
     
By: 
/s/ John F. Neylan
     
 
Authorized Officer
 



Signature Page to Indenture in respect of Senior Notes
 




--------------------------------------------------------------------------------


EXHIBIT A
 
Form of Initial Floating Rate Note1  


 
AVIS BUDGET CAR RENTAL, LLC
AVIS BUDGET FINANCE, INC.
 


 
Floating Rate Senior Notes due 2014
 
CUSIP No. _______________         No. ___
 
$______________
 
Avis Budget Car Rental, LLC, a limited liability company duly organized and
existing under the laws of the State of Delaware, and Avis Budget Finance, Inc.,
a corporation duly organized and existing under the laws of the State of
Delaware (together, “the Company,” which term includes their successors and
assigns), promise to pay to ___________, or registered assigns, the principal
sum of $__________________ ([                                 ] United States
Dollars) [(or such lesser or greater amount as shall be outstanding hereunder
from time to time in accordance with Sections 312 and 313 of the Indenture
referred to herein)]2 (the “Principal Amount”) on May 15, 2014. The Company
promises to pay interest quarterly in cash on February 15, May 15, August 15 and
November 15 of each year, commencing August 15, 2006, at the rate, reset
quarterly, of LIBOR plus 2.5% per annum, as determined by the calculation agent
(the “Calculation Agent”), which shall initially be the Trustee (subject to
adjustment as provided below)3, until the Principal Amount is paid or made
available for payment. [Interest on this Note will accrue from the most recent
date to which interest on this Note or any of its Predecessor Notes has been
paid or duly provided for or, if no interest has been paid, from the Issue
Date.]4[Interest on this Note will accrue (or will be deemed to have accrued)
from the most recent date to which interest on this Note or any of its
Predecessor Notes has been paid or duly provided for or, if no such interest has
been paid, from_________, ______.5]6 Interest on the Notes shall be computed on
the basis of a 360-day year for the actual number of days elapsed. The interest
so payable, and punctually paid or duly provided for, on any Interest Payment
Date will, as provided in such Indenture, be paid to the Person in whose name
this Note (or one or more Predecessor Notes) is registered at the close of
business on the Regular Record Date for such interest, which shall be the
February 1, May 1, August 1 or November 1 (whether or not a Business Day), as
the case may be, next preceding such Interest Payment Date. Any such interest
not so punctually paid or duly provided for will forthwith cease to be payable
to the Holder on such Regular Record Date and may either be paid to the Person
in whose name this Note (or one or more Predecessor Notes) is registered at the
close of business on a Special
 
 

--------------------------------------------------------------------------------

 
1 Insert any applicable legends from Article II.
2 Include only if the Note is issued in global form.
3  Include only for Initial Note.
4 Include only for Original Notes.
5 Insert the Interest Payment Date immediately preceding the date of issuance of
the applicable Additional Notes, or if the date of issuance of such Additional
Notes is an Interest Payment Date, such date of issuance.
6 Include only for Additional Notes.
 
A-1

--------------------------------------------------------------------------------


Record Date for the payment of such Defaulted Interest to be fixed by the
Trustee, notice whereof shall be given to Holders of Notes not more than 15 days
nor less than 10 days prior to such Special Record Date, or be paid at any time
in any other lawful manner not inconsistent with the requirements of any
securities exchange on which the Notes may be listed, and upon such notice as
may be required by such exchange, all as more fully provided in said Indenture.
 
The amount of interest for each day that the Notes are outstanding (the "Daily
Interest Amount") will be calculated by dividing the interest rate in effect for
such day by 360 and multiplying the result by the principal amount of the Notes
then outstanding. The amount of interest to be paid on the Notes for each
Interest Period will be calculated by adding the Daily Interest Amount for each
day in the Interest Period. All percentages resulting from any of the above
calculations will be rounded, if necessary, to the nearest one hundred
thousandth of a percentage point, with five one-millionths of a percentage point
being rounded upwards and all dollar amounts used in or resulting from such
calculations will be rounded to the nearest cent (with one-half cent being
rounded upwards).
 
   The Calculation Agent will, upon the request of any Holder of the Notes,
provide the interest rate then in effect with respect to the Notes. All
calculations made by the Calculation Agent in the absence of manifest error will
be conclusive for all purposes and binding on the Company, the Guarantors and
the Holders of the Notes.
 
[The Holder of this Note is entitled to the benefits of the Registration Rights
Agreement, dated April 19, 2006, among the Company, the Guarantors and the
initial purchasers named therein (the “Registration Rights Agreement”). Until
(i) this Note has been exchanged for an Exchange Security (as defined in the
Registration Rights Agreement) in an Exchange Offer (as defined in the
Registration Rights Agreement); (ii) a Shelf Registration Statement (as defined
in the Registration Rights Agreement) registering this Note under the Securities
Act has been declared or becomes effective and this Note has been sold or
otherwise transferred by the Holder thereof pursuant to and in a manner
contemplated by such effective Shelf Registration Statement; (iii) this Note is
sold pursuant to Rule 144 under circumstances in which any legend borne by this
Note relating to restrictions on transferability thereof, under the Securities
Act or otherwise, is removed by the Company or pursuant to the Indenture
referred to herein; or (iv) this Note is eligible to be sold pursuant to
paragraph (k) of Rule 144: From and including the date on which a Registration
Default (as defined below) shall occur to but excluding the date on which such
Registration Default has been cured, additional interest will accrue on this
Note until such time as all Registration Defaults have been cured at the rate of
(a) prior to the 91st day of such period (for so long as such period is
continuing), 0.25% per annum and (b) thereafter (so long as such period is
continuing), 0.50% per annum. Any such additional interest shall not exceed such
respective rates for such respective periods, and shall not in any event exceed
0.50% per annum in the aggregate, regardless of the number of Registration
Defaults that shall have occurred and be continuing. Any such additional
interest shall be paid in the same manner and on the same dates as interest
payments in respect of this Note. Following the cure of all Registration
Defaults, the accrual of such additional interest will cease. A Registration
Default under clause (iii) or (iv) below will be deemed cured upon consummation
of the Exchange Offer in the case of a Shelf Registration Statement required to
be filed due to a failure to consummate the Exchange Offer within the required
time period. For purposes of the foregoing, each of the following events, as
more particularly defined in the Registration Rights Agreement, is a
“Registration
 
A-2

--------------------------------------------------------------------------------


 
Default”: (i) the Exchange Offer has not been consummated within 405 days after
the Issue Date; (ii) if a Shelf Registration Statement required by the
Registration Rights Agreement is not declared effective by the SEC on or before
the later of (1) 405 days after the Issue Date or (2) 90 days after the delivery
of a request to file a Registration Statement as provided for in the
Registration Rights Agreement; or (iii) if any Shelf Registration Statement
required by the Registration Rights Agreement is filed and declared effective,
and during the period the Company is required to use its reasonable best efforts
to cause the Shelf Registration Statement to remain effective, the Company shall
have suspended the Shelf Registration Statement or it ceases to be effective for
more than 75 days in any twelve-month period and be continuing to suspend the
availability of the Shelf Registration Statement.]7  8
 
Payment of the principal of (and premium, if any) and interest on this Note will
be made at the office of the applicable Paying Agent, or such other office or
agency of the Company maintained for that purpose; provided, however, that at
the option of the Company payment of interest may be made by check mailed to the
address of the Person entitled thereto as such address shall appear in the Note
Register.
 
Reference is hereby made to the further provisions of this Note set forth on the
attached Additional Terms of the Notes, which further provisions shall for all
purposes have the same effect as if set forth at this place.
 
Unless the certificate of authentication hereon has been executed by the Trustee
referred to herein by manual signature, this Note shall not be entitled to any
benefit under the Indenture or be valid or obligatory for any purpose.



--------------------------------------------------------------------------------

 
7  Include only for Initial Note when required by the Registration Rights
Agreement.
8  For an Initial Additional Note, add any similar provision, if any, as may be
agreed by the Company with respect to additional interest on such Initial
Additional Note.
 
 
A-3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.



     
AVIS BUDGET CAR RENTAL, LLC
AVIS BUDGET FINANCE, INC.
     
By: 
/s/ David B. Wyshner
     
Name:
Title:
David B. Wyshner
Executive Vice President, Chief Financial Officer and Treasurer
 

 


A-4

--------------------------------------------------------------------------------




This is one of the Notes referred to in the within-mentioned Indenture.
 

     
THE BANK OF NOVA SCOTIA TRUST COMPANY OF NEW YORK
As Trustee
     
By:
Authorized officer
 
 
Dated:
 
       

 
 
A-5

--------------------------------------------------------------------------------


Additional Terms of the Notes
 
This Note is one of the duly authorized issue of Floating Rate Senior Notes due
2014 of the Company (herein called the “Notes”), issued under an Indenture,
dated as of April 19, 2006 (herein called the “Indenture,” which term shall have
the meanings assigned to it in such instrument), among the Company, the
Guarantors from time to time parties thereto (“the Guarantors”) and The Bank of
Nova Scotia Trust Company of New York, as Trustee (herein called the “Trustee,”
which term includes any successor trustee under the Indenture), and reference is
hereby made to the Indenture for a statement of the respective rights,
limitations of rights, duties and immunities thereunder of the Company, any
other obligor upon this Note, the Trustee and the Holders of the Notes and of
the terms upon which the Notes are, and are to be, authenticated and delivered.
The terms of the Notes include those stated in the Indenture and those made a
part of the Indenture by reference to the Trust Indenture Act of 1939, as
amended, as in effect from time to time (the “TIA”). The Notes are subject to
all such terms, and Holders are referred to the Indenture and the TIA for a
statement of such terms. Additional Notes may be issued under the Indenture
which will vote as a class with the Notes and otherwise be treated as Notes for
purposes of the Indenture.
 
All terms used in this Note that are defined in the Indenture shall have the
meanings assigned to them in the Indenture.
 
This Note may hereafter be entitled to certain other Guarantees made for the
benefit of the Holders. Reference is made to Article XIII of the Indenture for
terms relating to such Guarantees, including the release, termination and
discharge thereof. Neither the Company nor any Guarantor shall be required to
make any notation on this Note to reflect any Guarantee or any such release,
termination or discharge.
 
The Notes will be redeemable, at the Company’s option, in whole or in part, at
any time and from time to time on and after May 15, 2008, and prior to maturity
at the applicable redemption price set forth below. Such redemption may be made
upon notice mailed by first-class mail to each Holder’s registered address in
accordance with the Indenture. The Company may provide in such notice that
payment of the redemption price and the performance of the Company’s obligations
with respect to such redemption may be performed by another Person. Any such
redemption and notice may, in the Company’s discretion, be subject to the
satisfaction of one or more conditions precedent, including but not limited to
the occurrence of a Change of Control. The Notes will be so redeemable at the
following redemption prices (expressed as a percentage of principal amount),
plus accrued and unpaid interest, if any, to the relevant Redemption Date
(subject to the right of Holders of record on the relevant Regular Record Date
to receive interest due on the relevant Interest Payment Date), if redeemed
during the 12-month period commencing on May 15 of the years set forth below:
 
Period
Redemption Price
2008
103.000%
2009
102.000%
2010
101.000%
2011 and thereafter
100.000%
   

 
 
A-6

--------------------------------------------------------------------------------


In addition, at any time and from time to time on or prior to May 15, 2008, the
Company at its option may redeem Notes in an aggregate principal amount equal to
up to 35% of the original aggregate principal amount of Notes (including the
principal amount of any Additional Notes), with funds in an aggregate amount not
exceeding the aggregate proceeds of one or more Equity Offerings, at a
redemption price (expressed as a percentage of principal amount thereof) of 100%
plus the applicable rate of interest per annum on the date on which notice of
redemption is given, plus accrued and unpaid interest, if any, to, but not
including, the Redemption Date (subject to the right of Holders of record on the
relevant Record Date to receive interest due on the relevant Interest Payment
Date); provided, however, that an aggregate principal amount of Notes equal to
at least 65% of the original aggregate principal amount of Notes (including the
principal amount of any Additional Notes) must remain outstanding after each
such redemption. The Company may make such redemption upon notice mailed by
first-class mail to each Holder’s registered address in accordance with the
Indenture (but in no event more than 180 days after the completion of the
related Equity Offering). The Company may provide in such notice that payment of
the redemption price and performance of the Company’s obligations with respect
to such redemption may be performed by another Person. Any such notice may be
given prior to the completion of the related Equity Offering, and any such
redemption or notice may, at the Company’s discretion, be subject to the
satisfaction of one or more conditions precedent, including the completion of
the related Equity Offering.
 
At any time prior to May 15, 2008, Notes may also be redeemed or purchased (by
the Company or any other Person) in whole or in part, at the Company’s option,
at a price equal to 100% of the principal amount thereof plus the Applicable
Premium as of, and accrued but unpaid interest, if any, to, but not including,
the Redemption Date (subject to the right of Holders of record on the relevant
Record Date to receive interest due on the relevant Interest Payment Date). Such
redemption or purchase may be made upon notice mailed by first-class mail to
each Holder’s registered address in accordance with the Indenture. The Company
may provide in such notice that payment of the Redemption Price and performance
of the Company’s obligations with respect to such redemption or purchase may be
performed by another Person. Any such redemption, purchase or notice may, at the
Company’s discretion, be subject to the satisfaction of one or more conditions
precedent, including but not limited to the occurrence of a Change of Control.
 
The Indenture provides that, upon the occurrence after the Issue Date of a
Change of Control, each Holder will have the right to require that the Company
repurchase all or any part of such Holder’s Notes at a purchase price in cash
equal to 101% of the principal amount thereof plus accrued and unpaid interest,
if any, to, but not including, the date of such repurchase (subject to the right
of Holders of record on the relevant Record Date to receive interest due on the
relevant Interest Payment Date); provided, however, that the Company shall not
be obligated to repurchase Notes in the event it has exercised its right to
redeem all the Notes as described above.
 
The Notes will not be entitled to the benefit of a sinking fund.
 
The Indenture contains provisions for defeasance at any time of the entire
Indebtedness of this Note or certain restrictive covenants and certain Events of
Default with
 
A-7

--------------------------------------------------------------------------------


respect to this Note, in each case upon compliance with certain conditions set
forth in the Indenture.
 
If an Event of Default with respect to the Notes shall occur and be continuing,
the principal of and accrued but unpaid interest on the Notes may be declared
due and payable in the manner and with the effect provided in the Indenture.
 
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Notes to be effected under the
Indenture at any time by the Company and the Trustee with the consent of the
Holders of at least a majority in principal amount of the Notes at the time
Outstanding to be affected. The Indenture also contains provisions permitting
the Holders of specified percentages in principal amount of the Notes at the
time Outstanding, on behalf of the Holders of all Notes, to waive compliance by
the Company with certain provisions of the Indenture and certain past defaults
under the Indenture and their consequences. Any such consent or waiver by the
Holder of this Note shall be conclusive and binding upon such Holder and upon
all future Holders of this Note and of any Note issued upon the registration of
transfer hereof or in exchange herefor or in lieu hereof, whether or not
notation of such consent or waiver is made upon this Note.
 
As provided in and subject to the provisions of the Indenture, the Holder of
this Note shall not have the right to institute any proceeding with respect to
the Indenture or for the appointment of a receiver or trustee or for any other
remedy thereunder, unless such Holder shall have previously given the Trustee
written notice of a continuing Event of Default with respect to the Notes, the
Holders of not less than 30% in principal amount of the Notes at the time
Outstanding shall have made written request to the Trustee to pursue such remedy
in respect of such Event of Default as Trustee and offered the Trustee
reasonable security or indemnity against any loss, liability or expense, and the
Trustee shall not have received from the Holders of a majority in principal
amount of Notes at the time Outstanding a direction inconsistent with such
request, and shall have failed to institute any such proceeding, for 60 days
after receipt of such notice, request and offer of security or indemnity. The
foregoing shall not apply to any suit instituted by the Holder of this Note for
the enforcement of any payment of principal hereof or any premium or interest
hereon on or after the respective due dates expressed herein.
 
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of and any premium and interest on this
Note at the times, place and rate, and in the coin or currency, herein
prescribed.
 
As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Note is registrable in the Note Register, upon
surrender of this Note for registration of transfer at the office or agency of
the Company in a Place of Payment, duly endorsed by, or accompanied by a written
instrument of transfer in form satisfactory to the Company and the Note
Registrar duly executed by, the Holder hereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Notes of like tenor, of
authorized denominations and for the same aggregate principal amount, will be
issued to the designated transferee or transferees.
 
A-8

--------------------------------------------------------------------------------


The Notes are issuable only in fully registered form without coupons in minimum
denominations of $2,000 and any integral multiple of $1,000 in excess thereof.
As provided in the Indenture and subject to certain limitations therein set
forth, the Notes are exchangeable for a like aggregate principal amount of Notes
of like tenor of a different authorized denomination, as requested by the Holder
surrendering the same.
 
No service charge shall be made for any such registration, transfer or exchange,
but the Company may require payment of a sum sufficient to cover any transfer
tax or other governmental charge payable in connection therewith.
 
Prior to due presentment of this Note for registration or transfer, the Company,
any other obligor in respect of this Note, the Trustee and any agent of the
Company, such other obligor or the Trustee may treat the Person in whose name
this Note is registered as the owner hereof for all purposes, whether or not
this Note be overdue, and none of the Company, any other obligor upon this Note,
the Trustee nor any such agent shall be affected by notice to the contrary.
 
No director, officer, employee, incorporator, equity holder, member or
stockholder, as such, of the Company, any Guarantor or any Subsidiary of any
thereof shall have any liability for any obligation of the Company or any
Guarantor under the Indenture, the Notes or any Guarantee, or for any claim
based on, in respect of, or by reason of, any such obligation or its creation.
Each Holder, by accepting this Note, hereby waives and releases all such
liability. The waiver and release are part of the consideration for issuance of
the Notes.
 
THE INDENTURE AND THE NOTES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK. THE TRUSTEE, THE COMPANY, ANY OTHER
OBLIGOR IN RESPECT OF THE NOTES AND (BY THEIR ACCEPTANCE OF THE NOTES) THE
HOLDERS, AGREE TO SUBMIT TO THE JURISDICTION OF ANY UNITED STATES FEDERAL OR
STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN, IN THE CITY OF NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE INDENTURE, THE NOTES OR
THE GUARANTEES.
 
A-9

--------------------------------------------------------------------------------


 
 

 
GUARANTEE
 
For value received, the undersigned hereby unconditionally guarantees, as
principal obligor and not only as a surety, to the Holder of this Note the cash
payments in United States dollars of principal of, premium, if any, and interest
on this Note (and including Additional Interest payable thereon) in the amounts
and at the times when due and interest on the overdue principal, premium, if
any, and interest, if any, of this Note, if lawful, and the payment or
performance of all other Obligations of the Company under the Indenture (as
defined below) or the Note, to the Holder of this Note and the Trustee, all in
accordance with and subject to the terms and limitations of this Note, Article
XIII of the Indenture and this Guarantee. This Guarantee will become effective
in accordance with Article XIII of the Indenture and its terms shall be
evidenced therein. The validity and enforceability of this Guarantee shall not
be affected by the fact that it is not affixed to any particular Note.
 
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Indenture, dated as of April 19, 2006, among Avis Budget Car
Rental, LLC, a Delaware limited liability company, and Avis Budget Finance,
Inc., a Delaware corporation (together, “the Company”), the Guarantors from time
to time parties thereto and The Bank of Nova Scotia Trust Company of New York,
as Trustee.
 
THIS GUARANTEE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK. EACH GUARANTOR HEREBY AGREES TO SUBMIT TO THE
JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT LOCATED IN THE BOROUGH
OF MANHATTAN, IN THE CITY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTEE.
 
This Guarantee is subject to release upon the terms set forth  in the Indenture.
 


A-10

--------------------------------------------------------------------------------







     
AVIS BUDGET HOLDINGS, LLC
 
     
By: 
       
Name:
Title:
David B. Wyshner
Executive Vice President, Chief Financial Officer
and Treasurer
 






     
AVIS ASIA AND PACIFIC, LIMITED
AVIS CAR RENTAL GROUP, LLC
AVIS CARIBBEAN, LIMITED
AVIS ENTERPRISES, INC.
AVIS GROUP HOLDINGS, LLC
AVIS INTERNATIONAL, LTD.
AVIS LEASING CORPORATION
AVIS RENT A CAR SYSTEM, LLC
PF CLAIMS MANAGEMENT, LTD.
 
     
By: 
       
Name:
Title:
David B. Wyshner
Chief Financial Officer
 



 

     
CENDANT CAR RENTAL OPERATIONS SUPPORT, INC.
WIZARD CO., INC.
 
     
By: 
       
Name:
Title:
David B. Wyshner
Treasurer
 

      
 

     
ARACS LLC
AVIS OPERATIONS, LLC
 
     
By: 
       
Name:
Title:
Robert E. Muhs
Vice President and Assistant Secretary
 

 
 



     
BGI LEASING, INC.
BUDGET RENT A CAR SYSTEM, INC.
 
     
By: 
       
Name:
Title:
David Blaskey
President
 

 
 


A-11

--------------------------------------------------------------------------------


 



     
BUDGET TRUCK RENTAL LLC 
     
By: 
       
Name:
Title:
David Blaskey
Senior Vice President
 



 
 
A-12

--------------------------------------------------------------------------------


 
 
[FORM OF CERTIFICATE OF TRANSFER]
 
FOR VALUE RECEIVED the undersigned Holder hereby sell(s), assign(s) and
transfer(s) unto
 
 
Insert Taxpayer Identification No.
 
 
(Please print or typewrite name and address including zip code of assignee)
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 
the within Note and all rights thereunder, hereby irrevocably constituting and
appointing
 
 

--------------------------------------------------------------------------------

 
attorney to transfer such Note on the books of the Company with full power of
substitution in the premises.
 
Check One
 
[  ] (a) this Note is being transferred in compliance with the exemption from
registration under the Securities Act of 1933, as amended, provided by Rule 144A
thereunder.
 
or
 
[  ] (b) this Note is being transferred other than in accordance with (a) above
and documents are being furnished which comply with the conditions of transfer
set forth in this Note and the Indenture.
 
If neither of the foregoing boxes is checked, the Trustee or other Note
Registrar shall not be obligated to register this Note in the name of any Person
other than the Holder hereof unless and until the conditions to any such
transfer of registration set forth herein and in Section 313 of the Indenture
shall have been satisfied.
 
Date: 

--------------------------------------------------------------------------------

 


A-13

--------------------------------------------------------------------------------




NOTICE: The signature to this assignment must correspond with the name as
written upon the face of the within-mentioned instrument in every particular,
without alteration or any change whatsoever.
 
 
Signature Guarantee:  

--------------------------------------------------------------------------------

 
Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Note Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Note Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.
 
 
A-14

--------------------------------------------------------------------------------






TO BE COMPLETED BY PURCHASER IF (a) ABOVE IS CHECKED.
 
The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933, as amended,
and is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Company as the
undersigned has requested pursuant to Rule 144A or has determined not to request
such information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.
 
 
Date: 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

NOTICE:  To be executed by an executive officer
 
 
A-15

--------------------------------------------------------------------------------




 


OPTION OF HOLDER TO ELECT PURCHASE
 
If you wish to have this Note purchased by the Company pursuant to Section 411
or 415 of the Indenture, check the box: [  ].
 
If you wish to have a portion of this Note purchased by the Company pursuant to
Section 411 or 415 of the Indenture, state the amount (in principal amount)
below:
 
$________________
 
 
Date: 

--------------------------------------------------------------------------------

 
Your Signature: 

--------------------------------------------------------------------------------

 
(Sign exactly as your name appears on the other side of this Note)
 
Signature Guarantee: 

--------------------------------------------------------------------------------

 
Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Note Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Note Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.
 




A-16

--------------------------------------------------------------------------------


SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTE
 
The following increases or decreases in this Global Note have been made:
 
Date of Exchange
Amount of decreases in Principal Amount of this Global Note
Amount of increases in Principal Amount of this Global Note
Principal amount of this Global Note following such decreases or increases
Signature of authorized officer of Trustee or Notes Custodian
         



 


 
A-17

--------------------------------------------------------------------------------





EXHIBIT B
 
Form of Initial 7.625% Note9  

 
AVIS BUDGET CAR RENTAL, LLC
 
AVIS BUDGET FINANCE, INC.
 


 
7.625% Senior Notes due 2014
 
CUSIP No. _______________         No. ___
 
$______________
 
Avis Budget Car Rental, LLC, a limited liability company duly organized and
existing under the laws of the State of Delaware, and Avis Budget Finance, Inc.,
a corporation duly organized and existing under the laws of the State of
Delaware (together, “the Company,” which term includes their successors and
assigns), promise to pay to ___________, or registered assigns, the principal
sum of $________________ ([                                  ] United States
Dollars) [(or such lesser or greater amount as shall be outstanding hereunder
from time to time in accordance with Sections 312 and 313 of the Indenture
referred to herein)]10   (the “Principal Amount”) on May 15, 2014. The Company
promises to pay interest semi-annually in cash on May 15 and November 15 of each
year, commencing November 15, 2006, at the rate of 7.625% per annum (subject to
adjustment as provided below)11    until the Principal Amount is paid or made
available for payment. [Interest on this Note will accrue from the most recent
date to which interest on this Note or any of its Predecessor Notes has been
paid or duly provided for or, if no interest has been paid, from the Issue
Date.]12 [Interest on this Note will accrue (or will be deemed to have accrued)
from the most recent date to which interest on this Note or any of its
Predecessor Notes has been paid or duly provided for or, if no such interest has
been paid, from ______, ______13.]14  Interest on the Notes shall be computed on
the basis of a 360-day year of twelve 30-day months. The interest so payable,
and punctually paid or duly provided for, on any Interest Payment Date will, as
provided in such Indenture, be paid to the Person in whose name this Note (or
one or more Predecessor Notes) is registered at the close of business on the
Regular Record Date for such interest, which shall be the May 1 or November 1
(whether or not a Business Day), as the case may be, next preceding such
Interest Payment Date. Any such interest not so punctually paid or duly provided
for will forthwith cease to be payable to the Holder on such Regular Record Date
and may either be paid to the Person in whose name this Note (or one or more
Predecessor Notes) is registered at the close of business on a Special Record
Date for the payment of such Defaulted Interest to be fixed by the Trustee,
notice whereof shall be given to Holders of Notes not more than 15 days nor less
than 10 days prior to
 

--------------------------------------------------------------------------------

 9 Insert any applicable legends from Article II.
10  Include only if the Note is issued in global form.
11  Include only for Initial Note.
12  Include only for Original Notes.
13 Insert the Interest Payment Date immediately preceding the date of issuance
of the applicable Additional Notes, or if the date of issuance of such
Additional Notes is an Interest Payment Date, such date of issuance.
14 Include only for Additional Notes.
 
B-1

--------------------------------------------------------------------------------


such Special Record Date, or be paid at any time in any other lawful manner not
inconsistent with the requirements of any securities exchange on which the Notes
may be listed, and upon such notice as may be required by such exchange, all as
more fully provided in said Indenture.
 
[The Holder of this Note is entitled to the benefits of the Registration Rights
Agreement, dated April 19, 2006, among the Company, the Guarantors and the
initial purchasers named therein (the “Registration Rights Agreement”). Until
(i) this Note has been exchanged for an Exchange Security (as defined in the
Registration Rights Agreement) in an Exchange Offer (as defined in the
Registration Rights Agreement); (ii) a Shelf Registration Statement (as defined
in the Registration Rights Agreement) registering this Note under the Securities
Act has been declared or becomes effective and this Note has been sold or
otherwise transferred by the Holder thereof pursuant to and in a manner
contemplated by such effective Shelf Registration Statement; (iii) this Note is
sold pursuant to Rule 144 under circumstances in which any legend borne by this
Note relating to restrictions on transferability thereof, under the Securities
Act or otherwise, is removed by the Company or pursuant to the Indenture
referred to herein; or (iv) this Note is eligible to be sold pursuant to
paragraph (k) of Rule 144: From and including the date on which a Registration
Default (as defined below) shall occur to but excluding the date on which such
Registration Default has been cured, additional interest will accrue on this
Note until such time as all Registration Defaults have been cured at the rate of
(a) prior to the 91st day of such period (for so long as such period is
continuing), 0.25% per annum and (b) thereafter (so long as such period is
continuing), 0.50% per annum. Any such additional interest shall not exceed such
respective rates for such respective periods, and shall not in any event exceed
0.50% per annum in the aggregate, regardless of the number of Registration
Defaults that shall have occurred and be continuing. Any such additional
interest shall be paid in the same manner and on the same dates as interest
payments in respect of this Note. Following the cure of all Registration
Defaults, the accrual of such additional interest will cease. A Registration
Default under clause (iii) or (iv) below will be deemed cured upon consummation
of the Exchange Offer in the case of a Shelf Registration Statement required to
be filed due to a failure to consummate the Exchange Offer within the required
time period. For purposes of the foregoing, each of the following events, as
more particularly defined in the Registration Rights Agreement, is a
“Registration Default”: (i) the Exchange Offer has not been consummated within
405 days after the Issue Date; (ii) if a Shelf Registration Statement required
by the Registration Rights Agreement is not declared effective by the SEC on or
before the later of (1) 405 days after the Issue Date or (2) 90 days after the
delivery of a request to file a Registration Statement as provided for in the
Registration Rights Agreement; or (iii) if any Shelf Registration Statement
required by the Registration Rights Agreement is filed and declared effective,
and during the period the Company is required to use its reasonable best efforts
to cause the Shelf Registration Statement to remain effective, the Company shall
have suspended the Shelf Registration Statement or it ceases to be effective for
more than 75 days in any twelve-month period and be continuing to suspend the
availability of the Shelf Registration Statement.]15  16   
 
 

--------------------------------------------------------------------------------

15  Include only for Initial Note when required by the Registration Rights
Agreement.
16  For an Initial Additional Note, add any similar provision, if any, as may be
agreed by the Company with respect to additional interest on such Initial
Additional Note.
 
 
B-2

--------------------------------------------------------------------------------


 
Payment of the principal of (and premium, if any) and interest on this Note will
be made at the office of the applicable Paying Agent, or such other office or
agency of the Company maintained for that purpose; provided, however, that at
the option of the Company payment of interest may be made by check mailed to the
address of the Person entitled thereto as such address shall appear in the Note
Register.
 
Reference is hereby made to the further provisions of this Note set forth on the
attached Additional Terms of the Notes, which further provisions shall for all
purposes have the same effect as if set forth at this place.
 
Unless the certificate of authentication hereon has been executed by the Trustee
referred to herein by manual signature, this Note shall not be entitled to any
benefit under the Indenture or be valid or obligatory for any purpose.

 
B-3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.
 



     
AVIS BUDGET CAR RENTAL, LLC
AVIS BUDGET FINANCE, INC.
     
By: 
       
Name:
Title:
David B. Wyshner
Executive Vice President, Chief Financial Officer
and Treasurer
 

 

 
B-4

--------------------------------------------------------------------------------




 
This is one of the Notes referred to in the within-mentioned Indenture.
 



     
THE BANK OF NOVA SCOTIA TRUST COMPANY OF NEW YORK
As Trustee
     
By: 
       
 
Authorized officer
 
 
Dated:
 
       

 
 
B-5

--------------------------------------------------------------------------------


 

 


Additional Terms of the Notes
 
This Note is one of the duly authorized issue of 7.625% Senior Notes due 2014 of
the Company (herein called the “Notes”), issued under an Indenture, dated as of
April 19, 2006 (herein called the “Indenture,” which term shall have the
meanings assigned to it in such instrument), among the Company, the Guarantors
from time to time parties thereto (“the Guarantors”) and The Bank of Nova Scotia
Trust Company of New York, as Trustee (herein called the “Trustee,” which term
includes any successor trustee under the Indenture), and reference is hereby
made to the Indenture for a statement of the respective rights, limitations of
rights, duties and immunities thereunder of the Company, any other obligor upon
this Note, the Trustee and the Holders of the Notes and of the terms upon which
the Notes are, and are to be, authenticated and delivered. The terms of the
Notes include those stated in the Indenture and those made a part of the
Indenture by reference to the Trust Indenture Act of 1939, as amended, as in
effect from time to time (the “TIA”). The Notes are subject to all such terms,
and Holders are referred to the Indenture and the TIA for a statement of such
terms. Additional Notes may be issued under the Indenture which will vote as a
class with the Notes and otherwise be treated as Notes for purposes of the
Indenture.
 
All terms used in this Note that are defined in the Indenture shall have the
meanings assigned to them in the Indenture.
 
This Note may hereafter be entitled to certain other Guarantees made for the
benefit of the Holders. Reference is made to Article XIII of the Indenture for
terms relating to such Guarantees, including the release, termination and
discharge thereof. Neither the Company nor any Guarantor shall be required to
make any notation on this Note to reflect any Guarantee or any such release,
termination or discharge.
 
The Notes will be redeemable, at the Company’s option, in whole or in part, at
any time and from time to time on and after May 15, 2010, and prior to maturity
at the applicable redemption price set forth below. Such redemption may be made
upon notice mailed by first-class mail to each Holder’s registered address in
accordance with the Indenture. The Company may provide in such notice that
payment of the redemption price and the performance of the Company’s obligations
with respect to such redemption may be performed by another Person. Any such
redemption and notice may, in the Company’s discretion, be subject to the
satisfaction of one or more conditions precedent, including but not limited to
the occurrence of a Change of Control. The Notes will be so redeemable at the
following redemption prices (expressed as a percentage of principal amount),
plus accrued and unpaid interest, if any, to the relevant Redemption Date
(subject to the right of Holders of record on the relevant Regular Record Date
to receive interest due on the relevant Interest Payment Date), if redeemed
during the 12-month period commencing on May 15 of the years set forth below:
 
Period
Redemption Price
2010
103.813%
2011
101.906%
2012 and thereafter
100.000%
   

 
B-6

--------------------------------------------------------------------------------


 
In addition, at any time and from time to time on or prior to May 15, 2009, the
Company at its option may redeem Notes in an aggregate principal amount equal to
up to 35% of the original aggregate principal amount of Notes (including the
principal amount of any Additional Notes), with funds in an aggregate amount not
exceeding the aggregate proceeds of one or more Equity Offerings, at a
redemption price (expressed as a percentage of principal amount thereof) of
107.625%, plus accrued and unpaid interest, if any, to, but not including, the
Redemption Date (subject to the right of Holders of record on the relevant
Record Date to receive interest due on the relevant Interest Payment Date);
provided, however, that an aggregate principal amount of Notes equal to at least
65% of the original aggregate principal amount of Notes (including the principal
amount of any Additional Notes) must remain outstanding after each such
redemption. The Company may make such redemption upon notice mailed by
first-class mail to each Holder’s registered address in accordance with the
Indenture (but in no event more than 180 days after the completion of the
related Equity Offering). The Company may provide in such notice that payment of
the redemption price and performance of the Company’s obligations with respect
to such redemption may be performed by another Person. Any such notice may be
given prior to the completion of the related Equity Offering, and any such
redemption or notice may, at the Company’s discretion, be subject to the
satisfaction of one or more conditions precedent, including the completion of
the related Equity Offering.
 
At any time prior to May 15, 2010, Notes may also be redeemed or purchased (by
the Company or any other Person) in whole or in part, at the Company’s option,
at a price equal to 100% of the principal amount thereof plus the Applicable
Premium as of, and accrued but unpaid interest, if any, to, but not including,
the Redemption Date (subject to the right of Holders of record on the relevant
Record Date to receive interest due on the relevant Interest Payment Date). Such
redemption or purchase may be made upon notice mailed by first-class mail to
each Holder’s registered address in accordance with the Indenture. The Company
may provide in such notice that payment of the Redemption Price and performance
of the Company’s obligations with respect to such redemption or purchase may be
performed by another Person. Any such redemption, purchase or notice may, at the
Company’s discretion, be subject to the satisfaction of one or more conditions
precedent, including but not limited to the occurrence of a Change of Control.
 
The Indenture provides that, upon the occurrence after the Issue Date of a
Change of Control, each Holder will have the right to require that the Company
repurchase all or any part of such Holder’s Notes at a purchase price in cash
equal to 101% of the principal amount thereof plus accrued and unpaid interest,
if any, to, but not including, the date of such repurchase (subject to the right
of Holders of record on the relevant Record Date to receive interest due on the
relevant Interest Payment Date); provided, however, that the Company shall not
be obligated to repurchase Notes in the event it has exercised its right to
redeem all the Notes as described above.
 
The Notes will not be entitled to the benefit of a sinking fund.
 
The Indenture contains provisions for defeasance at any time of the entire
indebtedness of this Note or certain restrictive covenants and certain Events of
Default with respect to this Note, in each case upon compliance with certain
conditions set forth in the Indenture.
 
B-7

--------------------------------------------------------------------------------


If an Event of Default with respect to the Notes shall occur and be continuing,
the principal of and accrued but unpaid interest on the Notes may be declared
due and payable in the manner and with the effect provided in the Indenture.
 
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Notes to be effected under the
Indenture at any time by the Company and the Trustee with the consent of the
Holders of at least a majority in principal amount of the Notes at the time
Outstanding to be affected. The Indenture also contains provisions permitting
the Holders of specified percentages in principal amount of the Notes at the
time Outstanding, on behalf of the Holders of all Notes, to waive compliance by
the Company with certain provisions of the Indenture and certain past defaults
under the Indenture and their consequences. Any such consent or waiver by the
Holder of this Note shall be conclusive and binding upon such Holder and upon
all future Holders of this Note and of any Note issued upon the registration of
transfer hereof or in exchange herefor or in lieu hereof, whether or not
notation of such consent or waiver is made upon this Note.
 
As provided in and subject to the provisions of the Indenture, the Holder of
this Note shall not have the right to institute any proceeding with respect to
the Indenture or for the appointment of a receiver or trustee or for any other
remedy thereunder, unless such Holder shall have previously given the Trustee
written notice of a continuing Event of Default with respect to the Notes, the
Holders of not less than 30% in principal amount of the Notes at the time
Outstanding shall have made written request to the Trustee to pursue such remedy
in respect of such Event of Default as Trustee and offered the Trustee
reasonable security or indemnity against any loss, liability or expense, and the
Trustee shall not have received from the Holders of a majority in principal
amount of Notes at the time Outstanding a direction inconsistent with such
request, and shall have failed to institute any such proceeding, for 60 days
after receipt of such notice, request and offer of security or indemnity. The
foregoing shall not apply to any suit instituted by the Holder of this Note for
the enforcement of any payment of principal hereof or any premium or interest
hereon on or after the respective due dates expressed herein.
 
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of and any premium and interest on this
Note at the times, place and rate, and in the coin or currency, herein
prescribed.
 
As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Note is registrable in the Note Register, upon
surrender of this Note for registration of transfer at the office or agency of
the Company in a Place of Payment, duly endorsed by, or accompanied by a written
instrument of transfer in form satisfactory to the Company and the Note
Registrar duly executed by, the Holder hereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Notes of like tenor, of
authorized denominations and for the same aggregate principal amount, will be
issued to the designated transferee or transferees.
 
The Notes are issuable only in fully registered form without coupons in minimum
denominations of $2,000 and any integral multiple of $l,000 in excess thereof.
As provided in
 
B-8

--------------------------------------------------------------------------------


the Indenture and subject to certain limitations therein set forth, the Notes
are exchangeable for a like aggregate principal amount of Notes of like tenor of
a different authorized denomination, as requested by the Holder surrendering the
same.
 
No service charge shall be made for any such registration, transfer or exchange,
but the Company may require payment of a sum sufficient to cover any transfer
tax or other governmental charge payable in connection therewith.
 
Prior to due presentment of this Note for registration or transfer, the Company,
any other obligor in respect of this Note, the Trustee and any agent of the
Company, such other obligor or the Trustee may treat the Person in whose name
this Note is registered as the owner hereof for all purposes, whether or not
this Note be overdue, and none of the Company, any other obligor upon this Note,
the Trustee nor any such agent shall be affected by notice to the contrary.
 
No director, officer, employee, incorporator, equity holder, member or
stockholder, as such, of the Company, any Guarantor or any Subsidiary of any
thereof shall have any liability for any obligation of the Company or any
Guarantor under the Indenture, the Notes or any Guarantee, or for any claim
based on, in respect of, or by reason of, any such obligation or its creation.
Each Holder, by accepting this Note, hereby waives and releases all such
liability. The waiver and release are part of the consideration for issuance of
the Notes.
 
THE INDENTURE AND THE NOTES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK. THE TRUSTEE, THE COMPANY, ANY OTHER
OBLIGOR IN RESPECT OF THE NOTES AND (BY THEIR ACCEPTANCE OF THE NOTES) THE
HOLDERS, AGREE TO SUBMIT TO THE JURISDICTION OF ANY UNITED STATES FEDERAL OR
STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN, IN THE CITY OF NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE INDENTURE, THE NOTES OR
THE GUARANTEES.
 
 
B-9

--------------------------------------------------------------------------------




GUARANTEE
 
For value received, the undersigned hereby unconditionally guarantees, as
principal obligor and not only as a surety, to the Holder of this Note the cash
payments in United States dollars of principal of, premium, if any, and interest
on this Note (and including Additional Interest payable thereon) in the amounts
and at the times when due and interest on the overdue principal, premium, if
any, and interest, if any, of this Note, if lawful, and the payment or
performance of all other Obligations of the Company under the Indenture (as
defined below) or the Note, to the Holder of this Note and the Trustee, all in
accordance with and subject to the terms and limitations of this Note, Article
XIII of the Indenture and this Guarantee. This Guarantee will become effective
in accordance with Article XIII of the Indenture and its terms shall be
evidenced therein. The validity and enforceability of this Guarantee shall not
be affected by the fact that it is not affixed to any particular Note.
 
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Indenture, dated as of April 19, 2006, among Avis Budget Car
Rental, LLC, a Delaware limited liability company, and Avis Budget Finance,
Inc., a Delaware corporation (together, “the Company”), the Guarantors from time
to time parties thereto and The Bank of Nova Scotia Trust Company of New York,
as Trustee.
 
THIS GUARANTEE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK. EACH GUARANTOR HEREBY AGREES TO SUBMIT TO THE
JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT LOCATED IN THE BOROUGH
OF MANHATTAN, IN THE CITY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTEE.
 
This Guarantee is subject to release upon the terms set forth  in the Indenture.
 
 
 
B-10

--------------------------------------------------------------------------------


 
 



     
AVIS BUDGET HOLDINGS, LLC
 
     
By: 
       
Name:
Title:
David B. Wyshner
Executive Vice President, Chief Financial Officer
and Treasurer
 






     
AVIS ASIA AND PACIFIC, LIMITED
AVIS CAR RENTAL GROUP, LLC
AVIS CARIBBEAN, LIMITED
AVIS ENTERPRISES, INC.
AVIS GROUP HOLDINGS, LLC
AVIS INTERNATIONAL, LTD.
AVIS LEASING CORPORATION
AVIS RENT A CAR SYSTEM, LLC
PF CLAIMS MANAGEMENT, LTD.
 
     
By: 
       
Name:
Title:
David B. Wyshner
Chief Financial Officer
 



 

     
CENDANT CAR RENTAL OPERATIONS SUPPORT, INC.
WIZARD CO., INC.
 
     
By: 
       
Name:
Title:
David B. Wyshner
Treasurer
 

      
 

     
ARACS LLC
AVIS OPERATIONS, LLC
 
     
By: 
       
Name:
Title:
Robert E. Muhs
Vice President and Assistant Secretary
 

 
 



     
BGI LEASING, INC.
BUDGET RENT A CAR SYSTEM, INC.
 
     
By: 
       
Name:
Title:
David Blaskey
President
 

 
 


B-11

--------------------------------------------------------------------------------


 



     
BUDGET TRUCK RENTAL LLC 
     
By: 
       
Name:
Title:
David Blaskey
Senior Vice President
 



 
 
B-12

--------------------------------------------------------------------------------


 
 


[FORM OF CERTIFICATE OF TRANSFER]
 
FOR VALUE RECEIVED the undersigned Holder hereby sell(s), assign(s) and
transfer(s) unto
 
 
Insert Taxpayer Identification No.
 
 
(Please print or typewrite name and address including zip code of assignee)
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
the within Note and all rights thereunder, hereby irrevocably constituting and
appointing
 

--------------------------------------------------------------------------------

 
attorney to transfer such Note on the books of the Company with full power of
substitution in the premises.
 
Check One
 
[  ] (a) this Note is being transferred in compliance with the exemption from
registration under the Securities Act of 1933, as amended, provided by Rule 144A
thereunder.
 
or
 
[  ] (b) this Note is being transferred other than in accordance with (a) above
and documents are being furnished which comply with the conditions of transfer
set forth in this Note and the Indenture.
 
If neither of the foregoing boxes is checked, the Trustee or other Note
Registrar shall not be obligated to register this Note in the name of any Person
other than the Holder hereof unless and until the conditions to any such
transfer of registration set forth herein and in Section 313 of the Indenture
shall have been satisfied.
 
Date:  

--------------------------------------------------------------------------------

 


B-13

--------------------------------------------------------------------------------


NOTICE: The signature to this assignment must correspond with the name as
written upon the face of the within-mentioned instrument in every particular,
without alteration or any change whatsoever.
 
 
Signature Guarantee:  

--------------------------------------------------------------------------------

 
Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Note Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Note Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.
 
 
B-14

--------------------------------------------------------------------------------




TO BE COMPLETED BY PURCHASER IF (a) ABOVE IS CHECKED.
 
The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933, as amended,
and is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Company as the
undersigned has requested pursuant to Rule 144A or has determined not to request
such information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.
 
Dated:  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

NOTICE:  To be executed by an executive officer
 
 


B-15

--------------------------------------------------------------------------------


 
OPTION OF HOLDER TO ELECT PURCHASE
 
If you wish to have this Note purchased by the Company pursuant to Section 411
or 415 of the Indenture, check the box: [   ].
 
If you wish to have a portion of this Note purchased by the Company pursuant to
Section 411 or 415 of the Indenture, state the amount (in principal amount)
below:
 
$________________
 
 
Date: 

--------------------------------------------------------------------------------

 
Your Signature: 

--------------------------------------------------------------------------------

 
(Sign exactly as your name appears on the other side of this Note)
 
Signature Guarantee: 

--------------------------------------------------------------------------------

 
 
Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Note Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Note Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.
 
 


B-16

--------------------------------------------------------------------------------


 
SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTE
 
The following increases or decreases in this Global Note have been made:
 
Date of Exchange
Amount of decreases in Principal Amount of this Global Note
Amount of increases in Principal Amount of this Global Note
Principal amount of this Global Note following such decreases or increases
Signature of authorized officer of Trustee or Notes Custodian
         



 


B-17

--------------------------------------------------------------------------------


 



EXHIBIT C
 
Form of Initial 7.75% Note17  

 
AVIS BUDGET CAR RENTAL, LLC
 
AVIS BUDGET FINANCE, INC.
 


 
7.75% Senior Notes due 2016
 
CUSIP No. _______________         No. ___
 
$______________
 
Avis Budget Car Rental, LLC, a limited liability company duly organized and
existing under the laws of the State of Delaware, and Avis Budget Finance, Inc.,
a corporation duly organized and existing under the laws of the State of
Delaware (together, “the Company,” which term includes their successors and
assigns), promise to pay to ___________, or registered assigns, the principal
sum of $________________ ([                                  ] United States
Dollars) [(or such lesser or greater amount as shall be outstanding hereunder
from time to time in accordance with Sections 312 and 313 of the Indenture
referred to herein)]18  (the “Principal Amount”) on May 15, 2016. The Company
promises to pay interest semi-annually in cash on May 15 and November 15 of each
year, commencing November 15, 2006, at the rate of 7.75% per annum (subject to
adjustment as provided below)19 until the Principal Amount is paid or made
available for payment. [Interest on this Note will accrue from the most recent
date to which interest on this Note or any of its Predecessor Notes has been
paid or duly provided for or, if no interest has been paid, from the Issue
Date.]20  Interest on this Note will accrue (or will be deemed to have accrued)
from the most recent date to which interest on this Note or any of its
Predecessor Notes has been paid or duly provided for or, if no such interest has
been paid, from ______, ______21]22   Interest on the Notes shall be computed on
the basis of a 360-day year of twelve 30-day months. The interest so payable,
and punctually paid or duly provided for, on any Interest Payment Date will, as
provided in such Indenture, be paid to the Person in whose name this Note (or
one or more Predecessor Notes) is registered at the close of business on the
Regular Record Date for such interest, which shall be the May 1 or November 1
(whether or not a Business Day), as the case may be, next preceding such
Interest Payment Date. Any such interest not so punctually paid or duly provided
for will forthwith cease to be payable to the Holder on such Regular Record Date
and may either be paid to the Person in whose name this Note (or one or more
Predecessor Notes) is registered at the close of business on a Special Record
Date for the payment of such Defaulted Interest to be fixed by the Trustee,
notice whereof shall be given to Holders of Notes not more than 15 days nor less
than 10 days prior to
 

--------------------------------------------------------------------------------

17 Insert any applicable legends from Article II.
18  Include only if the Note is issued in global form.
19  Include only for Initial Note.
20 Include only for Original Notes.
21 Insert the Interest Payment Date immediately preceding the date of issuance
of the applicable Additional Notes, or if the date of issuance of such
Additional Notes is an Interest Payment Date, such date of issuance.
22 Include only for Additional Notes.
C-1

--------------------------------------------------------------------------------


such Special Record Date, or be paid at any time in any other lawful manner not
inconsistent with the requirements of any securities exchange on which the Notes
may be listed, and upon such notice as may be required by such exchange, all as
more fully provided in said Indenture.
 
[The Holder of this Note is entitled to the benefits of the Registration Rights
Agreement, dated April 19, 2006, among the Company, the Guarantors and the
initial purchasers named therein (the “Registration Rights Agreement”). Until
(i) this Note has been exchanged for an Exchange Security (as defined in the
Registration Rights Agreement) in an Exchange Offer (as defined in the
Registration Rights Agreement); (ii) a Shelf Registration Statement (as defined
in the Registration Rights Agreement) registering this Note under the Securities
Act has been declared or becomes effective and this Note has been sold or
otherwise transferred by the Holder thereof pursuant to and in a manner
contemplated by such effective Shelf Registration Statement; (iii) this Note is
sold pursuant to Rule 144 under circumstances in which any legend borne by this
Note relating to restrictions on transferability thereof, under the Securities
Act or otherwise, is removed by the Company or pursuant to the Indenture
referred to herein; or (iv) this Note is eligible to be sold pursuant to
paragraph (k) of Rule 144: From and including the date on which a Registration
Default (as defined below) shall occur to but excluding the date on which such
Registration Default has been cured, additional interest will accrue on this
Note until such time as all Registration Defaults have been cured at the rate of
(a) prior to the 91st day of such period (for so long as such period is
continuing), 0.25% per annum and (b) thereafter (so long as such period is
continuing), 0.50% per annum. Any such additional interest shall not exceed such
respective rates for such respective periods, and shall not in any event exceed
0.50% per annum in the aggregate, regardless of the number of Registration
Defaults that shall have occurred and be continuing. Any such additional
interest shall be paid in the same manner and on the same dates as interest
payments in respect of this Note. Following the cure of all Registration
Defaults, the accrual of such additional interest will cease. A Registration
Default under clause (iii) or (iv) below will be deemed cured upon consummation
of the Exchange Offer in the case of a Shelf Registration Statement required to
be filed due to a failure to consummate the Exchange Offer within the required
time period. For purposes of the foregoing, each of the following events, as
more particularly defined in the Registration Rights Agreement, is a
“Registration Default”: (i) the Exchange Offer has not been consummated within
405 days after the Issue Date; (ii) if a Shelf Registration Statement required
by the Registration Rights Agreement is not declared effective by the SEC on or
before the later of (1) 405 days after the Issue Date or (2) 90 days after the
delivery of a request to file a Registration Statement as provided for in the
Registration Rights Agreement; or (iii) if any Shelf Registration Statement
required by the Registration Rights Agreement is filed and declared effective,
and during the period the Company is required to use its reasonable best efforts
to cause the Shelf Registration Statement to remain effective, the Company shall
have suspended the Shelf Registration Statement or it ceases to be effective for
more than 75 days in any twelve-month period and be continuing to suspend the
availability of the Shelf Registration Statement.]7   Include only for Initial
Note when required by the Registration Rights Agreement. 8   For an Initial
Additional Note, add any similar provision, if any, as may be agreed by the
Company with respect to additional interest on such Initial Additional Note.
 

--------------------------------------------------------------------------------

23 Include only for Initial Note when required by the Registration Rights
Agreement.
24 For an Initial Additional Note, add any similar provision, if any, as may be
agreed by the Company with respect to additional interest on such Initial
Additional Note.




C-2

--------------------------------------------------------------------------------


Payment of the principal of (and premium, if any) and interest on this Note will
be made at the office of the applicable Paying Agent, or such other office or
agency of the Company maintained for that purpose; provided, however, that at
the option of the Company payment of interest may be made by check mailed to the
address of the Person entitled thereto as such address shall appear in the Note
Register.
 
Reference is hereby made to the further provisions of this Note set forth on the
attached Additional Terms of the Notes, which further provisions shall for all
purposes have the same effect as if set forth at this place.
 
Unless the certificate of authentication hereon has been executed by the Trustee
referred to herein by manual signature, this Note shall not be entitled to any
benefit under the Indenture or be valid or obligatory for any purpose.
 
C-3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.
 



     
AVIS BUDGET CAR RENTAL, LLC
AVIS BUDGET FINANCE, INC.
     
By: 
       
Name:
Title:
David B. Wyshner
Executive Vice President, Chief Financial Officer
and Treasurer
 

 


 
C-4

--------------------------------------------------------------------------------




This is one of the Notes referred to in the within-mentioned Indenture.
 
 



     
THE BANK OF NOVA SCOTIA TRUST COMPANY OF NEW YORK
As Trustee
     
By: 
       
 
Authorized officer
 
 
Dated:
 
       

 
 


C-5

--------------------------------------------------------------------------------


Additional Terms of the Notes
 
This Note is one of the duly authorized issue of 7.75% Senior Notes due 2016 of
the Company (herein called the “Notes”), issued under an Indenture, dated as of
April 19, 2006 (herein called the “Indenture,” which term shall have the
meanings assigned to it in such instrument), among the Company, the Guarantors
from time to time parties thereto (“the Guarantors”) and The Bank of Nova Scotia
Trust Company of New York, as Trustee (herein called the “Trustee,” which term
includes any successor trustee under the Indenture), and reference is hereby
made to the Indenture for a statement of the respective rights, limitations of
rights, duties and immunities thereunder of the Company, any other obligor upon
this Note, the Trustee and the Holders of the Notes and of the terms upon which
the Notes are, and are to be, authenticated and delivered. The terms of the
Notes include those stated in the Indenture and those made a part of the
Indenture by reference to the Trust Indenture Act of 1939, as amended, as in
effect from time to time (the “TIA”). The Notes are subject to all such terms,
and Holders are referred to the Indenture and the TIA for a statement of such
terms. Additional Notes may be issued under the Indenture which will vote as a
class with the Notes and otherwise be treated as Notes for purposes of the
Indenture.
 
All terms used in this Note that are defined in the Indenture shall have the
meanings assigned to them in the Indenture.
 
This Note may hereafter be entitled to certain other Guarantees made for the
benefit of the Holders. Reference is made to Article XIII of the Indenture for
terms relating to such Guarantees, including the release, termination and
discharge thereof. Neither the Company nor any Guarantor shall be required to
make any notation on this Note to reflect any Guarantee or any such release,
termination or discharge.
 
The Notes will be redeemable, at the Company’s option, in whole or in part, at
any time and from time to time on and after May 15, 2011, and prior to maturity
at the applicable redemption price set forth below. Such redemption may be made
upon notice mailed by first-class mail to each Holder’s registered address in
accordance with the Indenture. The Company may provide in such notice that
payment of the redemption price and the performance of the Company’s obligations
with respect to such redemption may be performed by another Person. Any such
redemption and notice may, in the Company’s discretion, be subject to the
satisfaction of one or more conditions precedent, including but not limited to
the occurrence of a Change of Control. The Notes will be so redeemable at the
following redemption prices (expressed as a percentage of principal amount),
plus accrued and unpaid interest, if any, to the relevant Redemption Date
(subject to the right of Holders of record on the relevant Regular Record Date
to receive interest due on the relevant Interest Payment Date), if redeemed
during the 12-month period commencing on May 15 of the years set forth below:
 
Period
Redemption Price
2011
103.875%
2012
102.583%
2013
101.292%
2014 and thereafter
100.000%
   

 
C-6

--------------------------------------------------------------------------------


 
In addition, at any time and from time to time on or prior to May 15, 2009, the
Company at its option may redeem Notes in an aggregate principal amount equal to
up to 35% of the original aggregate principal amount of Notes (including the
principal amount of any Additional Notes), with funds in an aggregate amount not
exceeding the aggregate proceeds of one or more Equity Offerings, at a
redemption price (expressed as a percentage of principal amount thereof) of
107.75%, plus accrued and unpaid interest, if any, to, but not including, the
Redemption Date (subject to the right of Holders of record on the relevant
Record Date to receive interest due on the relevant Interest Payment Date);
provided, however, that an aggregate principal amount of Notes equal to at least
65% of the original aggregate principal amount of Notes (including the principal
amount of any Additional Notes) must remain outstanding after each such
redemption. The Company may make such redemption upon notice mailed by
first-class mail to each Holder’s registered address in accordance with the
Indenture (but in no event more than 180 days after the completion of the
related Equity Offering). The Company may provide in such notice that payment of
the redemption price and performance of the Company’s obligations with respect
to such redemption may be performed by another Person. Any such notice may be
given prior to the completion of the related Equity Offering, and any such
redemption or notice may, at the Company’s discretion, be subject to the
satisfaction of one or more conditions precedent, including the completion of
the related Equity Offering.
 
At any time prior to May 15, 2011, Notes may also be redeemed or purchased (by
the Company or any other Person) in whole or in part, at the Company’s option,
at a price equal to 100% of the principal amount thereof plus the Applicable
Premium as of, and accrued but unpaid interest, if any, to, but not including,
the Redemption Date (subject to the right of Holders of record on the relevant
Record Date to receive interest due on the relevant Interest Payment Date). Such
redemption or purchase may be made upon notice mailed by first-class mail to
each Holder’s registered address in accordance with the Indenture. The Company
may provide in such notice that payment of the Redemption Price and performance
of the Company’s obligations with respect to such redemption or purchase may be
performed by another Person. Any such redemption, purchase or notice may, at the
Company’s discretion, be subject to the satisfaction of one or more conditions
precedent, including but not limited to the occurrence of a Change of Control.
 
The Indenture provides that, upon the occurrence after the Issue Date of a
Change of Control, each Holder will have the right to require that the Company
repurchase all or any part of such Holder’s Notes at a purchase price in cash
equal to 101% of the principal amount thereof plus accrued and unpaid interest,
if any, to, but not including, the date of such repurchase (subject to the right
of Holders of record on the relevant Record Date to receive interest due on the
relevant Interest Payment Date); provided, however, that the Company shall not
be obligated to repurchase Notes in the event it has exercised its right to
redeem all the Notes as described above.
 
The Notes will not be entitled to the benefit of a sinking fund.
 
The Indenture contains provisions for defeasance at any time of the entire
indebtedness of this Note or certain restrictive covenants and certain Events of
Default with respect to this Note, in each case upon compliance with certain
conditions set forth in the Indenture.
 
C-7

--------------------------------------------------------------------------------


If an Event of Default with respect to the Notes shall occur and be continuing,
the principal of and accrued but unpaid interest on the Notes may be declared
due and payable in the manner and with the effect provided in the Indenture.
 
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Notes to be effected under the
Indenture at any time by the Company and the Trustee with the consent of the
Holders of at least a majority in principal amount of the Notes at the time
Outstanding to be affected. The Indenture also contains provisions permitting
the Holders of specified percentages in principal amount of the Notes at the
time Outstanding, on behalf of the Holders of all Notes, to waive compliance by
the Company with certain provisions of the Indenture and certain past defaults
under the Indenture and their consequences. Any such consent or waiver by the
Holder of this Note shall be conclusive and binding upon such Holder and upon
all future Holders of this Note and of any Note issued upon the registration of
transfer hereof or in exchange herefor or in lieu hereof, whether or not
notation of such consent or waiver is made upon this Note.
 
As provided in and subject to the provisions of the Indenture, the Holder of
this Note shall not have the right to institute any proceeding with respect to
the Indenture or for the appointment of a receiver or trustee or for any other
remedy thereunder, unless such Holder shall have previously given the Trustee
written notice of a continuing Event of Default with respect to the Notes, the
Holders of not less than 30% in principal amount of the Notes at the time
Outstanding shall have made written request to the Trustee to pursue such remedy
in respect of such Event of Default as Trustee and offered the Trustee
reasonable security or indemnity against any loss, liability or expense, and the
Trustee shall not have received from the Holders of a majority in principal
amount of Notes at the time Outstanding a direction inconsistent with such
request, and shall have failed to institute any such proceeding, for 60 days
after receipt of such notice, request and offer of security or indemnity. The
foregoing shall not apply to any suit instituted by the Holder of this Note for
the enforcement of any payment of principal hereof or any premium or interest
hereon on or after the respective due dates expressed herein.
 
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of and any premium and interest on this
Note at the times, place and rate, and in the coin or currency, herein
prescribed.
 
As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Note is registrable in the Note Register, upon
surrender of this Note for registration of transfer at the office or agency of
the Company in a Place of Payment, duly endorsed by, or accompanied by a written
instrument of transfer in form satisfactory to the Company and the Note
Registrar duly executed by, the Holder hereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Notes of like tenor, of
authorized denominations and for the same aggregate principal amount, will be
issued to the designated transferee or transferees.
 
The Notes are issuable only in fully registered form without coupons in minimum
denominations of $2,000 and any integral multiple of $l,000 in excess thereof.
As provided in
 
C-8

--------------------------------------------------------------------------------


the Indenture and subject to certain limitations therein set forth, the Notes
are exchangeable for a like aggregate principal amount of Notes of like tenor of
a different authorized denomination, as requested by the Holder surrendering the
same.
 
No service charge shall be made for any such registration, transfer or exchange,
but the Company may require payment of a sum sufficient to cover any transfer
tax or other governmental charge payable in connection therewith.
 
Prior to due presentment of this Note for registration or transfer, the Company,
any other obligor in respect of this Note, the Trustee and any agent of the
Company, such other obligor or the Trustee may treat the Person in whose name
this Note is registered as the owner hereof for all purposes, whether or not
this Note be overdue, and none of the Company, any other obligor upon this Note,
the Trustee nor any such agent shall be affected by notice to the contrary.
 
No director, officer, employee, incorporator, equity holder, member or
stockholder, as such, of the Company, any Guarantor or any Subsidiary of any
thereof shall have any liability for any obligation of the Company or any
Guarantor under the Indenture, the Notes or any Guarantee, or for any claim
based on, in respect of, or by reason of, any such obligation or its creation.
Each Holder, by accepting this Note, hereby waives and releases all such
liability. The waiver and release are part of the consideration for issuance of
the Notes.
 
THE INDENTURE AND THE NOTES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK. THE TRUSTEE, THE COMPANY, ANY OTHER
OBLIGOR IN RESPECT OF THE NOTES AND (BY THEIR ACCEPTANCE OF THE NOTES) THE
HOLDERS, AGREE TO SUBMIT TO THE JURISDICTION OF ANY UNITED STATES FEDERAL OR
STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN, IN THE CITY OF NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE INDENTURE, THE NOTES OR
THE GUARANTEES.
 
C-9

--------------------------------------------------------------------------------


 


GUARANTEE
 
For value received, the undersigned hereby unconditionally guarantees, as
principal obligor and not only as a surety, to the Holder of this Note the cash
payments in United States dollars of principal of, premium, if any, and interest
on this Note (and including Additional Interest payable thereon) in the amounts
and at the times when due and interest on the overdue principal, premium, if
any, and interest, if any, of this Note, if lawful, and the payment or
performance of all other Obligations of the Company under the Indenture (as
defined below) or the Note, to the Holder of this Note and the Trustee, all in
accordance with and subject to the terms and limitations of this Note, Article
XIII of the Indenture and this Guarantee. This Guarantee will become effective
in accordance with Article XIII of the Indenture and its terms shall be
evidenced therein. The validity and enforceability of this Guarantee shall not
be affected by the fact that it is not affixed to any particular Note.
 
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Indenture, dated as of April 19, 2006, among Avis Budget Car
Rental, LLC, a Delaware limited liability company, and Avis Budget Finance,
Inc., a Delaware corporation (together, “the Company”), the Guarantors from time
to time parties thereto and The Bank of Nova Scotia Trust Company of New York,
as Trustee.
 
THIS GUARANTEE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK. EACH GUARANTOR HEREBY AGREES TO SUBMIT TO THE
JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT LOCATED IN THE BOROUGH
OF MANHATTAN, IN THE CITY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTEE.
 
This Guarantee is subject to release upon the terms set forth  in the Indenture.
 
 


C-10

--------------------------------------------------------------------------------


 



     
AVIS BUDGET HOLDINGS, LLC
 
     
By: 
       
Name:
Title:
David B. Wyshner
Executive Vice President, Chief Financial Officer
and Treasurer
 






     
AVIS ASIA AND PACIFIC, LIMITED
AVIS CAR RENTAL GROUP, LLC
AVIS CARIBBEAN, LIMITED
AVIS ENTERPRISES, INC.
AVIS GROUP HOLDINGS, LLC
AVIS INTERNATIONAL, LTD.
AVIS LEASING CORPORATION
AVIS RENT A CAR SYSTEM, LLC
PF CLAIMS MANAGEMENT, LTD.
 
     
By: 
       
Name:
Title:
David B. Wyshner
Chief Financial Officer
 



 

     
CENDANT CAR RENTAL OPERATIONS SUPPORT, INC.
WIZARD CO., INC.
 
     
By: 
       
Name:
Title:
David B. Wyshner
Treasurer
 

      
 

     
ARACS LLC
AVIS OPERATIONS, LLC
 
     
By: 
       
Name:
Title:
Robert E. Muhs
Vice President and Assistant Secretary
 

 
 



     
BGI LEASING, INC.
BUDGET RENT A CAR SYSTEM, INC.
 
     
By: 
       
Name:
Title:
David Blaskey
President
 

 
 


C-11

--------------------------------------------------------------------------------


 



     
BUDGET TRUCK RENTAL LLC 
     
By: 
       
Name:
Title:
David Blaskey
Senior Vice President
 



 
 
C-12

--------------------------------------------------------------------------------


 
 


[FORM OF CERTIFICATE OF TRANSFER]
 
FOR VALUE RECEIVED the undersigned Holder hereby sell(s), assign(s) and
transfer(s) unto
 
 
Insert Taxpayer Identification No.
 
 
(Please print or typewrite name and address including zip code of assignee)
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


the within Note and all rights thereunder, hereby irrevocably constituting and
appointing
 

--------------------------------------------------------------------------------

 
attorney to transfer such Note on the books of the Company with full power of
substitution in the premises.
 
Check One
 
[  ] (a) this Note is being transferred in compliance with the exemption from
registration under the Securities Act of 1933, as amended, provided by Rule 144A
thereunder.
 
or
 
[  ] (b) this Note is being transferred other than in accordance with (a) above
and documents are being furnished which comply with the conditions of transfer
set forth in this Note and the Indenture.
 
If neither of the foregoing boxes is checked, the Trustee or other Note
Registrar shall not be obligated to register this Note in the name of any Person
other than the Holder hereof unless and until the conditions to any such
transfer of registration set forth herein and in Section 313 of the Indenture
shall have been satisfied.
 
Date:  

--------------------------------------------------------------------------------

 


C-13

--------------------------------------------------------------------------------


NOTICE: The signature to this assignment must correspond with the name as
written upon the face of the within-mentioned instrument in every particular,
without alteration or any change whatsoever.
 
 
Signature Guarantee:  

--------------------------------------------------------------------------------

 
Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Note Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Note Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.
 


C-14

--------------------------------------------------------------------------------


TO BE COMPLETED BY PURCHASER IF (a) ABOVE IS CHECKED.
 
The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933, as amended,
and is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Company as the
undersigned has requested pursuant to Rule 144A or has determined not to request
such information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.
 
Dated:  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

NOTICE:  To be executed by an executive officer
 
 

 
C-15

--------------------------------------------------------------------------------


OPTION OF HOLDER TO ELECT PURCHASE
 
If you wish to have this Note purchased by the Company pursuant to Section 411
or 415 of the Indenture, check the box: [   ].
 
If you wish to have a portion of this Note purchased by the Company pursuant to
Section 411 or 415 of the Indenture, state the amount (in principal amount)
below:
 
$________________
 
 
Date: 

--------------------------------------------------------------------------------

 
Your Signature: 

--------------------------------------------------------------------------------

 
(Sign exactly as your name appears on the other side of this Note)
 
Signature Guarantee: 

--------------------------------------------------------------------------------

 
 
Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Note Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Note Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.
 
 


C-16

--------------------------------------------------------------------------------


SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTE
 
The following increases or decreases in this Global Note have been made:
 
Date of Exchange
Amount of decreases in Principal Amount of this Global Note
Amount of increases in Principal Amount of this Global Note
Principal amount of this Global Note following such decreases or increases
Signature of authorized officer of Trustee or Notes Custodian
         

 
 
C-17

--------------------------------------------------------------------------------

